

EXHIBIT 10.37
 
 
 
 
 
PPN: 886547 E*5


 
 
 
 







TIFFANY & CO.


NOTE PURCHASE AGREEMENT



Dated as of August 26, 2016
¥10,000,000,000 Principal Amount of 0.78% Senior Notes Due August 26, 2026




















 
 
 
 
 


DB1/ 87639059.10


 
 
 
 





--------------------------------------------------------------------------------


TABLE OF CONTENTS






 
 
 
Page


 
 
 
 
1.
AUTHORIZATION OF NOTES
1


 
 
 
2.
SALE AND PURCHASE OF NOTES
1


 
 
 
3.
CLOSING
2


 
 
 
4.
CONDITIONS TO CLOSING
2


 
 
 
 
 
4.1.    
Representations and Warranties
2


 
4.2.
Performance; No Default
2


 
4.3.    
Compliance Certificates
3


 
4.4.
Opinions of Counsel
3


 
4.5.
Purchase Permitted By Applicable Law, etc.
3


 
4.6
Payment of Fees
4


 
4.7.
Private Placement Numbers
4


 
4.8.
Changes in Corporate Structure
4


 
4.9.
Funding Instructions
4


 
4.10.
Proceedings and Documents
4


 
 
 
 
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
4


 
 
 
 
 
5.1.
Organization; Power and Authority
4


 
5.2.
Authorization, etc.
5


 
5.3
Disclosure
5


 
5.4
Organization and Ownership of Shares of Subsidiaries; Affiliates
5


 
5.5.
Financial Statements
6


 
5.6.
Compliance with Laws, Other Instruments, etc.
6


 
5.7.
Governmental Authorizations, etc.
7


 
5.8
Litigation; Observance of Agreements, Statutes and Orders
7


 
5.9
Taxes
7


 
5.10.
Title to Property; Leases
8


 
5.11.
Licenses, Permits, etc.
8


 
5.12.
Compliance with ERISA
8


 
5.13.
Private Offering by the Company
10


 
5.14.
Use of Proceeds; Margin Regulations    
10


 
5.15.
Existing Indebtedness; Future Liens
10


 
5.16.
Foreign Assets Control Regulations, Etc.
11


 
5.17.
Status under Certain Statutes
12


 
5.18.
Environmental Matters
12


 
5.19.
Pari Passu Ranking
12


 
 
 
 
6.
REPRESENTATIONS OF THE PURCHASERS
12


 
 
 
 
 
6.1.
Purchase for Investment
12


 
6.2.
Source of Funds
13


 
6.3.
Denomination of Notes
14





 
i
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
 
Page


 
 
 
 
7.
INFORMATION AS TO THE COMPANY
15


 
 
 
 
 
7.1.
Financial and Business Information
15


 
7.2.
Officer’s Certificate
18


 
7.3.
Inspection
19


 
 
 
 
8.
PAYMENT OF THE NOTES
19


 
 
 
 
 
8.1.
Required Principal Prepayments; Payment at Maturity
19


 
8.2.
Optional Prepayments with Make-Whole Amount
20


 
8.3.
Allocation of Partial Prepayments
20


 
8.4.
Maturity; Surrender, etc.
20


 
8.5.
No Other Optional Prepayments or Purchase of Notes
20


 
8.6.
Make-Whole Amount and Modified Make-Whole Amount
21


 
8.7.
Prepayment for Tax Reasons
22


 
 
 
 
9.
AFFIRMATIVE COVENANTS
24


 
 
 
 
 
9.1.
Compliance with Law
24


 
9.2.
Insurance
24


 
9.3.
Maintenance of Properties
25


 
9.4.
Payment of Taxes and Claims    
25


 
9.5.
Corporate Existence, etc.
25


 
9.6.
Subsequent Guarantors
25


 
 
 
 
10.
NEGATIVE COVENANTS
26


 
 
 
 
 
10.1.
Transactions with Affiliates
26


 
10.2.
Line of Business
27


 
10.3.
Limitation on Debt
27


 
10.4.
Liens
28


 
10.5.
Merger, Consolidation, etc.
31


 
10.6.
Sale of Assets
32


 
10.7.
Most Favored Lender Status
36


 
10.8.
Terrorism Sanctions Regulations
37


 
 
 
 
11.
EVENTS OF DEFAULT
37


 
 
 
12.
REMEDIES ON DEFAULT, ETC.
40


 
 
 
 
 
12.1.
Acceleration
40


 
12.2.
Other Remedies
41


 
12.3.
Rescission
41


 
12.4.
No Waivers or Election of Remedies, Expenses, etc.
42


 
 
 
 
13.
TAX INDEMNIFICATION; FATCA INFORMATION
42


 
 
 
 
 
13.1.
Tax Indemnification
42


 
13.2.
FATCA Information
46


 
 
 
 



 
ii
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)


 
 
 
Page


 
 
 
 
14.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
47


 
 
 
 
 
14.1.
Registration of Notes
47


 
14.2.
Transfer and Exchange of Notes
47


 
14.3.
Replacement of Notes    
48


 
 
 
 
15.
PAYMENTS ON NOTES
48


 
 
 
 
 
15.1.
Place of Payment
48


 
15.2.
Home Office Payment
48


 
 
 
 
16.
EXPENSES, ETC.
49


 
 
 
 
 
16.1.
Transaction Expenses
49


 
16.2.
Currency Rate Indemnity
49


 
16.3.
Survival
50


 
 
 
 
17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
50


 
 
 
 
18.
AMENDMENT AND WAIVER
51


 
 
 
 
 
18.1.
Requirements
51


 
18.2.
Solicitation of Holders of Notes
51


 
18.3.
Binding Effect, etc.
52


 
18.4.
Notes held by Company, etc.
52


 
 
 
 
19.
NOTICES
52


 
 
 
 
20.
REPRODUCTION OF DOCUMENTS
53


 
 
 
 
21.
CONFIDENTIAL INFORMATION
53


 
 
 
 
22.
SUBSTITUTION OF PURCHASER
55


 
 
 
 
23.
MISCELLANEOUS
55


 
 
 
 
 
23.1.
Successors and Assigns
55


 
23.2.
Payments Due on Non-Business Days
55


 
23.3.
Severability
55


 
23.4.
Construction
56


 
23.5.
Counterparts
56


 
23.6.
Governing Law
56







 
iii
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------





Schedules and Exhibits
 
 
 
 
Schedule A
--
Information Relating to Purchasers
 
Schedule B
--
Defined Terms
 
Schedule 3
--
Payment Instructions
 
Schedule 4.8
--
Changes in Corporate Structure
 
Schedule 5.3
--
Disclosure
 
Schedule 5.4
--
Subsidiaries and Affiliates of the Company and Ownership of Subsidiary Stock
 
Schedule 5.5
--
Financial Statements
 
Schedule 5.15
--
Existing Indebtedness and Liens
 
Schedule 10.3
--
Exclusions from Priority Debt
 
Schedule 10.7
--
Incorporated Provisions
 
 
 
 
 
Exhibit A
--
Form of 0.78% Senior Notes due August 26, 2026
 
Exhibit 4.4(a)
--
Form of Opinion of Counsel for the Company - Notes
 
Exhibit 4.4(b)
--
Form of Opinion of Associate General Counsel for the Company - Notes
 
Exhibit 4.4(c)
--
Form of Opinion of Special Counsel for Purchasers
 
Exhibit 9.6
--
Form of Guaranty Agreement
 







 
iv
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------





TIFFANY & CO.
727 Fifth Avenue
New York, New York 10022


¥10,000,000,000 0.78% Senior Notes due August 26, 2026


Dated as of August 26, 2016
Separately addressed to each of the Purchasers
listed on the attached Schedule A
Ladies and Gentlemen:
TIFFANY & CO., a Delaware corporation (together with its successors and assigns
that become a party hereto pursuant to Section 10.5(c)), the “Company”), agrees
with each Purchaser as follows:
1.
AUTHORIZATION OF NOTES.



The Company will authorize the issue of its senior promissory notes (the
“Notes”) in the aggregate principal amount of ¥10,000,000,000, to be dated the
date of issue thereof, to mature August 26, 2026, to bear interest on the unpaid
balance thereof from the date thereof until the principal thereof shall have
become due and payable at the rate of 0.78% per annum, and on overdue principal,
Make-Whole Amount or Modified Make-Whole Amount, as applicable, and interest at
the rate specified therein, and to be substantially in the form of Exhibit A
attached hereto. The terms “Note” and “Notes” as used herein shall include each
Note delivered pursuant to any provision of this Agreement and each Note
delivered in substitution or exchange for any such Note pursuant to any such
provision.
Certain capitalized terms used in this Agreement are defined in Schedule B;
references to a “Schedule” or an “Exhibit” are, unless otherwise specified, to a
Schedule or an Exhibit attached to this Agreement; and references to a “Section”
are, unless otherwise specified, references to a Section of this Agreement.
2.
SALE AND PURCHASE OF NOTES.



(a)Subject to the terms and conditions of this Agreement, the Company will issue
and sell to the Purchasers and the Purchasers will purchase from the Company, at
the Closing Day provided for in Section 3, Notes in the principal amounts
specified below its name in Schedule A at the purchase price of 100% of the
principal amount thereof. The obligations of the Purchasers are several and not
joint obligations and no Purchaser shall have any obligation under this
Agreement or any liability to any Person for the performance or non-performance
by any other Purchaser hereunder. The Company may, but will not be obligated to,
issue and sell any of the Notes unless the Purchasers purchase an aggregate of
¥10,000,000,000 of Notes.


DB1/ 87639059.10
 
 




--------------------------------------------------------------------------------




(b)The Company will pay to each Purchaser in immediately available funds a fee
on the Closing Day in an amount equal to 0.10% of the aggregate principal amount
of Notes sold to such Purchaser on the Closing Day. Such fee shall be paid to
such Purchaser in Yen by wire transfer of immediately available funds to such
Purchaser’s account designated on Schedule A.


3.
CLOSING.



The sale and purchase of the Notes to be purchased by the Purchasers shall occur
at the offices of Morgan, Lewis & Bockius LLP, 101 Park Avenue, New York, New
York 10178, at 11:00 a.m., Tokyo time, at a closing (the “Closing”; the date of
such closing herein referred to as the “Closing Day”) on August 26, 2016, or at
such later time on such date or on such other Business Day thereafter as may be
agreed upon by the Company and the Purchasers. At the Closing, the Company will
deliver to each Purchaser the Notes to be purchased by such Purchaser in the
form of a single Note (or such greater number of Notes in denominations of at
least ¥230,000,000 as such Purchaser may request), dated the Closing Day and
registered in the name of such Purchaser (or in the name of its nominee), as
indicated in Schedule A, against payment by federal funds wire transfer in
immediately available funds of the amount of the purchase price therefor as
directed by the Company in Schedule 3. If, at the Closing, the Company shall
fail to tender such Notes to any Purchaser as provided above in this Section 3,
or any of the conditions specified in Section 4 shall not have been fulfilled to
such Purchaser’s satisfaction, such Purchaser shall, at its election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights it may have by reason of such failure or such nonfulfillment.
4.
CONDITIONS TO CLOSING.



The obligation of each Purchaser to purchase and pay for the Notes to be sold to
such Purchaser on the Closing Day is subject to the fulfillment to its
satisfaction, prior to or on the Closing Day, of the following conditions:
4.1.    Representations and Warranties.


The representations and warranties of the Company in this Agreement shall be
correct when made and as of the Closing Day.
4.2.    Performance; No Default.


The Company shall have performed and complied with all agreements and conditions
contained in this Agreement required to be performed or complied with by it
prior to or on the Closing Day, and, after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
this Agreement), no Default or Event of Default shall have occurred and be
continuing.


 
2
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




4.3.    Compliance Certificates.


(a)Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the Closing Day, certifying that the conditions
specified in Sections 4.1, 4.2 and 4.8 have been fulfilled.


(b)Secretary’s Certificate. The Company shall have delivered to such Purchaser a
certificate, signed on its behalf by its Secretary or one of its Assistant
Secretaries, dated the Closing Day, certifying as to (i) the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the applicable Notes and this Agreement and (ii) the
Company’s organizational documents as then in effect.


4.4.    Opinions of Counsel.


Such Purchaser shall have received opinions in form and substance reasonably
satisfactory to such Purchaser, dated the Closing Day, from
(a)Gibson, Dunn & Crutcher LLP, counsel for the Company, substantially in the
form set out in Exhibit 4.4(a) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs such counsel to deliver such opinion
to such Purchaser), and


(b)John C. Duffy, Associate General Counsel of the Company, substantially in the
form set out in Exhibit 4.4(b) and covering such other matters incident to the
transactions contemplated hereby as such Purchaser or its counsel may reasonably
request (and the Company hereby instructs such counsel to deliver such opinion
to such Purchaser), and


(c)Morgan, Lewis & Bockius LLP, special counsel to the Purchasers, substantially
in the form set out in Exhibit 4.4(c) and covering such other matters incident
to the transactions contemplated hereby as such Purchaser may reasonably
request.


4.5.    Purchase Permitted By Applicable Law, etc.


On the Closing Day, such Purchaser’s purchase of the Notes shall (a) be
permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation. If requested by such Purchaser,
such Purchaser shall have received an Officer’s Certificate certifying as to
such matters of fact as such Purchaser may reasonably specify to enable such
Purchaser to determine whether such purchase is so permitted.


 
3
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




4.6.    Payment of Fees.


The Company shall have paid to such Purchaser the fees due to such Purchaser
pursuant to Section 2(b). Without limiting the provisions of Section 16.1, the
Company shall also have paid on or before the Closing Day the reasonable fees,
charges and disbursements of such Purchaser’s special counsel referred to in
Section 4.4(c) to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Closing Day.
4.7.    Private Placement Numbers.


A Private Placement Number issued by Standard & Poor’s CUSIP Service Bureau (in
cooperation with the SVO) shall have been obtained for the Notes issued on the
Closing Day.
4.8.    Changes in Corporate Structure.


Except as specified in Schedule 4.8 or permitted pursuant to this Agreement, the
Company shall not have changed its jurisdiction of incorporation or been a party
to any merger or consolidation or shall have succeeded to all or any substantial
part of the liabilities of any other entity, at any time following the date of
the most recent financial statements referred to in Schedule 5.5.
4.9.    Funding Instructions.


At least one Business Day prior to the Closing Day, each Purchaser shall have
received written instructions signed by a Responsible Officer on letterhead of
the Company confirming the information specified in Schedule 3 including (i) the
name and address of the transferee bank, (ii) such transferee bank’s ABA
number/Swift Code/IBAN and (iii) the account name and number into which the
purchase price for the Notes is to be deposited.
4.10.    Proceedings and Documents.


All corporate and other proceedings in connection with the transactions
contemplated by this Agreement and all documents and instruments incident to
such transactions shall be satisfactory to such Purchaser and its special
counsel, and such Purchaser and its special counsel shall have received all such
counterpart originals or certified or other copies of such documents as such
Purchaser or its special counsel may reasonably request.
5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY.



The Company represents and warrants to each Purchaser that:
5.1.    Organization; Power and Authority.


The Company is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of incorporation, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,


 
4
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Company has the corporate power and authority to own or hold
under lease the properties it purports to own or hold under lease, to transact
the business it transacts and proposes to transact, to execute and deliver the
Financing Documents to which it is a party and to perform the provisions
thereof.
5.2.    Authorization, etc.


This Agreement and the Notes have been duly authorized by all necessary
corporate action on the part of the Company, and this Agreement constitutes, and
upon execution and delivery thereof, each Note will constitute, a legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
5.3.    Disclosure.


The Company’s Annual Report on Form 10-K for the Fiscal Year ended January 31,
2016, the Company’s Proxy Statement dated April 8, 2016, the Company’s Quarterly
Report on Form 10-Q for the Fiscal Quarter ended July 31, 2016, and the
Company’s Current Reports on Form 8-K dated May 13, 2016, May 19, 2016, May 26,
2016, June 2, 2016 and July 15, 2016, together with the documents, certificates
or other writings delivered to the Purchasers by or on behalf of the Company in
connection with the transactions contemplated by the Financing Documents and the
financial statements listed in Schedule 5.5 (collectively referred to as the
“Disclosure Documents”), taken as a whole, fairly describe, in all material
respects, the general nature of the business and principal properties of the
Company and its Subsidiaries as of the Closing Day. The Financing Documents and
the Disclosure Documents, taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements herein or therein not misleading in light of the circumstances under
which they were made. Except as disclosed in the Disclosure Documents or as
expressly disclosed in Schedule 5.3, since July 31, 2016, there has been no
change in the financial condition, operations, business, properties or prospects
of the Company or any Subsidiary except changes that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
There is no fact known to the Company that would reasonably be expected to have
a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents, as supplemented or amended, delivered or to be delivered
to each Purchaser.
5.4.    Organization and Ownership of Shares of Subsidiaries; Affiliates.


(a)Schedule 5.4 contains (except as noted therein) complete and correct lists of
(i) the Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and, if less than 100%, the
percentage of shares of each class of its Capital Stock outstanding owned by the
Company and each other Subsidiary, and (ii) the Company’s Affiliates, other than
Subsidiaries.




 
5
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(b)All of the outstanding shares of Capital Stock of each Subsidiary shown in
Schedule 5.4 as being owned by the Company or its Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned by the Company or another
Subsidiary free and clear of any Lien (except as otherwise disclosed in Schedule
5.4).


(c)Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease, to transact the
business it transacts and proposes to transact, to execute and deliver the
Financing Documents to which it is a party and to perform its obligations
thereunder.


(d)No Subsidiary is a party to, or otherwise subject to any legal restriction or
any agreement (other than the agreements listed in Schedule 5.4 and customary
limitations imposed by corporate law statutes) restricting the ability of such
Subsidiary to pay dividends out of profits or make any other similar
distributions of profits to the Company or any of its Subsidiaries that owns
outstanding shares of Capital Stock of such Subsidiary.


5.5.    Financial Statements.


The Company has delivered to each Purchaser copies of the consolidated financial
statements of the Company and its Subsidiaries listed in Schedule 5.5; provided
that posting on its official website or delivery of copies of the Company’s
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as applicable
(including copies of each exhibit filed therewith), prepared in compliance with
the requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 5.5 so long as such
Report includes each of the consolidated financial statements referred to above.
All of said consolidated financial statements (including, in each case, the
related schedules and notes) fairly present in all material respects the
consolidated financial position of the Company and its Subsidiaries as of the
respective dates specified in such Schedule and the consolidated results of
their operations and cash flows for the respective periods so specified and have
been prepared in accordance with GAAP consistently applied throughout the
periods involved except as set forth in the notes thereto (subject, in the case
of any interim financial statements, to normal year-end adjustments).
5.6.    Compliance with Laws, Other Instruments, etc.


The execution, delivery and performance by the Company of this Agreement and the
Notes will not:
(a)contravene, result in any breach of, or constitute a default under, or result
in the creation of any Lien in respect of any property of the Company or any of
its


 
6
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




Subsidiaries under, any indenture, mortgage, deed of trust, loan, purchase or
credit agreement, lease, corporate charter or by-laws, shareholders agreement or
any other agreement or instrument to which the Company or any of its
Subsidiaries is bound or by which the Company or any of its Subsidiaries or any
of their respective properties may be bound or affected,


(b)conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any of its Subsidiaries, or


(c)violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any of its Subsidiaries.


5.7.    Governmental Authorizations, etc.


No consent, approval or authorization of, or registration, filing or declaration
with, any Governmental Authority is required to be obtained by the Company in
connection with the execution, delivery or performance by the Company of this
Agreement or the Notes.
5.8.    Litigation; Observance of Agreements, Statutes and Orders.


(a)There are no actions, suits or proceedings pending or, to the knowledge of
the Company, threatened against or affecting the Company or any of its
Subsidiaries or any property of the Company or any of its Subsidiaries in any
court or before any arbitrator of any kind or before or by any Governmental
Authority that, individually or in the aggregate, would reasonably be expected
to have a Material Adverse Effect.


(b)Neither the Company nor any Subsidiary thereof is (i) in default under any
term of any agreement or instrument to which it is a party or by which it is
bound, (ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including,
without limitation, Environmental Laws, the USA PATRIOT Act or any of the other
laws and regulations that are referred to in Section 5.16), which default or
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.
    
5.9.    Taxes.


The Company and its Subsidiaries have filed all material tax returns that are
required to have been filed by them in any jurisdiction, and have paid all taxes
shown to be due and payable on such returns and all other taxes and assessments
levied upon them or their properties, assets, income or franchises, to the
extent such taxes and assessments have become due and payable and before they
have become delinquent, except for any taxes and assessments (a) the amount of
which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that


 
7
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




would reasonably be expected to have a Material Adverse Effect. The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of Federal, state or other taxes for all fiscal periods are adequate. As
of the Closing Day, the U.S. Federal income tax liabilities of the Company and
its Subsidiaries have been paid for all taxable years up to and including the
fiscal year ended January 31, 2016.
5.10.    Title to Property; Leases.


The Company and its Subsidiaries have good and sufficient title to their
respective properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company or
any Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens prohibited by
this Agreement. All leases that individually or in the aggregate are Material
are valid and subsisting and are in full force and effect in all material
respects.
5.11.    Licenses, Permits, etc.


(a)The Company and its Subsidiaries own or possess all licenses, permits,
franchises, authorizations, patents, copyrights, service marks, trademarks and
trade names, or rights thereto, that individually or in the aggregate are
Material, without known conflict with the rights of others;


(b)to the best knowledge of the Company, no product or practice of the Company
or any of its Subsidiaries infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, service mark, trademark,
trade name or other right owned by any other Person; and


(c)to the best knowledge of the Company, there is no Material violation by any
Person of any right of the Company or any of its Subsidiaries with respect to
any patent, copyright, service mark, trademark, trade name or other intellectual
property right owned or used by the Company or any of its Subsidiaries.


5.12.    Compliance with ERISA.


(a)The Company and each ERISA Affiliate have operated and administered each Plan
in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in


 
8
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




connection with the amendment of a Plan, other than such liabilities or Liens as
would not be individually or in the aggregate Material.


(b)The amounts under each of the Plans (other than Multiemployer Plans) that are
“defined benefit plans,” as defined in Section 3(35) of ERISA, that are benefit
obligations, and the fair value of plan assets under each such Plan, are set
forth in Note N to the Company’s audited financial statements included in the
Company’s Annual Report on Form 10-K for the most recently completed fiscal year
and have been prepared in accordance with FASB Accounting Standards Codification
Topic 715-30. The term “benefit liabilities” has the meaning specified in
section 4001 of ERISA and the terms “current value” and “present value” have the
meaning specified in section 3 of ERISA.


(c)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.


(d)Note N to the Company’s audited financial statements included in the
Company’s Annual Report on Form 10-K for the most recently completed fiscal year
sets forth the expected postretirement benefit obligations of the Company and
its Subsidiaries determined as of the last day of the Company’s most recently
ended fiscal year for which audited financial statements are available in
accordance with Financial Accounting Standards Board Accounting Standards
Codification Topic 715-60, without regard to liabilities attributable to
continuation coverage mandated by section 4980B of the Code.


(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company in the first sentence of this Section 5.12(e) is made in reliance
upon and subject to the accuracy of each Purchaser’s representation in Section
6.2 as to the Sources used to pay the purchase price of the Notes to be
purchased by such Purchaser.


(f)[Reserved.]


(g)All Foreign Pension Plans have been established, operated, administered and
maintained in compliance with all laws, regulations and orders applicable
thereto except for such failures to comply, in the aggregate for all such
failures, that would not reasonably be expected to have a Material Adverse
Effect. All premiums, contributions and any other amounts required by applicable
Foreign Pension Plan documents or applicable laws have been paid or accrued as
required, except for premiums, contributions and amounts that, in the aggregate
for all such obligations, would not reasonably be expected to have a Material
Adverse Effect.
    


 
9
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




5.13.    Private Offering by the Company.


Neither the Company nor anyone acting on its behalf has offered the Notes or any
similar securities (within six months of the date of the first offer of the
Notes) for sale to, or solicited any offer to buy any of the same from, or
otherwise approached or negotiated in respect thereof with, any Person other
than the Purchasers, each of which has been offered the Notes at a private sale
for investment. Neither the Company nor anyone acting on its behalf has taken,
or will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction or of the Financial Instruments and Exchange Act.
5.14.    Use of Proceeds; Margin Regulations.


The Company will apply the proceeds of the sale of the Notes (a) to repay in
full the ¥10,000,000,000 1.72% Senior Notes due September 1, 2016 outstanding
under that certain Note Purchase Agreement dated as of September 1, 2010, by and
among the Company and the holders of such notes, and (b) for general corporate
purposes. No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for the purpose of buying or carrying any margin
stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 25% of the value of the consolidated assets
of the Company and its Subsidiaries and the Company does not have any present
intention that margin stock will constitute more than 25% of the value of such
assets. As used in this Section, the terms “margin stock” and “purpose of buying
or carrying” shall have the meanings assigned to them in said Regulation U.
5.15.    Existing Indebtedness; Future Liens.


(a)Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
the dates specified in such Schedule (and specifying, as to each item of such
Indebtedness, the collateral, if any, securing such Indebtedness), since which
date there has been no Material change in the amounts, interest rates, sinking
funds, installment payments or maturities of the Indebtedness of the Company or
its Subsidiaries. Neither the Company nor any Subsidiary is in default and no
waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Company or such Subsidiary and no event or
condition exists with respect to any Indebtedness of the Company or any
Subsidiary that would permit (or that with notice or the lapse of time, or both,
would permit) one or more Persons to cause such Indebtedness to become due and
payable before its stated maturity or before its regularly scheduled dates of
payment.


(b)Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening


 
10
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




of a contingency or otherwise) any of its property, whether now owned or
hereafter acquired, to be subject to a Lien not permitted by Section 10.4.


5.16.    Foreign Assets Control Regulations, Etc.


(a)Neither the Company nor any Controlled Entity (i) is (A) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, U.S. Department of Treasury
(“OFAC”) (an “OFAC Listed Person”) or (B) a department, agency or
instrumentality of, or is otherwise controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program (each OFAC Listed Person and each other Person, entity, organization and
government of a country described in clause (B), a “Blocked Person”), or (ii)
has been notified that its name appears or may in the future appear on a State
Sanctions List or that it is a target of sanctions imposed by the United Nations
or the European Union.


(b)No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used, directly by the Company or indirectly through any Controlled Entity,
(i) in connection with any investment in, or any other transaction with, any
Blocked Person, or (ii) for any purpose that would cause any Purchaser to be in
violation of any U.S. Economic Sanctions Laws.


(c)To the Company’s actual knowledge after making due inquiry, neither the
Company nor any Controlled Entity (i) is under investigation by any Governmental
Authority for, or has been charged with, or convicted of, (A) money laundering,
drug trafficking, terrorist-related activities or other money laundering
predicate crimes under any applicable law (collectively, “Anti-Money Laundering
Laws”), or (B) violating any applicable U.S. Economic Sanctions Laws, (ii) has
been assessed civil penalties under any Anti-Money Laundering Laws or U.S.
Economic Sanctions Laws or (iii) has had any of its funds seized or forfeited in
an action under any Anti-Money Laundering Laws. The Company has taken reasonable
measures appropriate to the circumstances (in any event as required by
applicable law) to ensure that the Company and each Controlled Entity is and
will continue to be in compliance with all applicable current and future
Anti-Money Laundering Laws.


(d)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, official of any public international organization or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in each case in violation of any
applicable anti-corruption laws or regulations.


    


 
11
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




5.17.    Status under Certain Statutes.


Neither the Company nor any Subsidiary is subject to regulation under the
Investment Company Act of 1940, as amended, the Public Utility Holding Company
Act of 2005, as amended, the ICC Termination Act of 1995, as amended, or the
Federal Power Act, as amended.
5.18.    Environmental Matters.


Neither the Company nor any Subsidiary has knowledge of any claim or has
received any notice of any claim, and no proceeding has been instituted raising
any claim against the Company or any of its Subsidiaries or any of their
respective real properties now or formerly owned, leased or operated by any of
them or other assets, alleging any damage to the environment or violation of any
Environmental Laws, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect. Except as otherwise disclosed
to each Purchaser in writing,
(a)neither the Company nor any Subsidiary has knowledge of any facts which would
give rise to any claim, public or private, of violation of Environmental Laws or
damage to the environment emanating from, occurring on or in any way related to
real properties now or formerly owned, leased or operated by any of them or to
other assets or their use, except, in each case, such as would not reasonably be
expected to result in a Material Adverse Effect;


(b)neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that would reasonably be expected
to result in a Material Adverse Effect; and


(c)all buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.


5.19.    Pari Passu Ranking.


The obligations of the Company under this Agreement rank at least pari passu in
right of payment with the Company’s Indebtedness obligations under the Credit
Agreement and the Other Tiffany Note Agreements.
6.
REPRESENTATIONS OF THE PURCHASERS.



6.1.    Purchase for Investment.


Each Purchaser severally represents that it is purchasing the Notes for its own
account or for one or more separate accounts maintained by such Purchaser or for
the account of one or more pension or trust funds and not with a view to the
distribution thereof, provided that the


 
12
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




disposition of such Purchaser’s property or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act (or, to the extent
applicable, the Financial Instruments and Exchange Act) and may be resold only
if registered pursuant to the provisions of the Securities Act (or, to the
extent applicable, the Financial Instruments and Exchange Act), or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
6.2.    Source of Funds.


Each Purchaser severally represents that at least one of the following
statements is an accurate representation as to each source of funds (a “Source”)
to be used by such Purchaser to pay the purchase price of the Notes to be
purchased by such Purchaser hereunder:
(a)the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the NAIC (the
“NAIC Annual Statement”)) for the general account contract(s) held by or on
behalf of any employee benefit plan together with the amount of the reserves and
liabilities for the general account contract(s) held by or on behalf of any
other employee benefit plans maintained by the same employer (or affiliate
thereof as defined in PTE 95-60) or by the same employee organization in the
general account do not exceed 10% of the total reserves and liabilities of the
general account (exclusive of separate account liabilities) plus surplus as set
forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or


(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or


(c)the Source is either (i) an insurance company pooled separate account, within
the meaning of PTE 90-1 or (ii) a bank collective investment fund, within the
meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or


(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of


 
13
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




Part VI(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, represent more than 20% of the total
client assets managed by such QPAM, the conditions of Part I(c) and (g) of the
QPAM Exemption are satisfied, neither the QPAM nor a person controlling or
controlled by the QPAM maintains an ownership interest in the Company that would
cause the QPAM and the Company to be “related” within the meaning of Part VI(h)
of the QPAM Exemption and (i) the identity of such QPAM and (ii) the names of
any employee benefit plans whose assets in the investment fund, when combined
with the assets of all other employee benefit plans established or maintained by
the same employer or by an affiliate (within the meaning of Part VI(c)(1) of the
QPAM Exemption) of such employer or by the same employee organization, represent
10% or more of the assets of such investment fund, have been disclosed to the
Company in writing pursuant to this clause (d); or


(e)the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or


(f)the Source is a governmental plan; or


(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this paragraph (g); or


(h)the Source does not include assets of any employee benefit plan, other than a
plan exempt from the coverage of ERISA.


As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan” and “separate account” shall have the respective meanings assigned to such
terms in section 3 of ERISA.
6.3.    Denomination of Notes.


Each Purchaser hereby acknowledges that the Company has notified such Purchaser
that the solicitation for newly issued securities relating to the Notes falls
under the category described in Article 2, Paragraph 3, Item 2(iii) of the
Financial Instruments and Exchange Act of Japan (Act No. 25 of 1948) (the
“Financial Instruments and Exchange Act”) as an offering of Notes pursuant to a
private placement limited to Qualified Institutional Investors only (which Notes
may only be transferred to other Qualified Institutional Investors) (the “QII
Private Placement”) and, therefore, the registration under the provisions of
Article 4, Paragraph 1 of the Financial Instruments and Exchange Act has not
been made for such solicitation for newly issued securities.


 
14
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




Each Purchaser acknowledges that no securities registration statement for a
public offering has been filed or will be filed under the provisions of Article
4, Paragraph 1 of the Financial Instruments and Exchange Act. Based on the
foregoing, any transfer of Notes by a Purchaser shall: (a) be made only to
another “Qualified Institutional Investor” (as such term is defined in Article
2, Paragraph 3, Item 1 of the Financial Instruments and Exchange Act and Article
10, Paragraph 1 of the Cabinet Office Ordinance on Definitions provided in
Article 2 of the Financial Instruments and Exchange Act of Japan (Cabinet Office
Ordinance No. 14 of 1993, as amended) and (b)  include written notification from
the transferor to the transferee that (i) the Notes were offered in Japan under
the QII Private Placement and no securities registration statement has been
filed or will be filed under Article 4, Paragraph (1) of the Financial
Instruments and Exchange Act and (ii) the Notes may only be transferred to
another Qualified Institutional Investor.
7.
INFORMATION AS TO THE COMPANY.



7.1.    Financial and Business Information.


The Company shall deliver to each holder of Notes that is an Institutional
Investor:
(a)Quarterly Statements -- within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of,


(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and


(ii)consolidated statements of earnings, stockholders’ equity and cash flows of
the Company and its Subsidiaries, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,


setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified on behalf of the Company by a Senior Financial Officer as fairly
presenting, in all material respects, the consolidated financial position of the
companies being reported on and their consolidated results of operations and
cash flows, subject to changes resulting from year-end adjustments, provided
that posting on its official website or delivery within the time period
specified above of copies of the Company’s Quarterly Report on Form 10-Q
(including copies of each exhibit filed therewith) prepared in compliance with
the requirements therefor and filed with the Securities and Exchange Commission
shall be deemed to satisfy the requirements of this Section 7.1(a) so long as
such Report includes each of the financial statements (and the comparative
historical figures) referred to above, provided, however, that any such report
or document as contemplated by this Section 7.1(a) which has been posted to the
Company’s official website with general access rights for the public shall be
deemed to have been delivered to the


 
15
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




holders of Notes as contemplated by this Section 7.1(a) so long as the Company
has provided each holder of Notes prior notice, by electronic mail to the
electronic address provided by such holder of Notes, of such posting;
(b)Annual Statements -- within 120 days after the end of each fiscal year of the
Company, duplicate copies of,
(i)a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and


(ii)consolidated statements of earnings, stockholders’ equity and cash flows of
the Company and its Subsidiaries, for such year,


setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by
(A)an opinion thereon of independent certified public accountants of recognized
national standing, which opinion shall state that such financial statements
present fairly, in all material respects, the consolidated financial position of
the companies being reported upon and their consolidated results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
and


(B)a certificate of such accountants stating that they have reviewed this
Agreement and stating further whether, in making their audit, they have become
aware of any condition or event that then constitutes a Default or an Event of
Default, and, if they are aware that any such condition or event then exists,
specifying the nature and period of the existence thereof (it being understood
that such accountants shall not be liable, directly or indirectly, for any
failure to obtain knowledge of any Default or Event of Default unless such
accountants should have obtained knowledge thereof in making an audit in
accordance with generally accepted auditing standards or did not make such an
audit),


provided that posting on its official website or delivery within the time period
specified above of the Company’s Annual Report on Form 10-K (including copies of
each exhibit filed therewith) for such fiscal year prepared in accordance with
the requirements therefor and filed with the Securities and Exchange Commission,
together with the accountant’s certificate described in clause (B) above, shall
be deemed to satisfy the requirements of this Section 7.1(b), so long as such
Report includes each of the financial statements (and the comparative historical
figures) referred to above, provided, however, that any such report or document
as contemplated by this Section 7.1(b) which has been posted to the Company’s
official website with general access rights for the public shall be deemed to


 
16
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




have been delivered to the holders of Notes as contemplated by this Section
7.1(b) so long as the Company has provided each holder of Notes prior notice, by
electronic mail to the electronic address provided by such holder of Notes, of
such posting;
(c)SEC and Other Reports -- promptly upon their becoming available, one copy of
(i) each financial statement, annual report (including, without limitation, the
Company’s annual report to shareholders, if any, prepared pursuant to Rule 14a-3
under the Exchange Act), notice or proxy statement sent by the Company or any
Subsidiary to public securities holders generally, and (ii) each regular or
periodic report, each registration statement (without exhibits except as
expressly requested by such holder), and each prospectus and all amendments
thereto filed by the Company or any Subsidiary with the Securities and Exchange
Commission and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material, provided that posting on its official website of any such
report or document shall be deemed to satisfy the requirements of this Section
7.1(c), provided, however, that any such report or document as contemplated by
this Section 7.1(c) which has been posted to the Company’s official website with
general access rights for the public shall be deemed to have been delivered to
the holders of Notes as contemplated by this Section 7.1(c) so long as the
Company has provided each holder of Notes prior notice, by electronic mail to
the electronic address provided by such holder of Notes, of such posting;


(d)Notice of Default or Event of Default -- promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;


(e)ERISA Matters -- promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:


(i)with respect to any Plan, any reportable event, as defined in section 4043(c)
of ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the Closing Day; or


(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or




 
17
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;


(f)Notices from Governmental Authority -- promptly, and in any event within 30
days of receipt thereof, copies of any notice to the Company or any Subsidiary
from any Federal or state Governmental Authority relating to any order, ruling,
statute or other law or regulation that would reasonably be expected to have a
Material Adverse Effect; and


(g)Requested Information -- with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes, or such information regarding the Company required to satisfy the
requirements of 17 C.F.R. §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.


7.2.    Officer’s Certificate.


Each set of financial statements delivered to a holder of Notes pursuant to
Section 7.1(a) or Section 7.1(b) hereof shall be accompanied by an Officer’s
Certificate signed by a Senior Financial Officer setting forth:
(a)Covenant Compliance -- the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.3 through 10.6, inclusive, and each Incorporated
Provision which is a financial covenant or otherwise makes reference to the
financial condition or results of operations of any one or more of the Company
or any Subsidiary (including any provision that limits or measures indebtedness,
interest expense, fixed charges, total assets, net worth or stockholders equity
of the Company and its Subsidiaries) during the quarterly or annual period
covered by the statements then being furnished (including with respect to each
such Section, where applicable, the calculations of the maximum or minimum
amount, covenant basket amount, ratio or percentage, as the case may be,
permissible under the terms of such Sections, and the calculation of the amount,
ratio or percentage then in existence).


(b)Event of Default -- a statement that such officer has reviewed the relevant
terms hereof and has made, or caused to be made, under his or her supervision, a
review of the transactions and conditions of the Company and its Subsidiaries
from the beginning of the quarterly or annual period covered by the statements
then being


 
18
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




furnished to the date of the certificate and that such review has not disclosed
the existence during such period of any condition or event that constitutes a
Default or an Event of Default or, if any such condition or event existed or
exists (including, without limitation, any such event or condition resulting
from the failure of the Company or any Subsidiary to comply with any
Environmental Law), specifying the nature and period of existence thereof and
what action the Company shall have taken or proposes to take with respect
thereto.


(c)Subsidiary Guarantors -- setting forth a list of all Subsidiaries that are
Guarantors and certifying that each Subsidiary that is required to be a
Guarantor pursuant to Section 9.6 is a Guarantor, in each case, as of the date
of such Officer’s Certificate.


7.3.    Inspection.


The Company shall permit the representatives of each holder of Notes that is an
Institutional Investor:
(a)No Default -- if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers, and
(with the consent of the Company, which consent will not be unreasonably
withheld) its independent public accountants, and (with the consent of the
Company, which consent will not be unreasonably withheld) to visit the other
offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and


(b)Default -- if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company and any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, and to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries), all at such times and as often as may be
requested.


8.    PAYMENT OF THE NOTES.


8.1.    Required Principal Prepayments; Payment at Maturity.


There are no required prepayments of principal in respect of the Notes. The
entire principal amount of the Notes outstanding on August 26, 2026, together
with all accrued and unpaid interest thereon, shall be due and payable on such
date.


 
19
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




8.2.    Optional Prepayments with Make-Whole Amount.


The Company may, at its option, upon notice as provided below, prepay at any
time all, or from time to time any part of, the Notes (but if in part, in
integral multiples of ¥50,000,000 and in an amount not less than ¥500,000,000 or
such lesser amount as shall then be outstanding), at 100% of the principal
amount so prepaid, together with accrued unpaid interest on such amount, plus
the Make-Whole Amount determined for the prepayment date with respect to such
principal amount. The Company will give each holder of Notes written notice of
each optional prepayment under this Section 8.2 not less than 30 days and not
more than 60 days prior to the date fixed for such prepayment. Each such notice
shall specify such prepayment date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with Section 8.3), and the interest to be paid on the prepayment date
with respect to such principal amount being prepaid, and shall be accompanied by
an Officer’s Certificate signed by a Senior Financial Officer as to the
estimated Make-Whole Amount due in connection with such prepayment (calculated
as if the date of such notice were the date of the prepayment), setting forth
the details of such computation. Two Business Days prior to such prepayment, the
Company shall deliver to each holder of Notes to be prepaid an Officer’s
Certificate signed by a Senior Financial Officer specifying the calculation of
such Make-Whole Amount as of the specified prepayment date.
8.3.    Allocation of Partial Prepayments.


In the case of each partial optional prepayment of any Notes, the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof not theretofore called for prepayment.
8.4.    Maturity; Surrender, etc.


In the case of each prepayment of Notes pursuant to this Section 8, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Amount or
Modified Make-Whole Amount, if any. From and after such date, unless the Company
shall fail to pay such principal amount when so due and payable, together with
the interest and Make-Whole Amount or Modified Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue. Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.
8.5.    No Other Optional Prepayments or Purchase of Notes.


The Company will not, and will not permit any Affiliate to, prepay (whether
directly or indirectly by purchase, redemption or other acquisition) any of the
outstanding Notes except upon the payment or prepayment of the Notes in
accordance with the terms of this Section 8. The Company will promptly cancel
all Notes acquired by it or any Affiliate pursuant to any


 
20
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




payment, prepayment or purchase of Notes pursuant to any provision of this
Section 8 and no Notes may be issued in substitution or exchange for any such
Notes.
8.6.    Make-Whole Amount and Modified Make-Whole Amount.


The terms “Make-Whole Amount” and “Modified Make-Whole Amount” mean, with
respect to any Note, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal, provided that neither the
Make-Whole Amount nor the Modified Make-Whole Amount may in any event be less
than zero. For the purposes of determining the Make-Whole Amount and/or Modified
Make-Whole Amount with respect to any Note, the following terms have the
following meanings:
“Called Principal” means the principal of such Note that is to be prepaid
pursuant to Section 8.2 or Section 8.7 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of such Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Note is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Recognized Yen Market Maker” means any financial institution that makes regular
markets in Japanese Government Bonds and Japanese Government Bond-based
securities and financial products, as shall be agreed between the Required
Holders and the Company or, following the occurrence and continuance of an Event
of Default, as reasonably determined by the Required Holders.
“Reinvestment Yield” means, with respect to the Called Principal of such Note,
the sum of (i) 0.50% per annum (in the case of a computation of the Make-Whole
Amount) or (ii) 1.00% per annum (in the case of a computation of the Modified
Make-Whole Amount), plus the yield to maturity implied by (i) the yields
reported as of 10:00 A.M. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as Bloomberg Financial Markets News Screen BTMM-JN (or such
other display as may replace such Bloomberg Financial Markets News Screen) for
the most recently issued actively traded Japanese Government Bonds having a
maturity equal to the Remaining Average Life of such Called Principal as of such
Settlement Date, or (ii) if such yields are not reported as of such time or the
yields reported as of such time are not ascertainable (including by way of
interpolation), the average of the yields for such securities as determined by
two Recognized Yen Market Makers.
In the case of each determination under clause (i) or (ii), as the case may be,
of the preceding paragraph, such implied yield will be determined, if necessary,
by (a) converting Japanese Government Bond quotations to bond equivalent yields
in


 
21
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




accordance with accepted financial practice and (b) interpolating linearly
between (1) the actively traded Japanese Government Bonds with the maturity
closest to and greater than such Remaining Average Life and (2) the applicable
actively traded Japanese Government Bonds with the maturity closest to and less
than such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of such Note.
“Remaining Average Life” means, with respect to any Called Principal or such
Note, the number of years obtained by dividing (i) such Called Principal into
(ii) the sum of the products obtained by multiplying (a) the principal component
of each Remaining Scheduled Payment with respect to such Called Principal by (b)
the number of years, computed on the basis of a 360-day year comprised of twelve
30-day months and calculated to two decimal places, that will elapse between the
Settlement Date with respect to such Called Principal and the scheduled due date
of such Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
such Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which an interest payment
is due to be made under the terms of such Note, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2, 8.7 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of such Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to Section
12.1, as the context requires.
8.7.    Prepayment for Tax Reasons.


(a)If at any time as a result of a Change in Tax Law (as defined below) the
Company is or becomes obligated to make any Additional Payments (as defined
below) in respect of any payment of interest on account of any of the Notes in
an aggregate amount for all affected Notes equal to 5.00% or more of the
aggregate amount of such interest payment on account of all of the Notes, the
Company may give the holders of all affected Notes irrevocable written notice
(each, a “Tax Prepayment Notice”) of the prepayment of such affected Notes on a
specified prepayment date (which shall be a Business Day not less than 15 days
nor more than 60 days after the date of such notice) and the circumstances
giving rise to the obligation of the Company to make any Additional Payments and
the amount thereof and stating that all of the affected Notes shall be prepaid
on the date of such prepayment at 100% of the principal amount so prepaid
together with interest accrued thereon to the date of such prepayment plus an
amount equal to the Modified Make-Whole Amount for each such Note, except in the
case of an affected Note if the holder of such Note shall, by written notice
given to the


 
22
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




Company no more than 10 days after receipt of the Tax Prepayment Notice, reject
such prepayment of such Note (each, a “Rejection Notice”). Such Tax Prepayment
Notice shall be accompanied by a certificate of a Senior Financial Officer as to
the estimated Modified Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. The form of Rejection Notice
shall also accompany the Tax Prepayment Notice and shall state with respect to
each Note covered thereby that execution and delivery thereof by the holder of
such Note shall operate as a permanent waiver of such holder’s right to receive
the Additional Payments arising as a result of the circumstances described in
the Tax Prepayment Notice in respect of all future payments of interest on such
Note (but not of such holder’s right to receive any Additional Payments that
arise out of circumstances not described in the Tax Prepayment Notice or which
exceed the amount of the Additional Payment described in the Tax Prepayment
Notice), which waiver shall be binding upon all subsequent transferees of such
Note. The Tax Prepayment Notice having been given as aforesaid to each holder of
the affected Notes, the principal amount of such Notes together with interest
accrued thereon to the date of such prepayment plus the Modified Make-Whole
Amount shall become due and payable on such prepayment date, except in the case
of Notes the holders of which shall timely give a Rejection Notice as aforesaid.
Two Business Days prior to such prepayment, the Company shall deliver to each
holder of a Note being so prepaid a certificate of a Senior Financial Officer
specifying the calculation of such Modified Make-Whole Amount as of such
prepayment date.


(b)No prepayment of the Notes pursuant to this Section 8.7 shall affect the
obligation of the Company to pay Additional Payments in respect of any payment
made on or prior to the date of such prepayment. For purposes of this Section
8.7, any holder of more than one affected Note may act separately with respect
to each affected Note so held (with the effect that a holder of more than one
affected Note may accept such offer with respect to one or more affected Notes
so held and reject such offer with respect to one or more other affected Notes
so held).


(c)The Company may not offer to prepay or prepay Notes pursuant to this Section
8.7 (i) if a Default or Event of Default then exists, (ii) until the Company
shall have, in the good faith discretion of the Company, taken commercially
reasonable steps, if any are available, to mitigate the requirement to make the
related Additional Payments or (iii) if the obligation to make such Additional
Payments directly results or resulted from actions taken by the Company or any
Subsidiary (other than actions required to be taken under applicable law), and
any Tax Prepayment Notice given pursuant to this Section 8.7 shall certify to
the foregoing and describe such mitigation steps, if any.


(d)For purposes of this Section 8.7: “Additional Payments” means additional
amounts required to be paid to a holder of any Note pursuant to Section 13 by
reason of a Change in Tax Law; and a “Change in Tax Law” means (individually or
collectively with one or more prior changes other than changes described in a
Rejection Notice) (i) the adoption or taking effect of, or an amendment to, or
change in, any law, treaty, rule or regulation of the Taxing Jurisdiction after
the Closing Day, or an amendment to, or


 
23
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




change in, an official interpretation or application of such law, treaty, rule
or regulation after the Closing Day, which adoption, amendment or change is in
force and continuing and meets the opinion and certification requirements
described below or (ii) in the case of any other jurisdiction that becomes a
Taxing Jurisdiction after the Closing Day, the adoption or taking effect of, or
an amendment to, or change in, any law, treaty, rule or regulation of such
jurisdiction, or an amendment to, or change in, an official interpretation or
application of such law, treaty, rule or regulation, in any case after such
jurisdiction shall have become a Taxing Jurisdiction, which adoption, amendment
or change is in force and continuing and meets such opinion and certification
requirements. No such amendment or change shall constitute a Change in Tax Law
unless the same would in the opinion of the Company (which shall be evidenced by
an Officer’s Certificate of the Company and supported by a written opinion of
counsel having recognized expertise in the field of taxation in the relevant
Taxing Jurisdiction, both of which shall be delivered to all holders of the
Notes prior to or concurrently with the Tax Prepayment Notice in respect of such
Change in Tax Law) affect the deduction or require the withholding of any Tax
imposed by such Taxing Jurisdiction on any payment payable on the Notes.


9.    AFFIRMATIVE COVENANTS.


The Company covenants that so long as any of the Notes are outstanding:
9.1.    Compliance with Law.


Without limiting Section 10.8, the Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
Environmental Laws, the USA PATRIOT Act and the other laws and regulations that
are referred to in Section 5.16, and will obtain and maintain in effect all
licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
9.2.    Insurance.


The Company will and will cause each of its Subsidiaries to maintain, with
financially sound and reputable insurers, insurance with respect to their
respective properties and businesses against such casualties and contingencies,
of such types, on such terms and in such amounts (including deductibles,
co-insurance and self-insurance, if adequate reserves are maintained with
respect thereto) as is customary in the case of entities of established
reputations engaged in the same or a similar business and similarly situated.


 
24
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




9.3.    Maintenance of Properties.


The Company will and will cause each of its Subsidiaries to maintain and keep,
or cause to be maintained and kept, their respective properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if the Company has concluded that such discontinuance is desirable in
the conduct of its business and that such discontinuance would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
9.4.    Payment of Taxes and Claims.


The Company will and will cause each of its Subsidiaries to file all material
tax returns required to be filed in any jurisdiction and to pay and discharge
all taxes shown to be due and payable on such returns and all other taxes,
assessments, governmental charges, or levies imposed on them or any of their
properties, assets, income or franchises, to the extent such taxes, assessments,
charges or levies have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax or
assessment or claims if (a) the amount, applicability or validity thereof is
contested by the Company or such Subsidiary on a timely basis in good faith and
in appropriate proceedings, and the Company or a Subsidiary has established
adequate reserves therefor in accordance with GAAP on the books of the Company
or such Subsidiary or (b) the nonpayment of all such taxes, assessments, charges
and levies in the aggregate would not reasonably be expected to have a Material
Adverse Effect.
9.5.    Corporate Existence, etc.


Subject to Section 10.5(c), the Company will at all times preserve and keep in
full force and effect its corporate existence. Subject to Sections 10.5 and
10.6, the Company will at all times preserve and keep in full force and effect
the corporate existence of each of its Subsidiaries (unless merged into the
Company or a Subsidiary) and all rights and franchises of the Company and its
Subsidiaries unless, in the good faith judgment of the Company, the termination
of or failure to preserve and keep in full force and effect such corporate
existence, right or franchise would not, individually or in the aggregate, have
a Material Adverse Effect.
9.6.    Subsequent Guarantors.
    
(a)The Company covenants that if at any time after the date of this Agreement
any Subsidiary which is not already a Guarantor at such time, shall be or become
obligated (whether as a borrower or an obligor) in respect of all or any part of
the Indebtedness of the Company or its Subsidiaries under, or in respect of, the
Credit Agreement, the Company will cause each such Subsidiary, contemporaneously
with such Subsidiary becoming so obligated (and in any event no later than 30
days thereafter), to execute and deliver to the holders of the Notes (a) a
Guaranty of the Company’s obligations under the Notes and this Agreement, in
substantially the form attached as


 
25
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




Exhibit 9.6 to this Agreement (a “Guaranty Agreement”) to the extent permitted
under local law, and (b) to the extent an opinion of counsel is delivered with
respect to such Guaranty of such Indebtedness under, or in respect of, the
Credit Agreement, an opinion of counsel for such Subsidiary with respect to such
Guaranty in substantially the form of the opinion of counsel so delivered under,
or in respect of, the Credit Agreement.


(b)A Guarantor shall be deemed to be released from all obligations under its
Guaranty Agreement and to no longer constitute a Guarantor for purposes of the
Financing Documents upon (i) the sale or other disposition by the Company or a
Subsidiary of the Capital Stock of such Guarantor in compliance with the
provisions of this Agreement, if as a result of such sale or other disposition,
such Guarantor ceases to be a Subsidiary, or (ii) the written request for such
termination made by such Guarantor to each holder of the Notes, accompanied by
an Officer’s Certificate delivered to each holder certifying as to the
satisfaction of the relevant requirements of this Section 9.6(b) with respect
thereto, if (w) such Guarantor is no longer a borrower or guarantor under the
Credit Agreement and has been released or discharged from its obligations
thereunder, (x) such Guarantor shall not (after giving effect to any other
release or termination occurring substantially simultaneously with the release
and termination pursuant to this clause (ii)) then be Guaranteeing any other
Indebtedness of the Company in excess of $20,000,000 in aggregate principal
amount, (y) no amount is then due and payable under its Guaranty Agreement and
(z) no Default or Event of Default shall have occurred and be continuing or
would result from the release and discharge of any Guarantor and the termination
of its Guaranty Agreement; provided that, if in connection with the release and
discharge of such Guarantor pursuant to either of the foregoing clauses (i) or
(ii), any fee or other form of consideration is given to any lender, agent or
holder of indebtedness under the Credit Agreement for such release, the holder
of Notes shall receive (x) equivalent consideration substantially concurrently
therewith and (y) an Officer’s Certificate certifying thereto. At the request of
the Company or the relevant Guarantor, the holders of Notes shall execute and
deliver an appropriate instrument, in the form provided by the Company or such
Guarantor, evidencing the release of any Guarantor pursuant to this
Section 9.6(b).


10.    NEGATIVE COVENANTS.


The Company covenants that so long as any of the Notes are outstanding:
10.1.    Transactions with Affiliates.


The Company will not, and will not permit any of its Subsidiaries to, enter into
directly or indirectly any transaction or group of related transactions
(including, without limitation, the purchase, lease, sale or exchange of
properties of any kind or the rendering of any service) with any Affiliate
(other than the Company or another Subsidiary), except pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.


 
26
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




10.2.    Line of Business.


The Company will not, and will not permit any of its Subsidiaries to, engage in
any business if, as a result, the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, would then be engaged would be
substantially changed from the general nature of the business in which the
Company and its Subsidiaries, taken as a whole, are engaged on the date of this
Agreement as described in the Company’s Annual Report on Form 10-K filed with
the Securities and Exchange Commission for the fiscal year ended January 31,
2016, except for vertical, horizontal or geographical expansion of any such
business so engaged in, whether under the Tiffany & Co. name or any other name.
Any such expansion may include, but shall not be limited to, additional
manufacturing of jewelry products, trading in and processing of diamonds and the
acquisition/operation of additional retail operations under other tradenames.
10.3.    Limitation on Debt.


(a)Incurrence of Debt. The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume, guarantee, or
otherwise become directly or indirectly liable with respect to, any Debt, unless
on the date the Company or such Subsidiary becomes liable with respect to any
such Debt and immediately after giving effect thereto and the concurrent
retirement of any other Debt,


(i)no Default or Event of Default would exist,


(ii)Consolidated Total Debt would not exceed 60% of Consolidated Total
Capitalization, and


(iii)the Fixed Charge Coverage Ratio in respect of such Debt at such time would
be greater than or equal to 2.0 to 1.0.


(b)Incurrence of Priority Debt. The Company will not, and will not permit any of
its Subsidiaries to, directly or indirectly, create, incur, assume, guarantee,
or otherwise become directly or indirectly liable with respect to, any Priority
Debt, unless on the date the Company or such Subsidiary becomes liable with
respect to any such Priority Debt and immediately after giving effect thereto
and the concurrent retirement of any other Priority Debt,


(i)no Default or Event of Default would exist; and


(ii)Priority Debt would not exceed 20% of Consolidated Net Worth.


(c)Deemed Incurrence. For the purposes of this Section 10.3, any Person becoming
a Subsidiary after the date hereof shall be deemed, at the time it becomes a
Subsidiary, to have incurred all of its then outstanding Debt at such time, and
any Person extending, renewing or refunding any Debt shall be deemed to have
incurred such Debt at the time of such extension, renewal or refunding.


    


 
27
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




10.4.    Liens.


The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly create, assume, incur or suffer to be created, assumed or incurred
or to exist, any Lien on or with respect to any property or asset (including,
without limitation, any document or instrument in respect of goods or accounts
receivable) of the Company or any such Subsidiary, whether now owned or held or
hereafter acquired, or any income or profits therefrom, or assign or otherwise
convey any right to receive income or profits (unless it makes, or causes to be
made, effective provision whereby the Notes will be equally and ratably secured
with any and all other obligations thereby secured, pursuant to an agreement or
agreements reasonably satisfactory to the Required Holders and, in any such
case, the Notes shall have the benefit, to the fullest extent that, and with
such priority as, the holders of the Notes may be entitled under applicable law,
of an equitable Lien on such property); provided that the foregoing requirement
shall not apply to:
(a)Taxes, etc. -- Liens for taxes, assessments or other governmental charges
that are not yet due and payable or the payment of which is not at the time
required by Section 9.4;


(b)Legal Proceedings -- Liens


(i)arising from judicial attachments and judgments,


(ii)securing appeal bonds, supersedeas bonds, and


(iii)arising in connection with court proceedings (including, without
limitation, surety bonds and letters of credit or any other instrument serving a
similar purpose),


provided that the execution or other enforcement of such Liens is effectively
stayed and the claims secured thereby are being actively contested in good faith
and by appropriate proceedings, and in respect of which adequate reserves shall
have been established on the books of the Company and its Subsidiaries in
accordance with GAAP;
(c)Ordinary Course Liens -- Liens incidental to the normal conduct of the
business of the Company or any Subsidiary or the ownership of their properties
or assets which are not incurred in connection with the incurrence of Debt and
which do not in the aggregate materially impair the use of such properties in
the operation of the business of the Company and its Subsidiaries taken as a
whole or materially impair the value of such properties for the purpose of such
business, including, without limitation, Liens


(i)in connection with workers’ compensation, unemployment insurance, social
security and other like laws,


(ii)to secure (or to obtain letters of credit that secure) the performance of
tenders, statutory obligations, surety and performance bonds (of a type other


 
28
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




than set forth in Section 10.4(b)), bids, leases (other than Capital Leases),
purchase, construction or sales contracts and other similar obligations, in each
case not incurred or made in connection with the borrowing of money, the
obtaining of advances or credit or the payment of the deferred purchase price of
property,


(iii)to secure the claims or demands of materialmen, mechanics, carriers,
warehousemen, vendors, repairmen, landlords, lessors and other like Persons,
arising in the ordinary course of business, and


(iv)in the nature of reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases and other similar
title exceptions or encumbrances affecting real property,


provided that any amounts secured by such Liens are not overdue;


(d)(i)    Existing Liens -- Liens in existence on the Closing Day securing Debt
and listed in Schedule 5.15, and


(ii)Renewals -- Liens securing renewals, extensions (as to time) and
refinancings of Debt secured by the Liens listed in Schedule 5.15, provided that
(A) the amount of Debt secured by each such Lien is not increased in excess of
the amount of Debt outstanding on the date of such renewal, extension or
refinancing, (B) none of such Liens is extended to include any additional
property of the Company or any Subsidiary, and (C) immediately after giving
effect thereto, no Default or Event of Default would exist;


(e)Intra-Group Liens -- Liens on property of the Company or any of its
Subsidiaries securing Debt owing to the Company or to any of its Subsidiaries;
provided that any such Lien does not materially and adversely affect the
interests of the holders of the Notes under the Financing Documents;


(f)Purchase Money Liens -- Liens on fixed assets (or any improvement thereon) or
in rights relating thereto, in each case, acquired or constructed by the Company
or any Subsidiary after the Closing Day to secure Debt of the Company or such
Subsidiary incurred in connection with such acquisition or construction,
provided that


(i)no such Lien shall extend to or cover any property other than the property
(or improvement thereon) being acquired or constructed,


(ii)the amount of Debt secured by any such Lien shall not exceed an amount equal
to the lesser of (A) the cost to the Company or such Subsidiary of the property
(or improvement thereon) being acquired or constructed or (B) the Fair Market
Value (as determined in good faith by the Company) of such property, determined
at the time of such acquisition or at the time of substantial completion of such
construction, and




 
29
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(iii)such Lien shall be created concurrently with or within 120 days after such
acquisition or the substantial completion of such construction;


(g)Acquisition Liens -- Liens existing on property of a Person immediately prior
to its being consolidated with or merged into the Company or a Subsidiary or its
becoming a Subsidiary, or any Lien existing on any property acquired by the
Company or any Subsidiary at the time such property is so acquired (whether or
not the Debt secured thereby shall have been assumed), provided that


(i)no such Lien shall have been created or assumed in contemplation of such
consolidation or merger or such Person’s becoming a Subsidiary or such
acquisition of property,


(ii)each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property, and


(iii)the principal amount of the Debt secured by any such Lien shall at no time
exceed an amount equal to the Fair Market Value (as determined in good faith by
the board of directors of the Company or such Subsidiary) of such property (or
improvement thereon) at the time of such transaction;


(h)Consignment Liens -- Liens incurred in the ordinary course of business not
securing Debt in favor of Persons supplying the Company or any Subsidiary with
precious metals, precious gems or jewelry on a consignment basis, provided that
such Liens cover only the following property of the Company or such Subsidiary
which shall have been supplied by such Persons:


(i)gold and silver bullion, gold and silver granule and other gold, silver,
platinum or precious metals and precious gems or jewelry in whatever form
including all substitutions, replacements and products in which any gold,
silver, platinum or precious metals and precious gems or jewelry are
incorporated or into which gold, silver, platinum or precious metals and
precious gems or jewelry are processed or converted, whether now or hereafter
owned or acquired by the Company or such Subsidiary or in which the Company or
such Subsidiary now or hereafter acquires an interest, and all proceeds and
products of and accessions to the foregoing, and


(ii)all inventory now or hereafter owned by the Company or such Subsidiary or in
which the Company or such Subsidiary now or hereafter acquires an interest,
including all merchandise, returned and repossessed goods, raw materials, goods
in process, finished goods and proceeds therefor, and all accounts of the
Company or such Subsidiary including all accounts receivable, notes, drafts,
acceptances and other forms of obligations and receivables now owned or
hereafter arising from such inventory sold or otherwise disposed of by


 
30
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




the Company or such Subsidiary and proceeds thereof and all contract rights and
proceeds of the foregoing; and


(i)Other Liens -- Liens securing Debt of the Company or any Subsidiary and not
otherwise permitted by clauses (a) through (h) inclusive, of this Section 10.4
(other than Liens securing Debt under the Credit Agreement), but only to the
extent that the Debt secured by such Lien is, at the time of the incurrence of
such Debt, permitted to be incurred under Section 10.3(b).


10.5.    Merger, Consolidation, etc.


The Company will not, and will not permit any of its Subsidiaries to, directly
or indirectly, consolidate with, or merge into, any other Person or permit any
other Person to consolidate with, or merge into, it, or convey, transfer or
lease substantially all of its assets in a single transaction or series of
transactions to any Person, except that:
(a)any Subsidiary (other than a Guarantor) may consolidate with, or merge into,
the Company or another Subsidiary if, immediately after, and after giving effect
to, such transaction, no Default or Event of Default shall exist;


(b)any Subsidiary (other than a Guarantor) may consolidate with, or merge into,
any other Person, or allow any other Person to consolidate with, or merge into,
it, if


(i)in the case of any consolidation or merger in which the successor or
surviving corporation is a Subsidiary, immediately after, and after giving
effect to, such transaction,


(A)no Default or Event of Default would exist, and


(B)the successor or surviving corporation would be permitted to incur at least
$1.00 of additional Debt by the provisions of Section 10.3(a) and at least $1.00
of additional Priority Debt by the provisions of Section 10.3(b) (in each case,
other than Debt owing to the Company or a Subsidiary), and


(ii)in the case of any consolidation or merger in which the successor or
surviving corporation is not a Subsidiary, such transaction would be permitted
under the provisions of Section 10.6(a)(iii) (deeming such consolidation or
merger to be a Transfer of all of the assets and liabilities of such Subsidiary)
and immediately after, and after giving effect to, such transaction, no Default
or Event of Default would exist; and




 
31
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(c)the Company or any Guarantor may consolidate with, or merge into, any other
Person, or permit any other Person to consolidate with, or merge into, it, if


(i)the successor or surviving corporation (the “Successor Corporation”) shall be
a solvent corporation organized under the laws of any state of the United States
of America,


(ii)the Successor Corporation, if not the Company or such Guarantor, shall have
executed and delivered to each holder of any Notes its assumption of the due and
punctual performance and observance of the obligations of the Company under this
Agreement and the Notes, or of such other Guarantor under its Guaranty
Agreement, as the case may be, including, without limitation, all covenants
herein and therein contained, and the Company shall cause to be delivered to
each holder of a Note an opinion of outside counsel (such counsel to be
reasonably satisfactory to the Required Holders) confirming the enforceability
of such assumption, and


(iii)immediately after, and after giving effect to, such transaction,


(A)no Default or Event of Default would exist, and


(B)the Successor Corporation would be permitted to incur at least $1.00 of
additional Debt by the provisions of Section 10.3(a) and at least $1.00 of
additional Priority Debt by the provisions of Section 10.3(b) (in each case,
other than Debt owing to the Company or a Subsidiary); and


(d)each Guarantor under any Guaranty Agreement that is outstanding at the time
such transaction or each transaction in such a series of transactions occurs
reaffirms its obligations under such Guaranty Agreement in writing at such time
pursuant to documentation that is reasonably acceptable to the Required Holders.


10.6.    Sale of Assets.


(a)Sale of Assets. The Company will not, and will not permit any of its
Subsidiaries to, make any Transfer, provided that the foregoing restriction does
not apply to a Transfer if:


(i)the property that is the subject of such Transfer constitutes either (A)
inventory held for sale, or (B) equipment, fixtures, supplies or materials no
longer required, in the opinion of the Company or such Subsidiary, in the
operation of the business of the Company or such Subsidiary or that is obsolete,
and, in the case of any Transfer described in clause (A) or clause (B), such
Transfer is in the ordinary course of business (an “Ordinary Course Transfer”);
or


 
32
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(ii)either


(A)such Transfer is from a Subsidiary to the Company or a Wholly-Owned
Subsidiary;


(B)such Transfer is from the Company to a Wholly-Owned Subsidiary; or


(C)such Transfer is from a Wholly-Owned Subsidiary to the Company or any other
Wholly-Owned Subsidiary;


so long as immediately before and immediately after the consummation of such
transaction, and after giving effect thereto,
(I)no Default or Event of Default exists or would exist, and


(II)the Company would be permitted to incur at least $1.00 of additional Debt by
the provisions of Section 10.3(a) and at least $1.00 of additional Priority Debt
by the provisions of Section 10.3(b) (in each case other than Debt owing to the
Company or a Subsidiary)


(each such Transfer, collectively with any Ordinary Course Transfers, “Excluded
Transfers”); or


(iii)such Transfer is not an Excluded Transfer and does not involve a
Substantial Portion of the property of the Company and its Subsidiaries, so long
as immediately before and immediately after the consummation of such
transaction, and after giving effect thereto, no Default or Event of Default
exists or would exist.


(b)Debt Prepayment Applications and Reinvested Transfers.


(i)Notwithstanding the provisions of Section 10.6(a), the determination of
whether a Transfer involves a Substantial Portion of the property of the Company
and its Subsidiaries, as provided in Section 10.6(a)(iii) and Section
10.6(c)(iii), shall be made without taking into account the same proportion of
the book value attributable to the property subject to such Transfer as shall be
equal to the proportion (the “Designated Portion”) of the Net Asset Sale
Proceeds Amount with respect to such Transfer to be applied to either a Debt
Prepayment Application with respect to such Transfer or the acquisition of
assets of at least equivalent value that are similar to the assets which were
the subject of such Transfer (a “Reinvested Transfer”) within 365 days of the
consummation of such Transfer, as specified in an Officer’s Certificate
delivered to each holder of Notes prior to, or contemporaneously with, the
consummation of such Transfer.


 
33
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(ii)If, notwithstanding the certificate referred to in the foregoing clause (i),
the Company shall fail to apply the entire amount of the Designated Portion as
specified in such certificate within the period stated in Section 10.6(b)(i),
the computation of whether such Transfer involved a Substantial Portion of the
property of the Company and its Subsidiaries shall be recomputed, as of the date
of such Transfer, by taking into account the same proportion of the book value
attributable to the property subject to such Transfer as shall be equal to the
proportion of the Net Asset Sale Proceeds Amount actually applied to either a
Debt Prepayment Application or a Reinvested Transfer within such period. If,
upon the recomputation provided for in the preceding sentence, such Transfer
involved a Substantial Portion of the property of the Company and the
Subsidiaries, an Event of Default shall be deemed to have existed as of the
expiration of such period.


(c)Certain Definitions. The following terms have the following meanings:


(i)“Debt Prepayment Application” means, with respect to any Transfer of property
by the Company or any Subsidiary, the application by the Company or such
Subsidiary of cash in an amount equal to the Net Asset Sale Proceeds Amount with
respect to such Transfer to pay Senior Debt of the Company or such Subsidiary
(other than Senior Debt owing to any of the Subsidiaries or any Affiliate and
Senior Debt in respect of any revolving credit or similar facility providing the
Company or such Subsidiary with the right to obtain loans or other extensions of
credit from time to time, except to the extent that in connection with such
payment of Senior Debt the availability of credit under such credit facility is
permanently reduced by an amount not less than the amount of such proceeds
applied to the payment of such Senior Debt), provided that in the course of
making such application the Company shall offer to prepay each outstanding Note
in accordance with Section 8.2 in a principal amount that equals the Ratable
Portion for such Note. A holder of Notes may accept or reject such offer to
prepay by causing a notice of such acceptance or rejection to be delivered to
the Company at least two Business Days prior to the prepayment date specified by
the Company in such offer. If a holder of Notes has not responded to such offer
by a date which is at least two Business Days prior to such specified prepayment
date, such holder shall be deemed to have accepted such offer of prepayment. If
any holder of a Note rejects such offer of prepayment, then, for purposes of the
preceding sentence only, the Company nevertheless will be deemed to have paid
Senior Debt in an amount equal to the Ratable Portion for such Note.


As used in this definition,
“Ratable Portion” means, for any Note, an amount equal to the product of
(A)the Net Asset Sale Proceeds Amount being so offered to be applied to the
payment of Senior Debt, multiplied by


 
34
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(B)a fraction the numerator of which is the outstanding principal amount of such
Note and the denominator of which is the aggregate outstanding principal amount
of Senior Debt of the Company and its Subsidiaries, after eliminating all
offsetting debits and credits between the Company and its Subsidiaries and all
other items required to be eliminated in the course of the preparation of
consolidated financial statements of the Company and its Subsidiaries in
accordance with GAAP.


(ii)“Disposition Value” means, at any time, with respect to any Transfer of
property,


(A)in the case of property that does not constitute Capital Stock of a
Subsidiary, the book value thereof, valued at the amount taken into account (or
which would be taken into account) in the consolidated balance sheet of the
Company then most recently required to have been delivered to the holders
pursuant to Section 7.1, and


(B)in the case of property that constitutes Capital Stock of a Subsidiary, an
amount equal to that percentage of the book value of the assets of the
Subsidiary that issued such Capital Stock as is equal to the percentage that the
book value of such Capital Stock represents of the book value of all of the
outstanding Capital Stock of such Subsidiary (assuming, in making such
calculations, that all securities convertible into such Capital Stock are so
converted and giving full effect to all transactions that would occur or be
required in connection with such conversion), determined as of the date of the
balance sheet referred to in the foregoing clause (A).


(iii)“Substantial Portion” means, at any time, any property subject to a
Transfer if


(A)the Disposition Value of such property, when added to the Disposition Value
of all other property of the Company and its Subsidiaries that shall have been
the subject of a Transfer (other than an Excluded Transfer and subject, with
respect to both such property and all such other property, to the provisions of
Section 10.6(b)) during the then current fiscal year of the Company, exceeds an
amount equal to 15% of Consolidated Total Assets as reflected (or as would be
reflected) in the consolidated balance sheet of the Company then most recently
required to have been delivered to the holders pursuant to Section 7.1, or


(B)the Disposition Value of such property, when added to the Disposition Value
of all other property of the Company and its Subsidiaries that shall have been
the subject of a Transfer (other than an Excluded Transfer and subject, with
respect to both such property and all such other property, to the provisions of
Section 10.6(b)) during the period


 
35
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




beginning on the date of this Agreement and ending on and including the date of
the consummation of such Transfer, exceeds an amount equal to 30% of
Consolidated Total Assets as reflected (or as would be reflected) in the
consolidated balance sheet of the Company then most recently required to have
been delivered to the holders pursuant to Section 7.1.


(iv)“Transfer” means, with respect to any Person, any transaction in which such
Person sells, conveys, transfers or leases (as lessor) any of its property,
including, without limitation, Capital Stock of any other Person, but does not
include any such transaction subject to the provisions of Section 10.5 (other
than Section 10.5(b)(ii)).


10.7.    Most Favored Lender Status.


(a)If the Company agrees to any addition, amendment, waiver, deletion,
termination or other modification of any affirmative or negative covenant,
default, event of default or comparable provision (however named or designated)
set forth in the Credit Agreement then in effect (including as a result of the
refinancing, replacement or extension thereof) (a “Credit Agreement
Modification”) which is more or less restrictive on the Company or any
Subsidiary than the provisions contained in this Agreement (including, without
limitation, those set forth on Schedule 10.7), then the Company shall, within
five (5) Business Days of each such Credit Agreement Modification, provide a
notice to the holders of the Notes in respect of each such Credit Agreement
Modification. Each of the provisions set forth on Schedule 10.7 are on the date
hereof (and immediately upon the effectiveness of a Credit Agreement
Modification which shall have occurred after the date hereof, the terms of such
Credit Agreement Modification shall be (subject to the proviso below and subject
to the next succeeding sentence), automatically) incorporated by reference into
this Agreement (each such Credit Agreement Modification and each of the
provisions set forth on Schedule 10.7 as so incorporated is herein referred to
as an “Incorporated Provision”), mutatis mutandis, as if set forth fully herein;
provided, that at any time a Default or Event of Default has occurred and is
continuing, no Credit Agreement Modification which is less restrictive on the
Company or any Subsidiary will be deemed incorporated into this Agreement
without the prior written consent of the Required Holders, which written consent
shall not be unreasonably withheld or delayed. Notwithstanding the foregoing, in
no event shall an Incorporated Provision (i) amend or modify any provision
otherwise set forth herein to make such provision less restrictive as to the
Company or any Subsidiary than the corresponding provision set forth in this
Agreement, as amended from time to time (without giving effect to this Section
10.7), except to the limited extent that any provisions set forth on Schedule
10.7 as of the Closing Day (and any modifications to this Agreement effected
thereby as of the Closing Day) may be less restrictive as to the Company and its
Subsidiaries as of the Closing Day (any such less restrictive provision on
Schedule 10.7, a “Closing Day Less Restrictive Provision”), or (ii) delete the
parenthetical phrase set forth in Section 10.4(i). For the avoidance of doubt,
any change in the modifications effected by Schedule 10.7 as the result of a
Credit Agreement Modification after the


 
36
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




Closing Day shall be disregarded if it would have the effect of making any
Closing Day Less Restrictive Provision less restrictive as to the Company or any
Subsidiary.


(b)Except as contemplated by Section 10.7(a), no Incorporated Provision shall be
modified unless such Incorporated Provision is amended or waived in accordance
with the provisions of Section 18 and then only to the extent of such amendment
or waiver.


(c)In connection with any Credit Agreement Modification, the Company and the
Required Holders agree within 30 days of the written request of the Company or
the Required Holders, to enter into a formal amendment to this Agreement, in
form and substance satisfactory to the Required Holders, acting reasonably, to
document the applicable amendments to this Agreement arising from any such
Credit Agreement Modification. If any fee, supplemental or additional interest
or other consideration is given to any lender under a Credit Agreement
Modification as consideration for or as an inducement to enter into any Credit
Agreement Modification, the equivalent of such fee, supplemental or additional
interest or other consideration shall be paid to the holders of the Notes with
respect to such Credit Agreement Modification that is incorporated into this
Agreement at the same time as such fee, supplemental or additional interest or
other consideration is paid to such lender. For the avoidance of doubt, the
amount of any payment (whether as fee or interest) to any holder of Notes then
being made shall be deemed equivalent to any similar payment under the Credit
Agreement if such payment to such holder of Notes represents the same percentage
of the then outstanding principal amount of such Notes as the percentage of all
then outstanding Debt under the Credit Agreement represented by the aggregate
amount of such similar payments under the Credit Agreement.


10.8.    Terrorism Sanctions Regulations.


The Company will not and will not permit any Controlled Entity to (a) become,
own or control a Blocked Person or (b) have any investments in or engage in any
dealings or transactions with any Blocked Person if such investments, dealings
or transactions would reasonably be expected to cause any holder of a Note to be
in violation of or subject to sanctions under any laws or regulations that are
applicable to such holder.
11.
EVENTS OF DEFAULT.



An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)the Company defaults in the payment of any principal or Make-Whole Amount or
Modified Make-Whole Amount, if any, on any Note when the same becomes due and
payable, whether at maturity or at a date fixed for prepayment or by declaration
or otherwise; or


(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or




 
37
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(c)the Company defaults in the performance of or compliance with any term
contained in any of Sections 10.3 through Section 10.6, inclusive, any
Incorporated Provision that amends, or is otherwise of the type set forth in
such Sections 10.3 through 10.6 or is a negative covenant or Section 7.1(d); or


(d)any Obligor defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or in its Guaranty Agreement and such default is not remedied
within 30 days after the earlier of (i) a Responsible Officer obtaining actual
knowledge of such default and (ii) the Company receiving written notice of such
default from any holder of a Note (any such written notice to be identified as a
“notice of default” and to refer specifically to this paragraph (d) of Section
11); or


(e)any representation or warranty made in writing by or on behalf of any Obligor
or by any officer thereof in this Agreement or any Guaranty Agreement or in any
writing furnished in connection with the transactions contemplated hereby proves
to have been false or incorrect in any material respect on the date as of which
made; or


(f)(i)    the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness (other than Indebtedness under
this Agreement and the Notes) beyond any period of grace provided with respect
thereto, that individually or together with such other Indebtedness as to which
any such default exists has an aggregate outstanding principal amount of at
least $20,000,000 (or its equivalent in the relevant currency of payment), or


(ii)the Company or any Subsidiary is in default in the performance of or
compliance with any term of any evidence of any Indebtedness (other than
Indebtedness under this Agreement and the Notes), that individually or together
with such other Indebtedness as to which any such default exists has an
aggregate outstanding principal amount of at least $25,000,000 (or its
equivalent in the relevant currency of payment), or of any mortgage, indenture
or other agreement relating thereto or any other condition exists, and as a
consequence of such default or condition such Indebtedness has become, or has
been declared (or one or more Persons are entitled to declare such Indebtedness
to be), due and payable before its stated maturity or before its regularly
scheduled dates of payment, or


(iii)as a consequence of the occurrence or continuation of any event or
condition (other than the passage of time or the right of the holder of
Indebtedness to convert such Indebtedness into equity interests), (A) the
Company or any Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least $20,000,000 (or its
equivalent in the relevant currency of payment), or (B) one or more Persons have
the right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or


 
38
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(g)the Company or any Guarantor (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or


(h)a court or governmental authority of competent jurisdiction enters an order
appointing, without consent by the Company or any Guarantor, a custodian,
receiver, trustee or other officer with similar powers with respect to the
Company or any Guarantor or with respect to any substantial part of the property
of the Company or any Guarantor, or constituting an order for relief or
approving a petition for relief or reorganization or any other petition in
bankruptcy or for liquidation or to take advantage of any bankruptcy or
insolvency law of any jurisdiction, or ordering the dissolution, winding-up or
liquidation of the Company or any Guarantor, or any such petition shall be filed
against the Company or any Guarantor and such petition shall not be dismissed
within 60 days; or


(i)a final judgment or judgments for the payment of money aggregating in excess
of $25,000,000 (or its equivalent in the relevant currency of payment)
(excluding any judgment or judgments to the extent the Company or any applicable
Subsidiary is fully insured and with respect to which the insurer has assumed
responsibility in writing) are rendered against one or more of the Company and
any of its Subsidiaries and which judgments are not, within 45 days after entry
thereof, bonded, discharged or stayed pending appeal, or are not discharged
within 45 days after the expiration of such stay; or


(j)except in connection with the release of any Guarantor from a Guaranty
Agreement in accordance with Section 9.6(b) hereof, to the extent of such
release:


(i)    the obligations of any Guarantor under its Guaranty Agreement shall cease
to be in full force and effect or shall be declared by a court or governmental
authority of competent jurisdiction to be void, voidable or unenforceable
against such Guarantor, or
(ii)    the validity or enforceability of any Guaranty Agreement against such
Guarantor shall be contested by such Guarantor or the Company, or
(iii)    such Guarantor or the Company shall deny that such Guarantor has any
further liability or obligation under its Guaranty Agreement; or


 
39
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(k)If:


(i)any Plan shall fail to satisfy the minimum funding standards of ERISA or the
Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code,


(ii)a notice of intent to terminate any Plan shall have been or is reasonably
expected to be filed with the PBGC or the PBGC shall have instituted proceedings
under ERISA section 4042 to terminate or appoint a trustee to administer any
Plan or the PBGC shall have notified the Company or any ERISA Affiliate that a
Plan may become a subject of any such proceedings,


(iii)the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed $25,000,000,


(iv)the Company or any ERISA Affiliate shall have incurred or is reasonably
expected to incur any liability pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,


(v)the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or


(vi)the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
would increase the liability of the Company or any Subsidiary thereunder;


and any such event or events described in clauses (i) through (vi) above, either
individually or together with any other such event or events, would reasonably
be expected to have a Material Adverse Effect.
As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.


12.
REMEDIES ON DEFAULT, ETC.



12.1.    Acceleration.


(a)If an Event of Default with respect to the Company described in paragraph (g)
or paragraph (h) of Section 11 (other than an Event of Default described in
clause (i) of paragraph (g) or described in clause (vi) of paragraph (g) by
virtue of the fact that such clause encompasses clause (i) of paragraph (g)) has
occurred, all the Notes then outstanding shall automatically become immediately
due and payable.


 
40
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(b)If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in principal amount of the Notes at the time
outstanding may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.


(c)If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing, any holder or holders of Notes at the time
outstanding affected by such Event of Default may at any time, at its or their
option, by notice or notices to the Company, declare all the Notes held by it or
them to be immediately due and payable.


Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount or, solely with respect to a prepayment pursuant to
Section 8.7, Modified Make-Whole Amount, by the Company in the event that the
Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.
12.2.    Other Remedies.


If any Default or Event of Default has occurred and is continuing, and
irrespective of whether any Notes have become or have been declared immediately
due and payable under Section 12.1, the holder of any Note at the time
outstanding may proceed to protect and enforce the rights of such holder by an
action at law, suit in equity or other appropriate proceeding, whether for the
specific performance of any agreement contained in any Financing Document, or
for an injunction against a violation of any of the terms thereof, or in aid of
the exercise of any power granted thereby or by law or otherwise.
12.3.    Rescission.


At any time after any Notes have been declared due and payable pursuant to
clause (b) or clause (c) of Section 12.1, the holders of not less than 66-2/3%
in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if (a)
the Company has paid all overdue interest on such Notes, all principal of and
Make-Whole Amount or Modified Make-Whole Amount, if any, due and payable on such
Notes other than by reason of such declaration, and all interest on such overdue
principal and Make-Whole Amount or Modified Make-Whole Amount, if any, and (to
the extent permitted by applicable law) any overdue interest in respect of such
Notes, at the Default Rate, (b) all Events of Default and Defaults, other than
non-payment of amounts that have become due solely by


 
41
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




reason of such declaration, have been cured or have been waived pursuant to
Section 18, and (c) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to such Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
12.4.    No Waivers or Election of Remedies, Expenses, etc.


No course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies. No right, power or
remedy conferred by any Financing Document upon any holder of any Note shall be
exclusive of any other right, power or remedy referred to herein or therein or
now or hereafter available at law, in equity, by statute or otherwise. Without
limiting the obligations of the Company under Section 16, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all costs and expenses of such holder incurred in any enforcement or
collection under this Section 12, including, without limitation, reasonable
attorneys’ fees, expenses and disbursements.


13.
TAX INDEMNIFICATION; FATCA INFORMATION.



13.1.    Tax Indemnification.


(a)All payments whatsoever under this Agreement and the Notes will be made by
the Company in Yen free and clear of, and without withholding or deduction for
or on account of, any present or future tax of whatever nature (whether income,
documentary, sales, stamp, registration, issue, capital, property, excise or
otherwise, duty, levy, impost, fee, compulsory loan, charge or withholding (each
a “Tax” and collectively, “Taxes”)) imposed or levied by or on behalf of any
jurisdiction other than Japan (or any political subdivision or taxing authority
of or in such jurisdiction) (hereinafter a “Taxing Jurisdiction”), unless the
withholding or deduction of such Tax is compelled by law.


(b)If any deduction or withholding for any Tax of a Taxing Jurisdiction shall be
required in respect of any amounts to be paid by the Company under this
Agreement or the Notes, the Company will pay to the relevant Taxing Jurisdiction
the full amount required to be withheld, deducted or otherwise paid before
penalties attach thereto or interest accrues thereon and pay to each holder of a
Note such additional amounts as may be necessary in order that the net amounts
paid to such holder pursuant to the terms of this Agreement or the Notes after
such deduction, withholding or payment (including any required deduction or
withholding of Tax on or with respect to such additional amount), shall be not
less than the amounts then due and payable to such holder under the terms of
this Agreement or the Notes before the assessment of such Tax, provided that no
payment of any additional amounts shall be required to be made for or on account
of:


(i)any Tax imposed as a result of any present or former connection between such
holder (or a fiduciary, settlor, beneficiary, member of or possessor of a power
over, such holder, if such holder is an estate, trust or partnership or any
Person other than the holder to whom the Notes or any amount payable thereon is


 
42
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof or the exercise of remedies in respect thereof, including
such holder (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having had an establishment, office,
fixed base or branch therein, provided that this exclusion shall not apply with
respect to a Tax that would not have been imposed but for the Company, after the
Closing Day, opening an office in, moving an office to, reincorporating in, or
changing the Taxing Jurisdiction from or through which payments on account of
this Agreement or the Notes are made to, the Taxing Jurisdiction imposing the
relevant Tax;


(ii)any Tax imposed as a result of the failure by such holder to comply with
Section 13.1(c); or


(iii)any combination of clauses (i) and (ii) above;


provided further that in no event shall the Company be obligated to pay such
additional amounts (x) to any holder not resident in Japan or any other
jurisdiction in which an original Purchaser is resident for tax purposes on the
Closing Day in excess of the amounts that the Company would be obligated to pay
if such holder had been a resident of Japan or such other jurisdiction, as
applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between Japan or such other
jurisdiction and the relevant Taxing Jurisdiction, (y) with respect to a Note
registered in the name of a nominee if under the law of the relevant Taxing
Jurisdiction (or the current regulatory interpretation of such law) securities
held in the name of a nominee do not qualify for an exemption from the relevant
Tax that the beneficial owner of the Note would have qualified for and, if such
lack of qualification shall have arisen as a result of an action taken by the
Company, the Company shall have given timely notice of such law or
interpretation to such holder or (z) if the obligation to pay such additional
amounts results from an action or actions taken by a holder of a Note that
result in the holder of a Note ceasing to qualify for an exemption from
withholding tax in the relevant Taxing Jurisdiction to which it had previously
been entitled.
(c)By acceptance of any Note, the holder of such Note agrees that it will from
time to time with reasonable promptness (x) duly complete and deliver to or as
reasonably directed by the Company all such forms, certificates, documents and
returns provided to such holder by the Company (collectively, together with
instructions for completing the same, “Forms”) required to be filed by or on
behalf of such holder in order to avoid or reduce any such Tax pursuant to the
provisions of an applicable statute, regulation or administrative practice of
the relevant Taxing Jurisdiction or of a tax treaty between Japan (or another
applicable jurisdiction) and such Taxing Jurisdiction and (y) provide the
Company with such information with respect to such holder as the Company may
reasonably request in order to complete any such Forms; provided that nothing in
this Section 13.1 shall require any holder to provide information with respect
to any such


 
43
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




Form or otherwise if in the opinion of such holder such Form or disclosure of
information would involve the disclosure of tax return or other information that
is confidential or proprietary to such holder or require any holder to file any
Forms if, in such holder’s reasonable judgment, such filing would impose any
unreasonable burden (in time, resources or otherwise) on such holder; and
provided further that each such holder shall be deemed to have complied with its
obligation under this paragraph with respect to any Form if such Form shall have
been duly completed and delivered by such holder to the Company, or mailed to
the appropriate taxing authority, whichever is applicable, within 30 days
following a reasonable written request of the Company (which request shall be
accompanied by copies of such Form and English translations of any such Form not
in the English language) and, in the case of a transfer of any Note, at least 90
days prior to the relevant interest payment date. Without limiting the
generality of the foregoing (and without regard to the limitations set forth in
the foregoing sentence):


(i)any holder that is a “United States Person” as defined in Section 7701(a)(30)
of the Code (a “U.S. Person”), shall deliver to the Company on or prior to the
date on which such Person becomes such a holder (and from time to time
thereafter upon the reasonable request of the Company) duly executed originals
of IRS Form W-9 certifying that such Person is exempt from U.S. federal backup
withholding tax; and


(ii)any holder that is not a U.S. Person, shall, to the extent it is legally
entitled to do so, deliver to the Company on or prior to the date on which such
Person becomes such a holder (and from time to time thereafter upon the
reasonable request of the Company) whichever of the following is applicable:


(A)in the case of such a Person claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under a Note, duly executed originals of IRS Form W-8BEN or W‑8BEN‑E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under a Note, duly executed originals of IRS Form
W-8BEN or W‑8BEN‑E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; provided that, for purposes of the Closing, the Purchaser may
provide a duly executed copy of its IRS Form W‑8BEN‑E to the Company, with an
original thereof to be provided to the Company promptly after the Closing Day;


(B)duly executed originals of IRS Form W-8ECI;


(C)in the case of such a Person claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Person is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder”


 
44
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




of the Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (y) duly executed originals of IRS Form W-8BEN or IRS Form W‑8BEN‑E; or


(D)to the extent such Person is not the beneficial owner, duly executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W‑8BEN‑E, a certificate described in clause (C) above, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable,
provided, that if the Person is a partnership and one or more direct or indirect
partners of such Person are claiming the portfolio interest exemption, such
Person may provide such a certificate on behalf of each such direct and indirect
partner.


In each case, the holder agrees that if any Form it previously delivered
pursuant to Section 13.1(c)(i) or (ii) becomes inaccurate in any respect or the
holder receives notice from the Company that such Form will expire or has
expired or will or has become obsolete, it shall update such Form within 30 days
of receipt of such notice, subject to the applicable limitations, if any, under
Section 13.1(c), or promptly notify the Company in writing of its legal
inability to do so.


(d)[Reserved.]


(e)On or before the Closing Day, the Company will furnish each Purchaser with
copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be delivered to the Company or filed with an
applicable taxing authority pursuant to Section 13.1(c) and not described in
Section 13.1(c)(i) or (ii), if any, and in connection with the transfer of any
Note the Company will, promptly following receipt of notice of such transfer,
furnish the transferee of such Note with copies of any Form (other than the
Forms described in Section 13.1(c)(i) or (ii)) and English translation then
required.


(f)If any payment is made by the Company to or for the account of the holder of
any Note after deduction for or on account of any Taxes, and increased payments
are made by the Company pursuant to this Section 13.1, then, if such holder at
its sole discretion exercised in good faith determines that it has received or
been granted a refund of such Taxes, such holder shall, to the extent that it
can do so without prejudice to the retention of the amount of such refund,
reimburse to the Company such amount as such holder shall, in its sole
discretion exercised in good faith, determine to be attributable to the relevant
Taxes or deduction or withholding. Except as provided in Section 13.1(i),
nothing herein contained shall interfere with the right of the holder of any
Note to arrange its tax affairs in whatever manner it thinks fit and, in
particular, no holder of any Note shall be under any obligation to claim relief
from its corporate profits or similar tax liability in respect of such Tax in
priority to any other claims, reliefs, credits or deductions available to it or
(other than as otherwise set forth in this Section 13.1) oblige


 
45
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




any holder of any Note to disclose any information relating to its tax affairs
or any computations in respect thereof.


(g)The Company will furnish the holders of Notes, as soon as reasonably
practicable after the date of any payment by the Company of any Tax pursuant to
this Section 13.1, the original tax receipt issued by the relevant taxation or
other authorities involved for all amounts paid as aforesaid, or a duly
certified copy of such original tax receipt or any other reasonably satisfactory
evidence of payment, together with such other documentary evidence with respect
to such payments as may be reasonably requested from time to time by any holder
of a Note.


(h)If the Company is required by any applicable law, as modified by the practice
of the taxation or other authority of any relevant Taxing Jurisdiction, to make
any deduction or withholding of any Tax in respect of which the Company would be
required to pay any additional amount under this Section 13.1, but for any
reason does not make such deduction or withholding with the result that a
liability in respect of such Tax is assessed directly against the holder of any
Note, and such holder pays such liability, then the Company agrees to promptly
reimburse such holder for such payment (including any related interest or
penalties to the extent such interest or penalties arise by virtue of a default
or delay by the Company) upon demand by such holder accompanied by an official
receipt (or a duly certified copy thereof or other reasonably satisfactory
evidence of payment) issued by the taxation or other authority of the relevant
Taxing Jurisdiction.


(i)If the Company makes payment to or for the account of any holder of a Note
and such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from the Company (which shall specify in reasonable detail and supply the refund
forms to be filed) use reasonable efforts to complete and deliver such refund
forms to or as directed by the Company, subject, however, to the same
limitations with respect to Forms as are set forth in Section 13.1(c).


(j)The obligations of the Company and the holders of the Notes under this
Section 13.1 shall survive the payment or transfer of any Note and the
provisions of this Section 13.1 shall also apply to successive transferees of
the Notes.


13.2.    FATCA Information.


By acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to the Company, or to such
other Person as may be reasonably requested by the Company, from time to time
(i) in the case of any such holder that is a U.S. Person, such holder’s United
States tax identification number or other forms reasonably requested by the
Company necessary to establish such holder’s status as a U.S. Person under FATCA
and as may otherwise be necessary for the Company to comply with its obligations
under FATCA and (ii) in the case of any such holder that is not a U.S. Person,
such


 
46
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




documentation prescribed by applicable law (including as prescribed by section
1471(b)(3)(C)(i) of the Code) and such additional documentation as may be
necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 13.2 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.


14.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.



14.1.    Registration of Notes.


The Company shall keep at its principal executive office a register for the
registration and registration of transfers of Notes. The name and address of
each holder of one or more Notes, each transfer thereof and the name and address
of each transferee of one or more Notes shall be registered in such register.
Prior to due presentment for registration of transfer, the Person in whose name
any Note shall be registered shall be deemed and treated as the owner and holder
thereof for all purposes hereof, and the Company shall not be affected by any
notice or knowledge to the contrary. The Company and each Purchaser acknowledge
and agree that the Notes are not “negotiable instruments” within the meaning of
§3-104 of the Uniform Commercial Code as adopted in the State of New York. The
Company shall give to any holder of a Note that is an Institutional Investor
promptly upon request therefor, a complete and correct copy of the names and
addresses of all registered holders of Notes. Any holder that grants a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register on which it enters the name and address of each
participant and the principal amounts (and stated interest) of each
participant’s interest in the Notes (the “Participant Register”); provided that
no holder shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant's interest in the Notes) to any Person
except to the extent that such disclosure is necessary to establish that the
Notes are in registered form under Section 5f.103-1(c) of the U.S. Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such holder shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.


14.2.    Transfer and Exchange of Notes.


Upon surrender of any Note at the principal executive office of the Company for
registration of transfer or exchange (and in the case of a surrender for
registration of transfer, duly endorsed or accompanied by a written instrument
of transfer duly executed by the registered holder of such Note or his attorney
duly authorized in writing and accompanied by the address for notices of each
transferee of such Note or part thereof), the Company shall execute and deliver,
at the Company’s expense (except as provided below), one or more new Notes (as
requested by the holder thereof) in exchange therefor, in an aggregate principal
amount equal to the unpaid principal amount of the surrendered Note. Each such
new Note shall be payable to


 
47
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




such Person as such holder may request and shall be substantially in the form of
Exhibit A. Each such new Note shall be dated and bear interest from the date to
which interest shall have been paid on the surrendered Note or dated the date of
the surrendered Note if no interest shall have been paid thereon. The Company
may require payment of a sum sufficient to cover any stamp tax or governmental
charge imposed in respect of any such transfer of Notes. Notes shall not be
transferred in denominations of less than ¥230,000,000, provided that if
necessary to enable the registration of transfer by a holder of its entire
holding of Notes, one Note may be in a denomination of less than ¥230,000,000.
Any transferee, by its acceptance of a Note registered in its name (or the name
of its nominee), shall be deemed to have made the representation set forth in
Section 6.2 and shall comply with the terms of Section 13.1(c). Any transfer the
Notes shall be subject to the limitations set forth in Section 6.3 hereof.
14.3.    Replacement of Notes.


Upon receipt by the Company of evidence reasonably satisfactory to it of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and
(a)in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original purchaser or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or


(b)in the case of mutilation, upon surrender and cancellation thereof,


the Company at its own expense shall execute and deliver, in lieu thereof, a new
Note, dated and bearing interest from the date to which interest shall have been
paid on such lost, stolen, destroyed or mutilated Note or dated the date of such
lost, stolen, destroyed or mutilated Note if no interest shall have been paid
thereon.


15.
PAYMENTS ON NOTES.



15.1.    Place of Payment.


Subject to Section 15.2, payments of principal, Make-Whole Amount or Modified
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of the Company in
such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.


15.2.    Home Office Payment.


So long as any Purchaser or its nominee shall be the holder of any Note, and
notwithstanding anything contained in Section 15.1 or in such Note to the
contrary, the Company will pay all sums becoming due on such Note for principal,
Make-Whole Amount or Modified


 
48
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




Make-Whole Amount, if any, and interest by (i) the method and at the address
specified for such purpose below such Purchaser’s name in Schedule A or (ii)
such other method or at such other address as such Purchaser shall have from
time to time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon payment or prepayment in full of any Note, such Purchaser shall
promptly surrender such Note for cancellation to the Company at its principal
executive office or at the place of payment most recently designated by the
Company pursuant to Section 15.1. Prior to any sale or other disposition of any
Note held by any Purchaser or its nominee, such Purchaser will, at its election,
either endorse thereon the amount of principal paid thereon and the last date to
which interest has been paid thereon or surrender such Note to the Company in
exchange for a new Note or Notes pursuant to Section 15.2. The Company will
afford the benefits of this Section 15.2 to any Qualified Institutional Buyer or
Institutional Investor that is the direct or indirect transferee of any Note
purchased by any Purchaser under this Agreement and that has made the same
agreement relating to such Note as such Purchaser has made in this Section 15.2.
16.
EXPENSES, ETC.



16.1.    Transaction Expenses.


Whether or not the transactions contemplated hereby are consummated, the Company
will pay all costs and expenses (including reasonable attorneys’ fees of one
special counsel for all Purchasers and holders of Notes and, if reasonably
required, one local counsel in each jurisdiction where such counsel is so
required) incurred by each Purchaser or holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of the Financing Documents (whether or not such amendment, waiver or
consent becomes effective), including, without limitation: (a) the costs and
expenses incurred in enforcing or defending (or determining whether or how to
enforce or defend) any rights under the Financing Documents or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with the Financing Documents, or by reason of being a holder of any
Note, and (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work-out or restructuring of the
transactions contemplated by the Financing Documents. The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those retained by such Purchaser).
16.2.    Currency Rate Indemnity.


(a)Each payment under this Agreement or the Notes shall be made in Japanese Yen.
Any obligation to make payments under this Agreement, any Guaranty Agreement or
the Notes in Japanese Yen will not be discharged or satisfied by any tender in
any currency other than Japanese Yen, except to the extent such tender results
in the actual receipt (after deduction of all reasonable fees and expenses
relating to any conversion) by the party to which payment is owed, acting in a
reasonable manner and in good faith in converting the currency so tendered into
Japanese Yen, of the full amount in


 
49
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




Japanese Yen of all amounts due in respect of this Agreement, any Guaranty
Agreement or the Notes. If for any reason the amount in Japanese Yen so received
falls short of the amount in Japanese Yen due in respect of this Agreement, any
Guaranty Agreement or the Notes, the Company or each Guarantor, as the case may
be, will, to the extent permitted by law, immediately pay such additional amount
in Japanese Yen as may be necessary to compensate for the shortfall.


(b)If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due in respect of this Agreement, any Guaranty Agreement or the
Notes in one currency into another currency, the rate of exchange used shall be
that prevailing on the date of entry of final judgment. The obligation of the
Company or each Guarantor in respect of any such sum due from it hereunder
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than Japanese Yen (the “Agreement Currency”), be discharged only to the
extent that on the Business Day following receipt by the party to whom such
payment is owed of any sum adjudged to be so due in the Judgment Currency, such
party may in accordance with normal procedures purchase the Agreement Currency
with the Judgment Currency. If the amount of the Agreement Currency so purchased
is less than the sum originally adjudged to be due in the Agreement Currency,
each of the Company and each Guarantor agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify such party against such loss.


16.3.    Survival.


The obligations of the Company and each Guarantor under this Section 16 will
survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of any Financing Document, and the termination of any
Financing Document.
17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.



All representations and warranties contained in this Agreement and the Notes
shall survive the execution and delivery of this Agreement and the Notes and the
purchase or transfer by any Purchaser of any Note or portion thereof or interest
therein, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of any Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument or writing delivered by or on behalf of the Company pursuant to this
Agreement and the Notes shall be deemed representations and warranties of the
Company, as the case may be, under this Agreement. Subject to the preceding
sentence, this Agreement and the Notes embody the entire agreement and
understanding between each Purchaser and the Company and supersede all prior
agreements and understandings relating to the subject matter hereof.


 
50
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




18.
AMENDMENT AND WAIVER.



18.1.    Requirements.


This Agreement and the Notes may be amended, and the observance of any term
hereof or of the Notes may be waived (either retroactively or prospectively),
with (and only with) the written consent of the Company and the Required
Holders, except that (a) no amendment or waiver of any of the provisions of any
of Sections l, 2, 3, 4, 5, 6 and 22, or any defined term (as it is used
therein), will be effective as to a Purchaser unless consented to by such
Purchaser in writing, and (b) no such amendment or waiver may, without the
written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount or Modified Make-Whole Amount, as
applicable, on, the Notes, (ii) change the percentage of the principal amount of
the Notes the holders of which are required to consent to any such amendment or
waiver, or (iii) amend any of Sections 8, 11(a), 11(b), 12, 13, 15.2, 16.2, 18
and 21.
18.2.    Solicitation of Holders of Notes.


(a)Solicitation. The Company will provide each holder of the Notes (irrespective
of the amount of Notes then owned by it) with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
holder to make an informed and considered decision with respect to any proposed
amendment, waiver or consent in respect of any of the provisions hereof or of
the Notes. The Company will deliver executed or true and correct copies of each
amendment, waiver or consent effected pursuant to the provisions of this Section
18 to each holder of outstanding Notes promptly following the date on which it
is executed and delivered by, or receives the consent or approval of, the
requisite holders of Notes.


(b)Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security, to any holder of Notes as consideration for or
as an inducement to the entering into by any holder of Notes of any waiver or
amendment of any of the terms and provisions hereof unless such remuneration is
concurrently paid, or security is concurrently granted, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.


(c)Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 18 by a holder of Notes that has transferred or has agreed to transfer
its Notes to the Company, any Subsidiary or any Affiliate of the Company and has
provided or has agreed to provide such written consent as a condition to such
transfer shall be void and of no force or effect except solely as to such
holder, and any amendments effected or waivers granted or to be effected or
granted that would not have been or would not be so effected or granted but for
such consent (and the consents of all other holders of Notes


 
51
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such holder.


18.3.    Binding Effect, etc.


Any amendment or waiver consented to as provided in this Section 18 applies
equally to all holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of dealing between the Company and the holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any holder of such Note. As used herein, the term
“this Agreement” and references thereto shall mean this Agreement as it may from
time to time be amended or supplemented.
18.4.    Notes held by Company, etc.


Solely for the purpose of determining whether the holders of the requisite
percentage of the aggregate principal amount of Notes then outstanding approved
or consented to any amendment, waiver or consent to be given under this
Agreement or the Notes, or have directed the taking of any action provided in
this Agreement or the Notes to be taken upon the direction of the holders of a
specified percentage of the aggregate principal amount of Notes then
outstanding, Notes directly or indirectly owned by the Company or any of its
Affiliates shall be deemed not to be outstanding.
19.
NOTICES.



All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or (b)
by registered or certified mail with return receipt requested (postage prepaid),
or (c) by a recognized overnight delivery service (with charges prepaid). Any
such notice must be sent:
(i)if to a Purchaser or its nominee, to such Purchaser or its nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or its nominee shall have specified to the Company in
writing,


(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or


(iii)if to the Company, to the Company at the address set forth at the beginning
hereof to the attention of the Executive Vice President - Chief Financial
Officer, telecopier: (###) ###-####, or at such other address as the Company
shall have specified to the holder of each Note in writing, with a copy to the
Company’s Senior Vice President, Secretary & General Counsel at the address
provided pursuant to this subsection (iii).


 
52
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




Notices under this Section 19 will be deemed given only when actually received.
20.
REPRODUCTION OF DOCUMENTS.



This Agreement and all documents relating hereto, including, without limitation,
(a) consents, waivers and modifications that may hereafter be executed, (b)
documents received by any Purchaser on the Closing Day (except the Notes
themselves), and (c) financial statements, certificates and other information
previously or hereafter furnished to any Purchaser, may be reproduced by such
Purchaser by any photographic, photostatic, portable document format (PDF),
miniature photographic or other similar process and such Purchaser may destroy
any original document so reproduced. The Company agrees and stipulates that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
21.
CONFIDENTIAL INFORMATION.



For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified when received by such
Purchaser as being confidential information of the Company or such Subsidiary,
provided that such term does not include information that
(a)was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure,


(b)subsequently becomes publicly known through no act or omission by such
Purchaser or any person acting on such Purchaser’s behalf,


(c)otherwise becomes known to such Purchaser other than through disclosure by
the Company or any Subsidiary, or


(d)constitutes financial statements delivered to such Purchaser under Section
7.1 that are otherwise publicly available.


Such Purchaser will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser in good
faith to protect confidential information of third parties delivered to such
Purchaser, provided that such Purchaser may deliver or disclose Confidential
Information to:




 
53
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




(i)its directors, officers, trustees, employees, agents, attorneys and
affiliates (to the extent such disclosure reasonably relates to the
administration of the investment represented by its Notes),


(ii)its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 21,


(iii)any other holder of any Note,


(iv)any Institutional Investor to which such Purchaser sells or offers to sell
such Note or any part thereof or any participation therein (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 21),


(v)any Person from which such Purchaser offers to purchase any security of the
Company (if such Person has agreed in writing prior to its receipt of such
Confidential Information to be bound by the provisions of this Section 21),


(vi)any federal or state regulatory authority having jurisdiction over such
Purchaser,


(vii)the NAIC or the SVO or any similar organization, or any nationally
recognized rating agency that requires access to information about such
Purchaser’s investment portfolio, or


(viii)any other Person to which such delivery or disclosure may be necessary or
appropriate


(A)to effect compliance with any law, rule, regulation or order applicable to
such Purchaser,


(B)in response to any subpoena or other legal process,


(C)in connection with any litigation to which such Purchaser is a party, or


(D)if an Event of Default has occurred and is continuing, to the extent such
Purchaser may reasonably determine such delivery and disclosure to be necessary
or appropriate in the enforcement or for the protection of the rights and
remedies under the Financing Documents.


Each holder of a Note, by its acceptance of a Note, will be deemed to have
agreed to be bound by and to be entitled to the benefits of this Section 21 as
though it were a party to this Agreement. On reasonable request by the Company
in connection with the delivery to any holder of a Note of information required
to be delivered to such holder under this Agreement or requested by such


 
54
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




holder (other than a holder that is a party to this Agreement or its nominee),
such holder will enter into an agreement with the Company embodying the
provisions of this Section 21.


In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 21, this Section 21 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 21
shall supersede any such other confidentiality undertaking.


22.
SUBSTITUTION OF PURCHASER.



Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that such Purchaser has agreed to purchase hereunder,
by written notice to the Company, which notice shall be signed by both such
Purchaser and such Affiliate, shall contain such Affiliate’s agreement to be
bound by this Agreement and shall contain a confirmation by such Affiliate of
the accuracy with respect to it of the representations set forth in Section 6.


23.
MISCELLANEOUS.



23.1.    Successors and Assigns.


All covenants and other agreements contained in this Agreement by or on behalf
of any of the parties hereto bind and inure to the benefit of their respective
successors and assigns (including, without limitation, any subsequent holder of
a Note) whether so expressed or not.


23.2.    Payments Due on Non-Business Days.


Anything in this Agreement or the Notes to the contrary notwithstanding, any
payment of principal of, Make-Whole Amount or Modified Make-Whole Amount, as
applicable, or interest on any Note that is due on a date (including, without
limitation, the final maturity date of the Notes) other than a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day, except in the case of a payment on the final maturity
date which shall include such additional days in such computation but shall not
include the date on which such payment is received.


23.3.    Severability.


Any provision of this Agreement that is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the full extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.


 
55
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------




23.4.    Construction.


(a)Each covenant contained herein shall be construed (absent express provision
to the contrary) as being independent of each other covenant contained herein,
so that compliance with any one covenant shall not (absent such an express
contrary provision) be deemed to excuse compliance with any other covenant.
Where any provision herein refers to action to be taken by any Person, or which
such Person is prohibited from taking, such provision shall be applicable
whether such action is taken directly or indirectly by such Person.


(b)Any provision of this Agreement providing for any amount to be determined in
accordance with GAAP (including, without limitation, determining compliance with
the financial covenants contained in this Agreement, including any Incorporated
Provision) shall disregard any election by the Company or any Subsidiary to
measure an item of Indebtedness using fair value (as permitted by the Fair Value
Measurement and Disclosure Topic of the Financial Accounting Standards Board
Accounting Standards Codification (Topic 825-10-25 - Fair Value Option) or any
similar accounting standard) and such determination shall be made instead using
the par value of such Indebtedness.


23.5.    Counterparts.


This Agreement may be executed in any number of counterparts, each of which
shall be an original but all of which together shall constitute one instrument.
Each counterpart may consist of a number of copies hereof, each signed by less
than all, but together signed by all, of the parties hereto.


23.6.    Governing Law.


THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF THE STATE OF NEW YORK
EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD REQUIRE
THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.
[Remainder of page intentionally left blank. Next page is signature page.]




















 
56
 
DB1/ 87639059.10
 
 

--------------------------------------------------------------------------------





Very truly yours,


TIFFANY & CO.






By: /s/ Frederic Cumenal    
Name: Frederic Cumenal
Title: CEO


DB1/ 87639059.10


)

--------------------------------------------------------------------------------




The foregoing is hereby agreed to


as of the date thereof:


METLIFE INSURANCE K.K.


By:
MetLife Asset Management Corp. (Japan)

Its Investment Manager




By: /s/ Shinichiro Miyawaki                     
Name: Shinichiro Miyawaki
Title: Representative Director






DB1/ 87639059.10


)

--------------------------------------------------------------------------------





SCHEDULE A
INFORMATION RELATING TO PURCHASERS
Purchaser Name
METLIFE INSURANCE K.K.
Name in which to register Note(s)
METLIFE INSURANCE K.K.
Note Registration Number(s);
Principal Amount(s)
R-1; ¥3,000,000,000
Payment on account of Note(s)


Method


Account information




Wire Transfer


Beneficiary Bank:
Beneficiary Bank BIC:    
Beneficiary Account No.:    
Beneficiary Name:    
Ref:            










Citibank Japan Limited
########
#-######-###
MetLife Insurance K.K.
#########- Tiffany & Co.,
0.78% due 8/26/2026


 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.


For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.
Accompanying information
Name of Issuer:TIFFANY & CO.


 
Description of Security:


0.78% Senior Notes due August 26, 2026
PPN:


886547 E*5




 
Due date and application (as among principal, interest and Make-Whole Amount or
Modified Make-Whole Amount, as applicable) of the payment being made.



 
Schedule A
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------




Purchaser Name
METLIFE INSURANCE K.K.
Address / Fax # and/or Email For all notices and communications
Alico Asset Management Corp. (Japan)
Administration Department
ARCA East 7F, 3-2-1 Kinshi
Sumida-ku, Tokyo 130-0013 Japan
Attention: ###
Email: ###


With a copy to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments, Private Placements
P.O. Box 1902, 10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: ###
Emails: ###


With another copy OTHER than with respect to deliveries of financial statements
to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
P.O. Box 1902, 10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: ###
Email: ###


Audit Requests:


Soft copy to ### or hard copy to:


Metropolitan Life Insurance Company
Attn: ###
18210 Crane Nest Drive - 5th Floor
Tampa, FL 33647
Instructions re Delivery of Note(s)
MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments Law
P.O. Box 1902, 10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: ###
Signature Block
METLIFE INSURANCE K.K.
By:    MetLife Asset Management Corp. (Japan)
Its Investment Manager


By:_________________________________________
Name: Shinichiro Miyawaki
Title: Representative Director
Tax identification number
##-####### (USA) and ######## (Japan)





 
Schedule A
 
DB1/ 87639059.10
Page 2
 

--------------------------------------------------------------------------------




Purchaser Name
METLIFE INSURANCE K.K.
Name in which to register Note(s)
METLIFE INSURANCE K.K.
Note Registration Number(s); Principal Amount(s)
R-2; ¥7,000,000,000
Payment on account of Note(s)


Method


Account information




Wire Transfer


Beneficiary Bank:    
Beneficiary Bank BIC:    
Beneficiary Account No.:    
Beneficiary Name:    
Ref:    












Citibank Japan Limited
########
#-######-###
MetLife Insurance K.K.
#########- Tiffany & Co.,
0.78% due 8/26/2026


 
with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.


For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.


Accompanying information
Name of Issuer:    TIFFANY & CO.


 
Description of Security:    


0.78% Senior Notes due August 26, 2026
PPN:


886547 E*5


 
Due date and application (as among principal, interest and Make-Whole Amount or
Modified Make-Whole Amount, as applicable) of the payment being made.



 
Schedule A
 
DB1/ 87639059.10
Page 3
 

--------------------------------------------------------------------------------




Purchaser Name
METLIFE INSURANCE K.K.
Address / Fax # and/or Email For all notices and communications
Alico Asset Management Corp. (Japan)
Administration Department
ARCA East 7F, 3-2-1 Kinshi
Sumida-ku, Tokyo 130-0013 Japan
Attention: ###
Email: ###


With a copy to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments, Private Placements
P.O. Box 1902, 10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: ###
Emails: ###


With another copy OTHER than with respect to deliveries of financial statements
to:


MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
P.O. Box 1902, 10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: ###
Email: ###


Audit Requests:


Soft copy to ### or hard copy to:


Metropolitan Life Insurance Company
Attn: ###
18210 Crane Nest Drive - 5th Floor
Tampa, FL 33647
Instructions re Delivery of Note(s)
MetLife Insurance K.K.
c/o MetLife Investment Advisors, LLC
Investments Law
P.O. Box 1902, 10 Park Avenue
Morristown, New Jersey 07962-1902
Attention: ###
Signature Block
METLIFE INSURANCE K.K.
By:    MetLife Asset Management Corp. (Japan)
Its Investment Manager


By:_________________________________________
Name: Shinichiro Miyawaki
Title: Representative Director
Tax identification number
##-####### (USA) and ######## (Japan)







 
Schedule A
 
DB1/ 87639059.10
Page 4
 

--------------------------------------------------------------------------------





SCHEDULE B


DEFINED TERMS


As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:


“2014 Five-Year Credit Agreement” means that certain Five Year Credit Agreement,
dated as of October 7, 2014, by and among the Company, the other borrowers party
thereto, the lenders party thereto, Bank of America, N.A., as administrative
agent, and the other agents party thereto, as amended, amended and restated,
supplemented, modified or renewed from time to time.


“2014 Four-Year Credit Agreement” means that certain Four Year Credit Agreement,
dated as of October 7, 2014, by and among the Company, the other borrowers party
thereto, the lenders party thereto, Bank of America, N.A., as administrative
agent, and the other agents party thereto, as amended, amended and restated,
supplemented, modified or renewed from time to time.


“Affiliate” means at any time, and with respect to any Person,


(a)any other Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person; or


(b)(i) any Person beneficially owning or holding, directly or indirectly, 10% or
more of any class of voting or equity interests of the Company or any
Subsidiary, or (ii) any Person of which the Company and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% or more
of any class of voting or equity interests.


As used in this definition, “Control” means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. Unless the context otherwise clearly requires, any
reference to an “Affiliate” is a reference to an Affiliate of the Company.


“Agreement Currency” is defined in Section 16.2(b).


“Agreement, this” is defined in Section 18.3.


“Anti-Money Laundering Laws” is defined in Section 5.16(c).


“Blocked Person” is defined in Section 5.16(a).


 
Schedule B
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------




“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York City, New York or Tokyo, Japan are required or
authorized to be closed.


“Capital Lease” means a lease with respect to which the lessee is required
concurrently to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.


“Capital Stock” means any class of capital stock, share capital or similar
equity interest of a Person.


“Closing” is defined in Section 3.


“Closing Day” is defined in Section 3.


“Closing Day Less Restrictive Provision” is defined in Section 10.7.


“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.


“Company” is defined in the introductory sentence of this Agreement.


“Confidential Information” is defined in Section 21.


“Consolidated” means the Company and its Subsidiaries on a consolidated basis in
accordance with GAAP.


“Consolidated Net Worth” means, at any time,


(a)the sum, without duplication, of (i) the par value (or value stated on the
books of the corporation) of the Capital Stock (but excluding treasury stock and
Capital Stock subscribed and unissued, and any Preferred Stock that is
mandatorily redeemable on or prior to the final maturity of the Notes) of the
Company and its Subsidiaries, plus (ii) the amount of the paid-in capital and
retained earnings of the Company and its Subsidiaries, in each case as such
amounts (excluding the effect of all foreign currency translation adjustments)
would be shown on a consolidated balance sheet of the Company and its
Subsidiaries as of such time prepared in accordance with GAAP, minus


(b)to the extent included in clause (a), all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.


“Consolidated Total Assets” means, at any time, the total assets of the Company
and its Subsidiaries which would be shown as assets on a consolidated balance
sheet of the Company and its Subsidiaries as of such time prepared in accordance
with GAAP, after eliminating all amounts properly attributable to minority
interests, if any, in the stock and surplus of Subsidiaries.


 
Schedule B
 
DB1/ 87639059.10
Page 2
 

--------------------------------------------------------------------------------




“Consolidated Total Capitalization” means, at any time, the sum of (a)
Consolidated Total Debt at such time plus (b) Consolidated Net Worth at such
time.


“Consolidated Total Debt” means, as of any date of determination, the total of
all Debt of the Company and its Subsidiaries outstanding on such date, after
eliminating all offsetting debits and credits between the Company and its
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Subsidiaries in accordance with GAAP.


“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “Controlled” and “Controlling” shall have meanings correlative to the
foregoing.


“Controlled Entity” means any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.


“Credit Agreement” means, collectively, the 2014 Four-Year Credit Agreement and
the 2014 Five-Year Credit Agreement, and each successor loan or credit agreement
constituting a primary bank credit facility of the Company, with the same or
different group of lenders and agents, in each case as may be amended from time
to time.


“Debt” means, with respect to any Person, without duplication,


(a)its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;


(b)its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including, without limitation, all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property);


(c)all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;


(d)all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities); and


(e)any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (d) hereof.


Without limitation of the foregoing, Debt of any Person shall include all
obligations of such Person of the character described in clauses (a) through (e)
to the extent such Person or its property remains legally liable in respect
thereof notwithstanding that any such obligation is deemed to be extinguished
under GAAP.


 
Schedule B
 
DB1/ 87639059.10
Page 3
 

--------------------------------------------------------------------------------




“Debt Prepayment Application” is defined in Section 10.6(c)(i).


“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.


“Default Rate” means that rate of interest that is the greater of (a) 2.0% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (b) 2.0% over the rate of interest publicly announced from time to
time by JPMorgan Chase Bank (or its successor) at its headquarters as its “base”
or “prime” rate.


“Designated Portion” is defined in Section 10.6(b)(i).


“Disclosure Documents” are defined in Section 5.3.


“Disposition Value” is defined in Section 10.6(c)(ii).


“Dollars” and “$” means lawful currency of the United States of America.


“EBIT” means, for any period, the net income of the Company and its Subsidiaries
on a Consolidated basis for such period plus each of the following with respect
to the Company and its Subsidiaries on a Consolidated basis to the extent
utilized in determining such net income: (a) Interest Expense and (b) provision
for taxes.


“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.


“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.


“Event of Default” is defined in Section 11.


“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.


“Excluded Transfer” is defined in Section 10.6(a)(ii).


“Fair Market Value” means, at any time and with respect to any property, the
sale value of such property that would be realized in an arm’s-length sale at
such time between an informed


 
Schedule B
 
DB1/ 87639059.10
Page 4
 

--------------------------------------------------------------------------------




and willing buyer and an informed and willing seller (neither being under a
compulsion to buy or sell, respectively).


“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any
intergovernmental agreement between the United States of America and any other
jurisdiction, (c) any treaty, law or regulation of any other jurisdiction, which
facilitates the implementation of the foregoing clauses (a), (b) and (c), and
(d) any agreements entered into pursuant to section 1471(b)(1) of the Code.


“Financial Instruments and Exchange Act” is defined in Section 6.3.


“Financing Documents” means, collectively, this Agreement, the Notes and any
Guaranty Agreement(s).


“Fixed Charge Coverage Ratio” means, at any time in respect of any Debt with
respect to which the Company or any Subsidiary is becoming liable, the ratio of
(a) (i) EBIT in respect of the period comprised of the four consecutive fiscal
quarters ended immediately prior to such time in respect of which financial
statements have been delivered pursuant to Sections 7.1(a) or 7.1(b) plus (ii)
Rent Expense for such period, to (b) (i) Rent Expense for such period plus (ii)
Interest Expense for such period (assuming that the entire principal amount of
such Debt was incurred on the first day of such period and remained outstanding
at all times during such period and such Debt accrued interest at the rate as
would have been accrued on such Debt during such period).


“Foreign Pension Plan” means any plan, fund or other similar program


(a)established or maintained outside of the United States of America by any one
or more of the Company or any of its Subsidiaries primarily for the benefit of
the employees (substantially all of whom are aliens not residing in the United
States of America) of the Company or its Subsidiaries which plan, fund or other
similar program provides for retirement income for such employees or results in
a deferral of income for such employees in contemplation of retirement, and


(b)not otherwise subject to ERISA.


“Forms” is defined in Section 13.1(c).


“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America; provided that if any time after the date
hereof any change in GAAP would affect the computation of any financial ratio or
requirement set forth in this Agreement (including in any Incorporated
Provision), and either the Required Holders or the Company shall so request, the
holders of Notes and the Company shall negotiate in good faith to amend such
ratio or requirement to reflect such change in GAAP (subject to the approval of
the Required Holders), provided further that, until so amended, (i) such ratio
or requirement shall


 
Schedule B
 
DB1/ 87639059.10
Page 5
 

--------------------------------------------------------------------------------




continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the applicable holders of Notes financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.


“Governmental Authority” means


(a)the government of


(i)
the United States of America or any state or other political subdivision
thereof, or



(ii)
any jurisdiction in which the Company or any Subsidiary conducts all or any part
of its business, or that asserts jurisdiction over any properties of the Company
or any Subsidiary, or



(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.


“Guarantors” means each Subsidiary of the Company which delivers a Guaranty
Agreement pursuant to Section 9.6 hereof, and “Guarantor” means any one of such
Persons.


“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including, without limitation, obligations
incurred through an agreement, contingent or otherwise, by such Person:


(a)to purchase such indebtedness or obligation or any property constituting
security therefor;


(b)to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;


(c)to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such indebtedness or obligation of the ability
of any other Person to make payment of the indebtedness or obligation; or


(d)otherwise to assure the owner of such indebtedness or obligation against loss
in respect thereof.


 
Schedule B
 
DB1/ 87639059.10
Page 6
 

--------------------------------------------------------------------------------




In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.


“Guaranty Agreement” is defined in Section 9.6.


“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
any other substances that might pose a hazard to health or safety, the removal
of which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law (including,
without limitation, asbestos, urea formaldehyde foam insulation and
polychlorinated biphenyls).


“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1.


“Incorporated Provision” is defined in Section 10.7(a).


“Indebtedness” means, with respect to any Person, without duplication,


(a)its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;


(b)its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);


(c)all liabilities appearing on its balance sheet in accordance with GAAP in
respect of Capital Leases;


(d)all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);


(e)all its liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for its account by banks and other financial
institutions (whether or not representing obligations for borrowed money);


(f)Swaps of such Person; and


(g)any Guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.


Without limitation of the foregoing, Indebtedness of any Person shall include
all obligations of such Person of the character described in clauses (a) through
(g) to the extent such Person or its


 
Schedule B
 
DB1/ 87639059.10
Page 7
 

--------------------------------------------------------------------------------




property remains legally liable in respect thereof notwithstanding that any such
obligation is deemed to be extinguished under GAAP.


“INHAM Exemption” is defined in Section 6.2(e).


“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding more than 5% of the aggregate principal amount of the
Notes then outstanding, and (c) any bank, trust company, savings and loan
association or other financial institution, any pension plan, any investment
company, any insurance company, any broker or dealer, or any other similar
financial institution or entity, regardless of legal form.


“Interest Expense” means, for any period, the interest expense of the Company
and its Subsidiaries on a Consolidated basis in respect of such period.


“Judgment Currency” is defined in Section 16.2(b).


“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).


“Make-Whole Amount” is defined in Section 8.6.


“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties or prospects of the Company and its
Subsidiaries taken as a whole.


“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, or (b) the ability of the Obligors to
perform their obligations under the Financing Documents, or (c) the validity or
enforceability of any of the Financing Documents.


“Modified Make-Whole Amount” is defined in Section 8.6.


“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).


“NAIC” means the National Association of Insurance Commissioners.


“NAIC Annual Statement” is defined in Section 6.2(a).


“Net Asset Sale Proceeds Amount” means, with respect to any Transfer of any
property by any Person, an amount equal to the difference of


 
Schedule B
 
DB1/ 87639059.10
Page 8
 

--------------------------------------------------------------------------------




(a)the aggregate amount of the consideration (valued at the Fair Market Value of
such consideration at the time of the consummation of such Transfer) received by
such Person in respect of such Transfer, minus


(b)all ordinary and reasonable out-of-pocket costs and expenses actually
incurred by such Person in connection with such Transfer.


“Notes” is defined in Section 1.


“Obligors” means the Company and each Guarantor, and “Obligor” means any one of
such Persons.


“OFAC” is defined in Section 5.16(a).


“OFAC Listed Person” is defined in Section 5.16(a).


“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
 
“Officer’s Certificate” means a certificate of the Company, executed on its
behalf by a Senior Financial Officer or any other officer of the Company whose
responsibilities extend to the subject matter of such certificate.


“Ordinary Course Transfer” is defined in Section 10.6(a)(i).


“Other Tiffany Note Agreements” means (in each case as amended, amended and
restated, or supplemented, and in effect on the date hereof) (i) the Amended and
Restated Note Purchase and Private Shelf Agreement, dated as of July 25, 2012,
by and between the Company and the purchasers named therein, relating to the
issuance and sale by the Company of $150,000,000 principal amount of its 4.40%
Series B-P Senior Notes due July 25, 2042 and (ii) the Amended and Restated Note
Purchase and Private Shelf Agreement, dated as of July 25, 2012, by and between
the Company and the purchasers name therein, relating to the issuance and sale
by the Company of $100,000,000 principal amount of its 4.40% Series B-M Senior
Notes due July 25, 2042.


“Participant Register” is defined in Section 14.1.


“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.


“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.


 
Schedule B
 
DB1/ 87639059.10
Page 9
 

--------------------------------------------------------------------------------




“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
that is or, within the preceding five years, has been established or maintained,
or to which contributions are or, within the preceding five years, have been
made or required to be made, by the Company or any ERISA Affiliate or with
respect to which the Company or any ERISA Affiliate may have any liability.


“Preferred Stock” means any class of Capital Stock of a Person that is preferred
over any other class of Capital Stock of such Person as to the payment of
dividends or other equity distributions or the payment of any amount upon
liquidation or dissolution of such Person.


“Priority Debt” means, at any time, without duplication, the sum of


(a)all then outstanding Debt of the Company or any Guarantor secured by any Lien
on any property of the Company or any Subsidiary, other than any such Debt
secured by Liens permitted by any one or more of clauses (a) through (f),
inclusive, of Section 10.4, plus


(b)all then outstanding Debt of Subsidiaries of the Company (other than Debt of
any Guarantor);


provided that Priority Debt shall not include (x) Debt of any Subsidiary owing
solely to the Company or another Subsidiary, (y) Debt of any Subsidiary under
any Guaranty by a Subsidiary which is a party to the Guaranty Agreement of the
Debt of the Company or any other Subsidiary or (z) Debt of any Subsidiary under
any of the agreements listed in Schedule 10.3.


“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.


“PTE” is defined in Section 6.2(a).


“Purchasers” means each of the Purchasers identified on Schedule A as purchasers
of the Notes.


“QII” is defined in Section 6.3.


“QPAM Exemption” is defined in Section 6.2(d).


“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.


“Reinvested Transfer” is defined in Section 10.6(b)(i).


“Rejection Notice” is defined in Section 8.7(a).


“Rent Expense” means, for any period, the rent expense of the Company and its
Subsidiaries under all operating leases on a Consolidated basis in respect of
such period.


 
Schedule B
 
DB1/ 87639059.10
Page 10
 

--------------------------------------------------------------------------------




“Required Holders” means, at any time, the holder or holders of at least 66-2/3%
in principal amount of the Notes at the time outstanding (exclusive of Notes
then owned by the Company, any Subsidiary or any of their respective
Affiliates).


“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.


“Securities Act” means the Securities Act of 1933, as amended from time to time.


“Senior Debt” means the Notes and any Debt of the Company or its Subsidiaries
that by its terms is not in any manner subordinated in right of payment to any
other unsecured Debt of the Company or any Subsidiary.


“Senior Financial Officer” means the chief executive officer, chief financial
officer, vice president-finance, controller, principal accounting officer or
treasurer of the Company.


“Source” is defined in Section 6.2.


“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.


“Subsidiary” means, as to any Person, any corporation, partnership, limited
liability company, association or other business entity in which such Person or
one or more of its Subsidiaries or such Person and one or more of its
Subsidiaries owns sufficient equity or voting interests to enable it or them (as
a group) ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such entity, and any
partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such Person or one or more of its Subsidiaries or
such Person and one or more of its Subsidiaries (unless such partnership or
joint venture can and does ordinarily take major business actions without the
prior approval of such Person or one or more of its Subsidiaries). Unless the
context otherwise clearly requires, any reference to a “Subsidiary” is a
reference to a Subsidiary of the Company.


“Substantial Portion” is defined in Section 10.6(c)(iii).


“Successor Corporation” is defined in Section 10.5(c)(i).


“SVO” means the Securities Valuation Office of the NAIC.


“Swaps” means, with respect to any Person, payment obligations with respect to
interest rate swaps, currency swaps and similar obligations obligating such
Person to make payments, whether periodically or upon the happening of a
contingency. For the purposes of this Agreement, the amount of the obligation
under any Swap shall be the amount determined in respect thereof as of the end
of the then most recently ended fiscal quarter of such Person, based


 
Schedule B
 
DB1/ 87639059.10
Page 11
 

--------------------------------------------------------------------------------




on the assumption that such Swap had terminated at the end of such fiscal
quarter, and in making such determination, if any agreement relating to such
Swap provides for the netting of amounts payable by and to such Person
thereunder or if any such agreement provides for the simultaneous payment of
amounts by and to such Person, then in each such case, the amount of such
obligation shall be the net amount so determined.


“Tax Prepayment Notice” is defined in Section 8.7(a).


“Taxes” is defined in Section 13.1(a).


“Taxing Jurisdiction” is defined in Section 13.1(a).


“Transfer” is defined in Section 10.6(c)(iv).


“USA PATRIOT Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.


“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
Government pursuant to which economic sanctions have been imposed on any Person,
country or regime, including the Trading with the Enemy Act, the International
Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan Accountability
and Divestment Act and any other OFAC Sanctions Program.


“U.S. Person” is defined in Section 13.1(c)(i).


“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which (a) 100%
of the Capital Stock of such Subsidiary is beneficially owned by any one or more
of the Company and the Company’s other Wholly-Owned Subsidiaries at such time
and (b) all of the legal title to such Capital Stock (other than Capital Stock
held by third parties as may be required under the laws of any jurisdiction
where such Subsidiary is organized or conducts business) is held by one or more
of the Company and the Company’s other Wholly-Owned Subsidiaries at such time.


“Yen” and “¥” means the lawful currency of Japan.




 
Schedule B
 
DB1/ 87639059.10
Page 12
 

--------------------------------------------------------------------------------





SCHEDULE 3


PAYMENT INSTRUCTIONS




Name and address of bank
The Bank of New York

One Wall Street
New York, NY 10286


SWIFT Code
#### ## ##

Account Name
Tiffany & Co.

Account Number
##########

Contact name at bank
###

Contact person telephone number
###-###-####





 
Schedule 3
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------





SCHEDULE 4.8


CHANGES IN CORPORATE STRUCTURE


None.




 
Schedule 4.8
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------





SCHEDULE 5.3


DISCLOSURE


None.




 
Schedule 5.3
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------





SCHEDULE 5.4


SUBSIDIARIES AND AFFILIATES OF THE COMPANY AND OWNERSHIP OF SUBSIDIARY STOCK


See attached list of Company’s Subsidiaries.


I. Company’s Affiliates


As of the Closing Day, there are no Persons (i) except for Qatar Investment
Authority (see page PS-13 of the Company’s Proxy Statement dated April 8, 2016),
known to the Company to beneficially own at least 10% of the voting or equity
interests of the Company or (ii) except for those set forth on the attached list
of the Company’s Subsidiaries, of which the Company and its Subsidiaries
beneficially own or hold, in the aggregate, directly or indirectly, 10% of more
of such Persons.


The foregoing discussion is provided solely for the 10% test under the
definition of “Affiliate” in this Agreement.


II. Agreements restricting the ability of any Subsidiary to pay dividends out of
profits or make any other similar distributions of profits to the Company or any
of its Subsidiaries that owns outstanding shares of Capital Stock of such
Subsidiary.


None.


 
Schedule 5.4
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------




a2016tcoluxstructurepg1a001.jpg [a2016tcoluxstructurepg1a001.jpg]


 
Schedule 5.4
 
DB1/ 87639059.10
Page 2
 

--------------------------------------------------------------------------------




a2016tcoluxstructurepg2a001.jpg [a2016tcoluxstructurepg2a001.jpg]


 
Schedule 5.4
 
DB1/ 87639059.10
Page 3
 

--------------------------------------------------------------------------------





SCHEDULE 5.5


FINANCIAL STATEMENTS


1.
Consolidated statements of earnings for the years ended January 31, 2016 and
2015 from the Company’s January 31, 2016 Annual Report on Form 10-K.



2.
Consolidated balance sheets as of January 31, 2016 and 2015 from the Company’s
January 31, 2016 Annual Report on Form 10-K.



3.
Consolidated statements of stockholders’ equity for the years ended January 31,
2016 and 2015 from the Company’s January 31, 2016 Annual Report on Form 10-K.



4.
Consolidated statements of cash flows for the years ended January 31, 2016 and
2015 from the Company’s January 31, 2016 Annual Report on Form 10-K.



5.
Notes to the consolidated financial statements described in items 1, 2, 3 and 4
above from the Company’s January 31, 2016 Annual Report on Form 10-K.



6.
Condensed, consolidated statements of earnings for the three-month and six-month
periods ended July 31, 2016 and 2015 (unaudited), from the Company’s Quarterly
Report on Form 10-Q for the quarter ended July 31, 2016.



7.
Condensed, consolidated balance sheets as of July 31, 2016 and 2015 (unaudited)
from the Company’s Quarterly Report on Form 10-Q for the quarter ended July 31,
2016.





 
Schedule 5.5
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------





SCHEDULE 5.15


EXISTING INDEBTEDNESS AND LIENS


Excludes intercompany debt, which is consolidated in accordance with GAAP and
does not include any amounts owed to third parties.


1.
Indebtedness under the Credit Agreement of up to $750,000,000, which may be
incurred by the Company, and those of its direct and indirect subsidiaries that
are or become parties thereto (unsecured; $77,610,892 outstanding).



2.
¥10,000,000,000 1.72% Senior Notes due 2016 issued by the Company to certain
purchasers thereof (unsecured; ¥10,000,000,000 outstanding).



3.
¥4,000,000,000 0.29% uncommitted line of credit provided to Tiffany & Co. Japan
Inc. due 2017 from The Mizuho Bank, Ltd., Aoyama Branch (unsecured;
¥4,000,000,000 outstanding).



4.
Guaranty provided by the Company of the indebtedness described in Item 3 above
(unsecured).



5.
$150,000,000 4.40% Series B-P Senior Notes due 2042 issued by the Company to
certain purchasers thereof (unsecured; $150,000,000 outstanding).



6.
$100,000,000 4.40% Series B-M Senior Notes due 2042 issued by the Company to
certain purchasers thereof (unsecured; $100,000,000 outstanding).



7.
$250,000,000 3.80% Senior Notes due 2024 issued by the Company to certain
purchasers thereof (unsecured; $250,000,000 outstanding).



8.
$300,000,000 4.90% Senior Notes due 2044 issued by the Company to certain
purchasers thereof (unsecured; $300,000,000 outstanding).



9.
BRL 8,750,000 uncommitted line of credit provided to Tiffany-Brasil Ltda. by
Banco J.P. Morgan S.A. (unsecured; $0 outstanding).



10.
Guaranty provided by the Company of the indebtedness described in Item 9 above
(unsecured).



11.
RMB equivalent $35,000,000 credit line provided to Tiffany & Co. (Shanghai)
Commercial Company Limited by Mizuho Bank (China) Ltd. (unsecured; USD
equivalent $32,744,472 outstanding).



12.
Guaranty provided by the Company of the indebtedness described in Item 11 above
(unsecured).



 
Schedule 5.15
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------




13.
Various letters of credit issued to Subsidiaries of the Company ($24,002,548 and
$35,108,008 aggregate outstanding and available, respectively).



14.
RMB equivalent $37,500,000 credit line provided to Tiffany & Co. (Shanghai)
Commercial Company Limited by Bank of America N.A. Shanghai Branch (unsecured;
USD equivalent $21,028,560 outstanding).



15.
Guaranty provided by the Company of the indebtedness described in Item 14 above
(unsecured).



16.
CAD 1,000,000 credit line provided to Tiffany & Co. Canada by HSBC Bank Canada
(unsecured; CAD$0 outstanding).



17.
$2,520,000 credit line provided to Laurelton Diamonds (Botswana) (Proprietary)
Limited by Standard Chartered Bank Botswana Limited (unsecured; $0 outstanding).



18.
Guaranty provided by the Company of the indebtedness described in Item 17 above
(unsecured).



19.
RMB equivalent $150,000,000 credit line provided to Tiffany & Co. (Shanghai)
Commercial Company Limited by Bank of America, N.A., Shanghai Branch and Mizuho
Bank (China), Ltd. as jointed coordinators, mandated lead arrangers and
bookrunners, Mizuho Bank (China), Ltd. as facility agent, and certain other
banks and financial institutions party thereto as original lenders (unsecured;
USD equivalent $41,606,508 outstanding).



20.
Guaranty provided by the Company of the indebtedness described in Item 19 above
(unsecured).



21.
$15,000,000 credit line provided to Laurelton Jewelry (Thailand) Company Limited
by Bank of America, N.A., Bangkok Branch (unsecured; $0 outstanding).



22.
Guaranty provided by the Company of the indebtedness described in Item 21 above
(unsecured).



23.
CLP equivalent $6,000,000 credit line provided to Tiffany & Co. Chile SpA by
Santander Bank, N.A. (unsecured; $0 outstanding).



24.
Guaranty provided by the Company of the indebtedness described in Item 23 above
(unsecured).



25.
RUB equivalent $20,000,000 credit line to be entered into by Tiffany Russia LLC
and AO Citibank on or about July 31, 2016 (unsecured; $0 outstanding).



26.
Guaranty provided by the Company of the indebtedness described in Item 25 above
(unsecured).



 
Schedule 5.15
 
DB1/ 87639059.10
Page 2
 

--------------------------------------------------------------------------------




27.
Master Swap Agreement dated as of October 7, 2008 and the Schedule to the Master
Agreement dated as of October 7, 2008 between Tiffany & Co. and Mizuho Corporate
Bank, Ltd.



28.
Master Swap Agreement dated as of March 25, 2015 and the Schedule to the Master
Agreement dated as of March 25, 2015 between Tiffany & Co. and Bank of America,
N.A.



29.
GBP 2,000,000 bank guaranty facility provided to Tiffany & Co. Limited by HSBC
Bank plc.



30.
JPY 5,310,000,000 1.813% swap due October 1, 2024 issued by JPMorgan Chase Bank,
N.A.



31.
JPY 5,310,000,000 1.813% swap due October 1, 2024 issued by Bank of America N.A.



32.
Other foreign exchange transactions under the Company’s Foreign Currency Hedging
Program and commodity hedges.



*Stated principal amounts outstanding are as of July 31, 2016 unless stated
otherwise.




 
Schedule 5.15
 
DB1/ 87639059.10
Page 3
 

--------------------------------------------------------------------------------





SCHEDULE 10.3


EXCLUSIONS FROM PRIORITY DEBT


1.
€284,864,370 Class A1 EUR Preferred Equity Certificates issued by Tiffany & Co.
Luxembourg S.à r.l. to Tiffany and Company and Tiffany & Co. International.



2.
€69,107 Class A2 EUR Preferred Equity Certificates issued by Tiffany & Co.
Luxembourg S.à r.l. to Tiffany & Co. International.



3.
€2,124,855 Class A3 EUR Preferred Equity Certificates issued by Tiffany & Co.
Luxembourg S.à r.l. to Tiffany & Co. International.



4.
€10,853,973 Class A4 EUR Preferred Equity Certificates issued by Tiffany & Co.
Luxembourg S.à r.l. to Tiffany & Co. International.



5.
CAD 176,152,174 Class B1 EUR Preferred Equity Certificates issued by Tiffany &
Co. Luxembourg S.à r.l. to Tiffany & Co. International.



6.
CAD 13,061,866 Class B3 EUR Preferred Equity Certificates issued by Tiffany &
Co. Luxembourg S.à r.l. to Tiffany & Co. International.



7.
GBP 125,811,955 Class B2 EUR Preferred Equity Certificates issued by Tiffany &
Co. Luxembourg S.à r.l. to Tiffany and Company and Tiffany & Co. International.



8.
€24,408,508 First Tranche EUR Preferred Equity Certificates issued by Tiffany &
Co. Luxembourg S.à r.l. to Tiffany & Co. International.



9.
€33,945,477 First Tranche EUR Preferred Equity Certificates issued by Tiffany &
Co. Luxembourg S.à r.l. to Tiffany and Company.



10.
€15,608,483 Second Tranche EUR Preferred Equity Certificates issued by Tiffany &
Co. Luxembourg S.à r.l. to Tiffany & Co. International.





 
Schedule 10.3
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------





SCHEDULE 10.7


INCORPORATED PROVISIONS


1.
Until a Credit Agreement Modification shall have occurred in respect thereof,
Section 9.3 of this Agreement shall be amended to insert the phrase “that are
material to the operation of their respective businesses” after the phrase
“their respective properties”.



2.
Until a Credit Agreement Modification shall have occurred in respect thereof,
Section 9.5 of this Agreement shall be amended to insert the word “Material” in
front of the three occurrences of the words “Subsidiaries” and “Subsidiary” in
the second sentence thereof, and the following definition will be added to
Schedule B of the Note Agreement:



“Material Subsidiaries” means each Subsidiary of the Company that is an Obligor
or that is a “significant subsidiary” of the Company, as the term “significant
subsidiary” is defined in Regulation S-X promulgated by the Securities and
Exchange Commission.


3.
Until a Credit Agreement Modification shall have occurred in respect thereof,
the following new Section 9.7 shall be added to this Agreement in the
appropriate numerical order:



“9.7    Leverage Ratio.


At all times the Company will maintain a Leverage Ratio of not greater than 3.50
to 1.00.”


4.
Until a Credit Agreement Modification shall have occurred in respect thereof,
the following new Section 9.8 shall be added to this Agreement in the
appropriate numerical order:



“9.8    Adjusted Fixed Charge Coverage Ratio.


At all times the Company will maintain an Adjusted Fixed Charge Coverage Ratio
of not less than 2.00 to 1.00.”


5.
Until a Credit Agreement Modification shall have occurred in respect thereof,
Section 10.1 of this Agreement shall be amended to insert the following language
at the end of the Section:



“provided, however, that the foregoing provisions of this Section shall not
prohibit any Obligor or any of their respective Subsidiaries from: (i) declaring
or paying any dividends and distributions on any shares of the Company’s Capital
Stock; (ii) making any payments on account of the purchase, redemption,
retirement or acquisition of (A) any shares of the Company’s Capital Stock or
(B) any option, warrant or other


DB1/ 87639059.10
Schedule 10.7 - 1
 

--------------------------------------------------------------------------------




right to acquire shares of the Company’s Capital Stock, including any payment
payable in shares of such Capital Stock; or (iii) paying or granting reasonable
compensation, indemnities, reimbursements and benefits to any director, officer,
employee or agent of an Obligor or any Subsidiary.”


6.
Until a Credit Agreement Modification shall have occurred in respect thereof,
Section 10.2 of this Agreement shall be amended to insert the phrase “and other
businesses reasonably related to any business conducted by the Company or any
Subsidiary on October 7, 2014, in each case” following the phrase “expansion of
any such business so engaged in,”.



7.
Until a Credit Agreement Modification shall have occurred in respect thereof,
Section 10.4(f) of this Agreement shall be amended and restated to read as
follows:



“(f) Purchase Money Liens - Liens on fixed assets (or any improvement thereon)
or in rights relating thereto, in each case, acquired or constructed by the
Company or any Subsidiary after the Closing Day to secure Debt of the Company or
such Subsidiary incurred in connection with such acquisition or construction or
any Permitted Refinancing Debt thereof, provided that


(i)    no such Lien shall extend to or cover any property other than the
    property being acquired or constructed (and improvements thereon and
accessions     thereto),


(ii)    the amount of Debt secured by any such Lien shall not exceed the
    cost to the Company or such Subsidiary of the property (or improvement
thereon)     being acquired or constructed, and


(iii)    such Lien shall be created prior to, concurrently with or within 120
    days after such acquisition or the substantial completion of such
construction;


and any renewal, replacement or extension of such Lien that does not materially
increase the scope of the assets covered thereby.”


8.
Until a Credit Agreement Modification shall have occurred in respect thereof,
Section 10.4(g) of this Agreement shall be amended (i) to add the words “or
Capital Stock” after the three occurrences of the word “property” in the lead-in
to Section 10.4(g), after the one occurrence of the word “property” in Section
10.4(g)(i) and after the first occurrence of the word “property” in Section
10.4(g)(ii), and (ii) to delete Section 10.4(g)(iii).



9.
Until a Credit Agreement Modification shall have occurred in respect thereof,
the following new Sections 10.4(i) through 10.4(q) shall be substituted for
Section 10.4(i) of this Agreement in the appropriate numerical order:



“(i)    Consignment/Leasing Indebtedness Liens -- Liens securing precious
metals, precious gems, jewelry or other goods and materials used in the internal
or external manufacturing of the inventory of the Company and its Subsidiaries
consigned


DB1/ 87639059.10
Schedule 10.7 - 2
 

--------------------------------------------------------------------------------




or leased to the Company or any Subsidiary securing Consignment/Leasing
Indebtedness up to an aggregate outstanding amount for the Company and the
Subsidiaries on a Consolidated basis not exceeding at any time $10,000,000;


(j)    Lease Liens -- Liens securing operating leases, capital leases or
progress payment agreements in connection with leases;


(k)    Conditional Sale Liens -- Liens arising out of conditional sale, title
retention, consignment or similar arrangements for the sale of goods entered
into by the Company or any Subsidiary in the ordinary course of business,


(l)    Cash Management/Credit Card Services Liens -- (i) bankers’ Liens, rights
of setoff, revocation, refund, chargeback or overdraft protection, and other
similar Liens existing solely with respect to cash and cash equivalents that
comply with the applicable investment policy approved by the board of directors
of the Company, as amended from time to time, on deposit in one or more accounts
maintained by the Company or any Subsidiary, in each case granted in the
ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing amounts owing to such bank with respect to
cash management and operating account arrangements, including those involving
pooled accounts and netting arrangements and (ii) Liens or rights of setoff
against credit balances of the Company or any Subsidiary with credit card
issuers or credit card processors or amounts owing payment card issuers or
payment card processors to the Company or any of its Subsidiaries in the
ordinary course of business,


(m)    Licensed or Leased Property -- (i) licenses of intellectual property
granted by the Company or any Subsidiary in the ordinary course of business and
not interfering in any material respect with the ordinary conduct of business of
the Company and its Subsidiaries and (ii) Liens arising from leases, licenses,
subleases or sublicenses granted to others in the ordinary course of business
which would not reasonably be expected to have a Material Adverse Effect,


(n)    Financing Statements -- the filing of UCC financing statements solely as
a precautionary measure in connection with operating leases, consignment of
goods or private label credit card programs in the United States, in any case,
entered into or otherwise consummated in the ordinary course of business,


(o)    Seller Liens -- Liens incurred in connection with the purchase or
shipping of goods or assets on the related goods or assets and proceeds thereof
in favor of the seller or shipper of such goods or assets or pursuant to
customary reservations or retentions of title arising in the ordinary course of
business and in any case not securing Debt,


(p)    Sale Contract Liens -- to the extent constituting Liens, contractual
obligations of any Obligor or Subsidiary to sell or otherwise dispose of assets,
and




DB1/ 87639059.10
Schedule 10.7 - 3
 

--------------------------------------------------------------------------------




(q)    Other Liens -- Liens securing Adjusted Debt of any Subsidiary and not
otherwise permitted by clauses (a) through (p) inclusive, of this Section 10.4
(other than Liens securing Debt under the Credit Agreement), but only to the
extent that the aggregate principal amount of Debt outstanding secured by such
Liens does not exceed 10% of Consolidated Adjusted Net Worth; provided that (i)
such Debt is permitted to be incurred under Section 10.3(b) and (ii) to the
extent such Liens secure Debt in an aggregate amount in excess of 5% of
Consolidated Adjusted Net Worth, the Liens securing the amount of such Debt in
excess of 5% of Consolidated Adjusted Net Worth (but not the Liens securing the
Debt of 5% or less of Consolidated Adjusted Net Worth) shall also equally and
ratably secure the Notes.”


10.
Until a Credit Agreement Modification shall have occurred in respect thereof,
Section 11(f) of this Agreement shall be amended by replacing every instance of
either “$20,000,000” or “$25,000,000” with “$40,000,000”.



11.
Until a Credit Agreement Modification shall have occurred in respect thereof,
Section 11(i) of this Agreement shall be amended by replacing “$25,000,000” with
“$40,000,000” and by replacing each instance of “45 days” with “60 days”.



12.
Until a Credit Agreement Modification shall have occurred in respect thereof,
Section 11(k)(iii) of this Agreement shall be amended by replacing “$25,000,000”
with “$40,000,000”.



13.
Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:



“Adjusted Debt” means, as of any date, the sum of (i) all Adjusted Indebtedness
of the Company and its Subsidiaries on a Consolidated basis on such date and
(ii) (x) Rent Expense for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b) multiplied
by six (6).


14.
Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:



“Adjusted EBIT” means, for any four fiscal quarter period of the Company (the
“calculation period”), (a) the net earnings of the Company and its Subsidiaries
on a Consolidated basis for such calculation period as determined in accordance
with GAAP, plus (b) to the extent deducted in the calculation of such net
earnings for such calculation period, the sum, without duplication, of the
following: (i) Interest Expense and financing costs, (ii) provision for income
taxes, (iii) extraordinary or non-recurring non-cash charges and expenses
(including any impairment charges or write-offs or write-downs with respect to
goodwill or other intangible assets and including any non-cash restructuring
charges), (iv) extraordinary or non-recurring cash charges and expenses in


DB1/ 87639059.10
Schedule 10.7 - 4
 

--------------------------------------------------------------------------------




an aggregate amount not exceeding $50,000,000 after October 7, 2014 and (v) the
amount of any negative impact on net earnings as a result of the Arbitration
Award (including all amounts required to be paid by Tiffany under the
Arbitration Award), in an aggregate amount not exceeding $500,000,000, minus (c)
to the extent included in the calculation of such net earnings for such
calculation period, non-recurring non-cash gains and the amount of any positive
impact on net earnings as a result of the Arbitration Award (including the
recovery of any amounts paid under the Arbitration Award), in an aggregate
amount not exceeding $500,000,000 (or, if less, the aggregate amount added back
in any prior period, without duplication, pursuant to clause (b)(v) above).


15.
Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:



“Adjusted Fixed Charge Coverage Ratio” means, as of any date, the ratio of
(a)(i) Adjusted EBIT for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b) plus (ii)
Rent Expense for such period to (b)(i) Rent Expense for such period plus (ii)
Interest Expense for such period.


16.
Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:



“Adjusted Indebtedness” means, as to any Person, at a particular time, all items
of such Person which constitute, without duplication, (a) indebtedness for
borrowed money or the deferred purchase price of Property (other than (i)
accounts payable and accrued expenses incurred in the ordinary course of
business, (ii) deferred compensation payable to directors, officers or employees
of the Company or any Subsidiary and (iii) any purchase price adjustment,
earnout or deferred payment of a similar nature incurred in connection with an
acquisition, except to the extent that the amount payable pursuant to such
purchase price adjustment, earnout or deferred payment obligation has become
fixed and is not promptly paid when due), (b) indebtedness evidenced by notes,
bonds, debentures or similar instruments, (c) obligations with respect to any
conditional sale or other title retention agreement, (d) indebtedness arising
under acceptance facilities and the amount available to be drawn under all
letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder to the extent such Person shall not
have reimbursed the issuer in respect of the issuer’s payment of such drafts,
(e) liabilities described in any other clause of this definition which are
secured by any Lien on any Property owned by such Person even though such Person
shall not have assumed or otherwise become liable for the payment thereof (other
than carriers’, warehousemen’s, mechanics’, repairmen’s or other like
nonconsensual Liens arising in the ordinary course of business), (f) that
portion of any obligation of such Person, as lessee, which in accordance with
GAAP is required to be capitalized on the balance sheet of such Person, and (g)
Guaranties of such Person of Adjusted Indebtedness of others.


DB1/ 87639059.10
Schedule 10.7 - 5
 

--------------------------------------------------------------------------------




17.
Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:



“Arbitration Award” means the award, dated December 20, 2013, in the arbitration
in the matter between the Swatch Group Ltd. and Tiffany Watch Co. Ltd., as
claimants, and Tiffany and Company, Tiffany (NJ) Inc. and the Company, as
respondents, under the Arbitration Rules of the Netherlands Arbitration
Institute.


18.
Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:



“Consignment/Leasing Indebtedness” means Indebtedness incurred in the ordinary
course of business of the Company or any Subsidiary to any Person resulting from
the supplying by such Person to the Company or such Subsidiary with precious
metals, precious gems, jewelry or other goods and materials used in the internal
or external manufacturing of the inventory of the Company and its Subsidiaries
on a consignment or leased basis, which Indebtedness, if secured, is secured by
a Lien only on such property.


19.
Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:



“Consolidated Adjusted Net Worth” means, as of any date, (a) total stockholders’
equity of the Company and its Subsidiaries on a Consolidated basis on such date
as determined in accordance with GAAP, plus (if negative) and minus (if
positive) (b) accumulated other comprehensive loss (gain), net of tax, plus (c)
the cumulative amount for the period commencing on February 1, 2014 and ending
on such date (or, if such date is not a fiscal quarter end date, the immediately
preceding fiscal quarter end date) of non-recurring non-cash charges and
expenses added back to Adjusted EBIT, net of taxes, minus (d) the difference (if
positive) between non-cash gains and non-cash losses for the period commencing
on February 1, 2014 and ending on such date (or, if such date is not a fiscal
quarter end date, the immediately preceding fiscal quarter end date), net of
taxes.


20.
Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:



“EBITDAR” means, for any four fiscal quarter period of the Company (the
“calculation period”), (a) the net earnings of the Company and its Subsidiaries
on a Consolidated basis for such calculation period as determined in accordance
with GAAP, plus (b) to the extent deducted in the calculation of such net
earnings for such calculation period, the sum, without duplication, of the
following: (i) Interest Expense and financing


DB1/ 87639059.10
Schedule 10.7 - 6
 

--------------------------------------------------------------------------------




costs, (ii) provision for income taxes, (iii) depreciation, (iv) amortization,
(v) Rent Expense, (vi) extraordinary or non-recurring non-cash charges and
expenses (including any impairment charges or write-offs or write-downs with
respect to goodwill or other intangible assets and including any non-cash
restructuring charges), (vii) extraordinary or non-recurring cash charges and
expenses in an aggregate amount not exceeding $50,000,000 after October 7, 2014,
and (viii) the amount of any negative impact on net earnings as a result of the
Arbitration Award (including all amounts required to be paid by Tiffany under
the Arbitration Award), in an aggregate amount not exceeding $500,000,000, minus
(c) to the extent included in the calculation of such net earnings for such
calculation period, non-recurring non-cash gains and the amount of any positive
impact on net earnings as a result of the Arbitration Award (including recovery
of any amounts required to be paid thereunder), in an aggregate amount not
exceeding $500,000,000 (or, if less, the aggregate amount added back in any
prior period, without duplication, pursuant to clause (b)(viii) above).


21.
Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:



“Leverage Ratio” means, as of any date, the ratio of (i) Adjusted Debt on such
date to (ii) EBITDAR for the four consecutive fiscal quarter period ended
immediately prior to such date or then ending in respect of which financial
statements have been delivered pursuant to Section 7.1(a) or 7.1(b).


22.
Until a Credit Agreement Modification shall have occurred in respect of such
term, the following new term shall be added to Schedule B of this Agreement in
proper alphabetical order:



“Permitted Refinancing Debt” means any Debt (a) issued in exchange for, or the
net proceeds of which are used to extend, renew, refund, refinance, replace,
defease, discharge or otherwise retire for value, in whole or in part, or (b)
constituting an amendment, modification or supplement to or a deferral or
renewal of such Debt ((a) and (b) above, collectively, a “Permitted
Refinancing”), any other Debt in a principal amount not to exceed (after
deduction of reasonable and customary fees and expenses incurred in connection
with the Permitted Refinancing) the principal amount of the Debt so refinanced
(plus the amount of accrued interest and premium, if any, paid in connection
therewith).


23.
Until a Credit Agreement Modification shall have occurred in respect thereof,
the following definition shall be substituted for the definition of “Priority
Debt” in Schedule B of this Agreement:



“Priority Debt” means, at any time, without duplication, the sum of


(a)all then outstanding Debt of the Company or any Guarantor secured by any Lien
on any property of the Company or any Subsidiary, other


DB1/ 87639059.10
Schedule 10.7 - 7
 

--------------------------------------------------------------------------------




than any such Debt secured by Liens permitted by any one or more of clauses (a)
through (f), (h) or (i), inclusive, of Section 10.4, plus


(b)all then outstanding Debt of Subsidiaries (other than Debt of any Guarantor
or Consignment/Leasing Indebtedness up to an aggregate outstanding amount for
the Company and the Subsidiaries on a Consolidated basis not exceeding at any
time $10,000,000);


provided that Priority Debt shall not include (x) demand Debt of any Subsidiary
owing solely to the Company or another Subsidiary, (y) Debt of any Subsidiary
under any Guaranty by a Subsidiary which is a party to the Guaranty Agreement of
the Debt of the Company or any other Subsidiary or (z) Debt of any Subsidiary
under any of the agreements listed in Schedule 10.3.




DB1/ 87639059.10
Schedule 10.7 - 8
 

--------------------------------------------------------------------------------





EXHIBIT A


[FORM OF NOTE]


TIFFANY & CO.


0.78% SENIOR NOTE DUE AUGUST 26, 2026


No. R-[__]
 
[DATE]
 
 
 
¥ [________]
 
PPN: 886547 E*5



FOR VALUE RECEIVED, the undersigned, TIFFANY & CO. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [________________], or registered assigns,
the principal sum of [______________] YEN (¥[_________]) on August 26, 2026,
with interest (computed on the basis of a 360-day year of twelve 30-day months)
(a) on the unpaid balance thereof at the rate of 0.78% per annum from the date
hereof, payable semi-annually on the 26th day of February and August in each
year, commencing with the February or August next succeeding the date hereof,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law on any overdue payment (including any overdue
prepayment) of principal, any overdue payment of interest and any overdue
payment of any Make-Whole Amount or Modified Make-Whole Amount (as such terms
are defined in the Note Agreement referred to below), payable semi-annually as
aforesaid (or, at the option of the registered holder hereof, on demand), at a
rate per annum from time to time equal to the greater of (i) 2.78% or (ii) 2.0%
over the rate of interest publicly announced from time to time by JPMorgan Chase
Bank (or its successor) at its headquarters as its “base” or “prime” rate.


Payments of principal of, interest on and any Make-Whole Amount or Modified
Make-Whole Amount with respect to this Note are to be made in Japanese Yen at
the address shown in the register maintained by the Company for such purpose or
at such other place as the Company shall have designated by written notice to
the holder of this Note as provided in the Note Agreement referred to below.


This Note is one of a series of the 0.78% Senior Notes due August 26, 2026
(herein called the “Notes”) of the Company in the aggregate principal amount of
¥10,000,000,000 issued pursuant to that certain Note Purchase Agreement, dated
as of August 26, 2016, (as from time to time amended, restated, supplemented or
otherwise modified from time to time, the “Note Agreement”), between the Company
and the respective purchasers named therein. Each holder of this Note will be
deemed, by its acceptance hereof, (i) to have agreed to the confidentiality
provisions set forth in Section 21 of the Note Agreement and (ii) to have made
the representation set forth in Section 6.2 of the Note Agreement. Capitalized
terms used herein, unless otherwise specified herein, shall have the respective
meanings specified in the Note Agreement.


 
Exhibit A
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------




This Note is a registered Note and, as provided in the Note Agreement, upon
surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the Person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company will not be affected by any notice to the contrary. This Note is not a
“negotiable instrument” within the meaning of §3-104 of the Uniform Commercial
Code as adopted in the State of New York.


This Note and the holder hereof are entitled, equally and ratably with the
holders of all other Notes, to the benefits provided by any Guaranty Agreement,
if applicable, as to which reference is hereby made for the statement thereof.


This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Agreement, but not
otherwise.


If an Event of Default, as defined in the Note Agreement, occurs and is
continuing, the principal of this Note may be declared or otherwise become due
and payable in the manner, at the price (including any applicable Make-Whole
Amount) and with the effect provided in the Note Agreement.


THIS NOTE AND THE NOTE AGREEMENT ARE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF
THE LAW OF SUCH STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A
JURISDICTION OTHER THAN SUCH STATE.


TIFFANY & CO.






By    
Name:
Title:


 
Exhibit A
 
DB1/ 87639059.10
Page 2
 

--------------------------------------------------------------------------------





EXHIBIT 9.6


FORM OF GUARANTY AGREEMENT


THIS GUARANTY AGREEMENT, dated as of [______] (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Guaranty”), by
[_______], a [______] [______], and [_____], a [_____] [_____] (together with
their respective successors and assigns, the “Guarantors”) is in favor of each
of the Noteholders (as such term is hereinafter defined).


1.
PRELIMINARY STATEMENT



(a)Tiffany & Co., a Delaware corporation (together with its successors and
assigns, the “Company”), has authorized the issuance of its (i) 0.78% Senior
Notes due August 26, 2026 in the aggregate principal amount of Ten Billion Yen
(¥10,000,000,000) (the “Notes”), pursuant to a Note Purchase Agreement, dated as
of August 26, 2016 (as may be amended, amended and restated, supplemented or
otherwise modified from time to time, the “Note Purchase Agreement”), by and
among the Company and the respective purchasers listed on Schedule A attached
thereto (the “Purchasers”).


(b)In order to induce the Purchasers to purchase the Notes from the Company, the
Company has agreed that it will cause each Guarantor to guaranty unconditionally
all of the obligations of the Company to pay principal of and interest and
Make-Whole Amount or Modified Make-Whole Amount, as applicable, on the Notes and
all other amounts payable by the Company under the terms of the Notes and the
Note Purchase Agreement pursuant to the terms and provisions hereof.


(c)Each Guarantor and the Company are operated as part of one combined business
group and are directly dependent upon each other for and in connection with
their respective business activities and their respective financial resources.
Each Guarantor will receive direct and indirect economic, financial and other
benefits from the indebtedness incurred under the Note Purchase Agreement and
the Notes by the Company, and under this Guaranty by each Guarantor, and the
incurrence of such indebtedness is in the best interests of each Guarantor. The
Company and each Guarantor have induced the Purchasers to purchase the Notes
based on the consolidated financial condition of each Guarantor and the Company.


(d)All acts and proceedings required by law and by the certificate of
incorporation and bylaws of each Guarantor necessary to constitute this Guaranty
a valid and binding agreement for the uses and purposes set forth herein in
accordance with its terms have been done and taken, and the execution and
delivery hereof has been in all respects duly authorized.


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 1
 

--------------------------------------------------------------------------------




2.
GUARANTY AND OTHER RIGHTS AND UNDERTAKINGS



2.1.    Guarantied Obligations.


Each Guarantor, in consideration of the execution and delivery of the Note
Purchase Agreement, the purchase of the Notes by the Purchasers and other
consideration, hereby irrevocably, unconditionally, absolutely, jointly and
severally guarantees, on a continuing basis, to each holder of Notes (each such
holder being referred to herein as a “Noteholder” and, collectively, as the
“Noteholders”), whether such Note has been issued, is being issued on the date
hereof or is hereafter issued in compliance with the provisions of the Note
Purchase Agreement, as and for each Guarantor’s own debt, until final and
indefeasible payment has been made in cash


(a)the due and punctual payment of the principal of and accrued and unpaid
interest (including, without limitation, interest accruing after the filing of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding) and
Make-Whole Amount or Modified Make-Whole Amount, if any, and any other fees and
expenses, on the Notes at any time outstanding and the due and punctual payment
of all other amounts payable, and all other indebtedness owing, by the Company
to the Noteholders under the Note Purchase Agreement and the Notes, in each case
when and as the same shall become due and payable, whether at maturity, pursuant
to optional prepayment, by acceleration or otherwise, all in accordance with the
terms and provisions hereof and thereof, including, without limitation, overdue
interest, indemnification payments and all reasonable costs and expenses
incurred by the Noteholders in connection with enforcing any obligations of the
Company under the Note Purchase Agreement and the Notes; it being the intent of
each Guarantor that the guaranty set forth herein shall be a continuing guaranty
of payment and not a guaranty of collection; and


(b)the prompt and complete payment, on demand, of any and all reasonable costs
and expenses incurred by the Noteholders in connection with enforcing the
obligations of such Guarantor hereunder, including, without limitation, the
reasonable fees and disbursements of the Noteholders’ special counsel.


All of the obligations set forth in clauses (a) and (b) of this Section 2.1 are
referred to herein as the “Guarantied Obligations” and the guaranty thereof
contained herein is referred to herein as the “Unconditional Guaranty.” The
Unconditional Guaranty is a primary, original and immediate obligation of each
Guarantor and is an absolute, unconditional, continuing and irrevocable guaranty
of payment and performance and shall remain in full force and effect until the
full, final and indefeasible payment in cash of the Guarantied Obligations.


2.2.    Performance Under the Note Purchase Agreement.


In the event the Company fails to pay, perform, keep, observe, or fulfill any
Guarantied Obligation specified in clause (a) of Section 2.1 in the manner
provided in the Notes or in the Note Purchase Agreement, each Guarantor shall
cause forthwith to be paid the moneys in respect


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 2
 

--------------------------------------------------------------------------------




of which such failure has occurred in accordance with the terms and provisions
of the Note Purchase Agreement and the Notes. In furtherance of the foregoing,
if an Event of Default shall exist, the Guarantied Obligations shall, in the
manner and subject to the limitations provided in the Note Purchase Agreement
for the acceleration of the Notes, forthwith become due and payable without
notice, regardless of whether the acceleration of the Notes shall be stayed,
enjoined, delayed or otherwise prevented.


2.3.    Releases.


Each Guarantor consents and agrees that, without notice to or by any Guarantor
and without impairing, releasing, abating, deferring, suspending, reducing,
terminating or otherwise affecting the obligations of each Guarantor hereunder,
each Noteholder, in the manner provided herein, by action or inaction, may:


(a)compromise or settle, renew or extend the period of duration or the time for
the payment, or discharge the performance of, or may refuse to, or otherwise
not, enforce, or may, by action or inaction, release all or any one or more
parties to, any one or more of the Notes, the Note Purchase Agreement, any other
guaranty thereof or agreement or instrument related thereto or hereto;


(b)assign, sell or transfer, or otherwise dispose of, any one or more of the
Notes;


(c)grant waivers, extensions, consents and other indulgences to the Company or
any other Guarantor or guarantors in respect of any one or more of the Notes,
the Note Purchase Agreement, any other guaranty thereof or any agreement or
instrument related thereto or hereto;


(d)amend, modify or supplement in any manner and at any time (or from time to
time) any one or more of the Notes, the Note Purchase Agreement, any other
guaranty thereof or any agreement or instrument related hereto;


(e)release or substitute any one or more of the endorsers or guarantors of the
Guarantied Obligations whether parties hereto or not; and


(f)sell, exchange, release, surrender or enforce, by action or inaction, any
property at any time pledged or granted as security in respect of the Guarantied
Obligations, whether so pledged or granted by the Company, each Guarantor or
another guarantor of the Company’s obligations under the Note Purchase
Agreement, the Notes, any other guaranty thereof or any agreement or instrument
related hereto.


2.4.    Waivers.


To the fullest extent permitted by law, each Guarantor does hereby waive:


(a)any notice of:


(i)acceptance of the Unconditional Guaranty;


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 3
 

--------------------------------------------------------------------------------




(ii)any purchase of the Notes under the Note Purchase Agreement, or the
creation, existence or acquisition of any of the Guarantied Obligations, or the
amount of the Guarantied Obligations, subject to each Guarantor’ rights to make
inquiry of each Noteholder to ascertain the amount of the Guarantied Obligations
owing to such Noteholder at any reasonable time;


(iii)any adverse change in the financial condition of the Company or any other
fact that might increase, expand or affect each Guarantor’s risk hereunder;


(iv)presentment for payment, demand, protest, and notice thereof as to the Notes
or any other instrument;


(v)any Default or Event of Default; and


(vi)any notice or demand of any kind or nature whatsoever to which each
Guarantor might otherwise be entitled (except if such notice or demand is
specifically otherwise required to be given to such Guarantor pursuant to the
terms of this Guaranty);


(b)any right, by statute or otherwise, to require any Noteholder to institute
suit against the Company or any other guarantor or to exhaust the rights and
remedies of any Noteholder against the Company or any other guarantor, each
Guarantor being bound to the payment of each and all Guarantied Obligations,
whether now existing or hereafter accruing, as fully as if such Guarantied
Obligations were directly owing to the Noteholders by each Guarantor;


(c)the benefit of any stay (except in connection with a pending appeal),
valuation, appraisal, redemption or extension law now or at any time hereafter
in force which, but for this waiver, might be applicable to any sale of property
of any Guarantor made under any judgment, order or decree based on this
Guaranty, and each Guarantor covenants that it will not at any time insist upon
or plead, or in any manner claim or take the benefit or advantage of, such law;
and


(d)any defense or objection to the absolute, primary, continuing nature, or the
validity, enforceability or amount of the Unconditional Guaranty, including,
without limitation, any defense based on (and the primary, continuing nature,
and the validity, enforceability and amount of the Unconditional Guaranty shall
be unaffected by), any of the following:


(i)any change in future conditions;


(ii)any change of law;


(iii)any invalidity or irregularity with respect to the issuance or assumption
of any obligations (including, without limitation, the Note Purchase Agreement,
the Notes or any agreement or instrument related hereto) by the Company or any
other Person;


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 4
 

--------------------------------------------------------------------------------




(iv)the execution and delivery of any agreement at any time hereafter
(including, without limitation, the Note Purchase Agreement, the Notes or any
agreement or instrument related hereto) of the Company or any other Person;


(v)the genuineness, validity, regularity or enforceability of any of the
Guarantied Obligations;


(vi)any default, failure or delay, willful or otherwise, in the performance of
any obligations by the Company or any Guarantor;


(vii)any creditors’ rights, bankruptcy, receivership or other insolvency
proceeding of the Company or any Guarantor, or sequestration or seizure of any
property of the Company or any Guarantor, or any merger, consolidation,
reorganization, dissolution, liquidation or winding up or change in corporate
constitution or corporate identity or loss of corporate identity of the Company
or any Guarantor;


(viii)any disability or other defense of the Company or any Guarantor to payment
and performance of all Guarantied Obligations other than the defense that the
Guarantied Obligations shall have been fully and finally performed and
indefeasibly paid in cash;


(ix)the cessation from any cause whatsoever of the liability of the Company or
any Guarantor in respect of the Guarantied Obligations (other than as provided
herein), and any other defense that any Guarantor may otherwise have against the
Company or any Noteholder;


(x)impossibility or illegality of performance on the part of the Company or any
Guarantor under the Note Purchase Agreement, the Notes or this Guaranty;


(xi)any change of the circumstances of the Company, any Guarantor or any other
Person, whether or not foreseen or foreseeable, whether or not imputable to the
Company or any Guarantor, including, without limitation, impossibility of
performance through fire, explosion, accident, labor disturbance, floods,
droughts, embargoes, wars (whether or not declared), civil commotions, acts of
God or the public enemy, delays or failure of suppliers or carriers, inability
to obtain materials, economic or political conditions, or any other causes
affecting performance, or any other force majeure, whether or not beyond the
control of the Company or any Guarantor and whether or not of the kind
hereinbefore specified;


(xii)any attachment, claim, demand, charge, Lien, order, process, encumbrance or
any other happening or event or reason, similar or dissimilar to the foregoing,
or any withholding or diminution at the source, by reason of any taxes,
assessments, expenses, indebtedness, obligations or liabilities of any


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 5
 

--------------------------------------------------------------------------------




character, foreseen or unforeseen, and whether or not valid, incurred by or
against any Person, or any claims, demands, charges, Liens or encumbrances of
any nature, foreseen or unforeseen, incurred by any Person, or against any sums
payable under the Note Purchase Agreement or the Notes or any agreement or
instrument related hereto so that such sums would be rendered inadequate or
would be unavailable to make the payment as herein provided;


(xiii)any change in the ownership of the equity securities of the Company, any
Guarantor or any other Person liable in respect of the Notes; or


(xiv)any other action, happening, event or reason whatsoever that shall delay,
interfere with, hinder or prevent, or in any way adversely affect, the
performance by the Company or any Guarantor of any of their obligations under
the Note Purchase Agreement, the Notes or this Guaranty.


2.5.    Certain Waivers of Subrogation, Reimbursement and Indemnity.


Each Guarantor hereby acknowledges and agrees that:


(a)no Guarantor shall have any right of subrogation, contribution,
reimbursement, or indemnity whatsoever in respect of the Guarantied Obligations,
and no right of recourse to or with respect to any assets or property of the
Company;


(b)no Guarantor will file any claims against the Company or the estate of the
Company in the course of any proceeding under any applicable bankruptcy or
insolvency law in respect of the rights referred to in this Section 2.5; and


(c)each holder of Notes may specifically enforce the provisions of this Section.


2.6.    Indemnity.


As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees with the Noteholders that,
should the Guarantied Obligations not be recoverable from any Guarantor for any
reason whatsoever (including, without limitation, by reason of any provision of
the Note Purchase Agreement, the Notes or any other agreement or instrument
executed in connection therewith being or becoming void, unenforceable or
otherwise invalid under any applicable law) then, notwithstanding any knowledge
thereof by any Noteholder at any time, each Guarantor as sole, original and
independent obligor, upon demand by the Noteholders, will make payment of the
Guarantied Obligations to the Noteholders by way of a full indemnity in such
currency and otherwise in such manner as is provided in the Note Purchase
Agreement and the Notes.


2.7.    Invalid Payments.


Each Guarantor further agrees that, to the extent the Company makes a payment or
payments to any Noteholder, which payment or payments or any part thereof are
subsequently


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 6
 

--------------------------------------------------------------------------------




invalidated, declared to be fraudulent or preferential, set aside or required,
for any of the foregoing reasons or for any other reason, to be repaid or paid
over to a custodian, trustee, receiver or any other party or officer under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation law of any jurisdiction, state or federal law, or any
common law or equitable cause, then to the extent of such payment or repayment,
the obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made and each
Guarantor shall be primarily liable for such obligation.


2.8.    Marshaling.


Each Guarantor consents and agrees that each Noteholder, and each Person acting
for the benefit of each Noteholder, shall be under no obligation to marshal any
assets in favor of any Guarantor or against or in payment of any or all of the
Guarantied Obligations.


2.9.    Subordination, Subrogation, Etc.


Each Guarantor agrees that any present or future indebtedness, obligations or
liabilities of the Company to any Guarantor shall be fully subordinate and
junior in right and priority of payment to any present or future indebtedness,
obligations or liabilities of the Company to the Noteholders. Each Guarantor
waives any right of subrogation to the rights of the Noteholders against the
Company or any other Person obligated for payment of the Guarantied Obligations
and any right of reimbursement, contribution or indemnity whatsoever (including,
without limitation, any such right as against any other guarantor) arising or
accruing out of any payment that any Guarantor may make pursuant to this
Guaranty, and any right of recourse to security for the debts and obligations of
the Company, unless and until the entire amount of the Guarantied Obligations
shall have been paid in full.


2.10.    Subordination of Affiliate Obligations.


In the event that, for any reason whatsoever, the Company or a Person obligated
in respect of the Guarantied Obligations pursuant to another guaranty, is now or
hereafter becomes indebted to any Guarantor in any manner (an “Affiliate
Obligation”), such Guarantor agrees that the amount of such Affiliate
Obligation, interest thereon, and all other amounts due with respect thereto,
shall, at all times during the existence of a Default or an Event of Default, be
subordinate as to time of payment and in all other respects to all the
Guarantied Obligations, and that such Guarantor shall not be entitled to enforce
or receive payment thereof until all sums then due and owing to the Noteholders
in respect of the Guarantied Obligations shall have been paid in full, except
that such Guarantor may enforce any obligations in respect of any such Affiliate
Obligation owing to such Guarantor from the Company or such indebted Person so
long as all proceeds in respect of any recovery from such enforcement, to the
extent of all amounts owing with respect to this Guaranty, shall be held by such
Guarantor in trust for the benefit of the Noteholders. If any other payment,
other than pursuant to the immediately preceding sentence, shall have been made
to any Guarantor by the Company or such indebted Person on any such Affiliate
Obligation during any time that a Default or an Event of Default exists and
there are


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 7
 

--------------------------------------------------------------------------------




Guarantied Obligations outstanding, such Guarantor shall hold in trust all such
payments, to the extent of all amounts owing with respect to this Guaranty, for
the benefit of the Noteholders.


2.11.    Set-off, Counterclaim or Other Deductions.


Except as otherwise required by law, each payment by any Guarantor shall be made
without set-off, counterclaim or other deduction.


2.12.    Election by Guarantors to Perform Obligations.


Any election by any Guarantor to pay or otherwise perform any of the obligations
of the Company under the Notes, the Note Purchase Agreement or any agreement or
instrument related hereto shall not release the Company, such Guarantor or any
other guarantor from such obligations or any of such Person’s other obligations
under the Notes, the Note Purchase Agreement or any agreement or instrument
related hereto.


2.13.    No Election of Remedies by Noteholders.


Each Noteholder shall, individually or collectively, have the right to seek
recourse against any Guarantor to the fullest extent provided for herein for
such Guarantor’s obligations under this Guaranty in respect of the Guarantied
Obligations. No election to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of such
Noteholder’s right to proceed in any other form of action or proceeding or
against other parties unless such Noteholder has expressly waived such right in
writing. Specifically, but without limiting the generality of the foregoing, no
action or proceeding by any Noteholder against the Company or any Guarantor
under any document or instrument evidencing obligations of the Company or any
Guarantor to such Noteholder shall serve to diminish the liability of any
Guarantor under this Guaranty, except to the extent that such Noteholder finally
and unconditionally shall have realized payment by such action or proceeding.


2.14.    Separate Action; Other Enforcement Rights.


Each of the rights and remedies granted under this Guaranty to each Noteholder
in respect of the Notes held by such Noteholder may be exercised by such
Noteholder with notice by such Noteholder to, but without the consent of or any
other action by, any other Noteholder; provided, however, that the maturity of
the Notes may only be accelerated in accordance with the provisions of the Note
Purchase Agreement or operation of law. Each Noteholder may proceed to protect
and enforce the Unconditional Guaranty by suit or suits or proceedings in
equity, at law or in bankruptcy, and whether for the specific performance of any
covenant or agreement contained herein or in execution or aid of any power
herein granted or for the recovery of judgment for the obligations hereby
guarantied or for the enforcement of any other proper, legal or equitable remedy
available under applicable law.


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 8
 

--------------------------------------------------------------------------------




2.15.    Noteholder Set-off.


Each Noteholder shall have, to the fullest extent permitted by law and this
Guaranty, a right of set-off against any and all credits and any and all other
property of any or all of the Guarantors or any other Person, now or at any time
whatsoever, with or in the possession of, such Noteholder, or anyone acting for
such Noteholder, to ensure the full performance of any and all obligations of
each Guarantor hereunder.


2.16.    Delay or Omission; No Waiver.


No course of dealing on the part of any Noteholder and no delay or failure on
the part of any such Person to exercise any right hereunder shall impair such
right or operate as a waiver of such right or otherwise prejudice such Person’s
rights, powers and remedies hereunder. Every right and remedy given by the
Unconditional Guaranty or by law to any Noteholder may be exercised from time to
time as often as may be deemed expedient by such Person.


2.17.    Restoration of Rights and Remedies.


If any Noteholder shall have instituted any proceeding to enforce any right or
remedy under the Unconditional Guaranty or under any Note held by such
Noteholder, and such proceeding shall have been dismissed, discontinued or
abandoned for any reason, or shall have been determined adversely to such
Noteholder, then and in every such case each such Noteholder, the Company and
each Guarantor shall, except as may be limited or affected by any determination
(including, without limitation, any determination in connection with any such
dismissal) in such proceeding, be restored severally and respectively to its
respective former positions hereunder and thereunder, and thereafter, subject as
aforesaid, the rights and remedies of such Noteholders shall continue as though
no such proceeding had been instituted.


2.18.    Cumulative Remedies.


No remedy under this Guaranty, the Note Purchase Agreement or the Notes is
intended to be exclusive of any other remedy, but each and every remedy shall be
cumulative and in addition to any and every other remedy given pursuant to this
Guaranty, the Note Purchase Agreement or the Notes.


2.19.    Notices in Respect of Payments.


If any Guarantor shall pay to any Noteholder any amount in respect of the
Guarantied Obligations, such Guarantor, within five (5) Business Days after
making such payment, shall provide notice of such payment to each other
Noteholder.


2.20.    Limitation on Guarantied Obligation.


Notwithstanding anything in Section 2.1 or elsewhere in this Guaranty, the Note
Purchase Agreement or the Notes to the contrary, the obligations of each
Guarantor to pay the Guarantied Obligations hereunder shall at each point in
time be limited to an aggregate amount equal to the


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 9
 

--------------------------------------------------------------------------------




greatest amount that would not result in such obligations being subject to
avoidance, or otherwise result in such obligations being unenforceable, at such
time under applicable law (including, without limitation, to the extent, and
only to the extent, applicable to each Guarantor, Section 548 of the Bankruptcy
Code of the United States of America and any comparable provisions of the law of
any other jurisdiction, any capital preservation law of any jurisdiction and any
other law of any jurisdiction that at such time limits the enforceability of the
obligations of such Guarantor hereunder).


2.21.    Confirmation of Guaranty.


Promptly following the request of any holder of Notes in connection with any
issuance of additional Notes pursuant to the terms of the Note Purchase
Agreement, each Guarantor agrees to confirm in writing that the Unconditional
Guaranty hereunder extends to the obligations of the Company evidenced by such
newly issued Notes, and that such Notes are Guarantied Obligations hereunder.


2.22.    Release of Guarantor.


The Unconditional Guaranty of any Guarantor shall terminate and be of no further
force or effect and such Guarantor shall be deemed to be released from all
obligations under this Guaranty and to no longer constitute a Guarantor for
purposes of the Note Purchase Agreement upon (i) the sale or other disposition
by the Company or a Subsidiary of the Capital Stock of such Guarantor in
compliance with the provisions of the Note Purchase Agreement, if as a result of
such sale or other disposition, such Guarantor ceases to be a Subsidiary, or
(ii) the written request for such termination made by such Guarantor to each
holder of the Notes, so long as the conditions set forth in Section 9.6(b) of
the Note Purchase Agreement have been satisfied. At the request of the Company
or the relevant Guarantor, the Purchasers shall execute and deliver an
appropriate instrument, in the form provided by the Company or such Guarantor,
evidencing the release of any Guarantor pursuant to this Section 2.22.


3.
INTERPRETATION OF THIS GUARANTY



3.1.    Terms Defined.


For purposes of this Guaranty, the following terms have the meanings specified
below or provided for in the Section of this Guaranty referred to immediately
following such term (such definitions to be equally applicable to both the
singular and plural forms of the terms defined). Capitalized terms used herein
and not otherwise defined herein have the meaning specified in the Note Purchase
Agreement.


Affiliate Obligation — Section 2.10.


Agreement Currency — Section 7.14(b).


Company — Section 1(a).


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 10
 

--------------------------------------------------------------------------------




Forms — Section 6.1(c).


Guarantied Obligations — Section 2.1.


Guarantors — has the meaning assigned to such term in the introductory paragraph
hereof.


Judgment Currency — Section 7.14(b).


Note Purchase Agreement — Section 1(a).


Noteholder — Section 2.1.


Notes — Section 1(a).


Person — means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.


Purchasers — Section 1(a).


Tax and Taxes — Section 6.1(a).


Taxing Jurisdiction — Section 6.1(a).


Unconditional Guaranty — Section 2.1.


3.2.    Section Headings and Construction.


(a)Section Headings, etc. The titles of the Sections appear as a matter of
convenience only, do not constitute a part hereof and shall not affect the
construction hereof. The words “herein,” “hereof,” “hereunder” and “hereto”
refer to this Guaranty as a whole and not to any particular Section or other
subdivision.


(b)Construction. Each covenant contained herein shall be construed (absent an
express contrary provision herein) as being independent of each other covenant
contained herein, and compliance with any one covenant shall not (absent such an
express contrary provision) be deemed to excuse compliance with one or more
other covenants.


4.
WARRANTIES AND REPRESENTATIONS



Guarantors warrant and represent, as of the date hereof, that each of the
warranties and representations made by the Company in Section 5 of the Note
Purchase Agreement with respect to each Guarantor are true with respect to each
Guarantor on the date hereof.


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 11
 

--------------------------------------------------------------------------------




5.
GENERAL COVENANTS



Each Guarantor covenants and agrees that on and after the date hereof and so
long as any of the Guarantied Obligations shall be outstanding:


5.1.    Undertakings in the Note Purchase Agreement.


Each Guarantor will comply with each of the undertakings of the Company in the
Note Purchase Agreement in respect of which the Company undertakes to cause such
Guarantor to comply with such undertakings, as if such undertakings (as they
apply to the Guarantors) were set forth at length herein as the undertakings of
such Guarantor.


5.2.    Payment of Notes and Maintenance of Offices.


Each Guarantor will punctually pay, or cause to be paid, all of the Guarantied
Obligations when due and all other payment obligations required of it hereunder
and will maintain an office at its address as set forth pursuant to Section 7.3
where notices, presentations and demands in respect of this Guaranty may be made
upon it. Such office will be maintained at such address until such time as such
Guarantor shall notify the Noteholders of any change of location of such office.


5.3.    Further Assurances.


Each Guarantor will cooperate with the Noteholders and execute such further
instruments and documents as the Noteholders shall reasonably request to carry
out, to the reasonable satisfaction of the Noteholders, the transactions
contemplated by the Note Purchase Agreement, the Notes and this Guaranty.


6.
TAX INDEMNIFICATION; FATCA INFORMATION.



6.1.    Tax Indemnification.


(a)All payments whatsoever under this Guaranty will be made by each Guarantor in
Yen free and clear of, and without withholding or deduction for or on account
of, any present or future tax of whatever nature (whether income, documentary,
sales, stamp, registration, issue, capital, property, excise or otherwise, duty,
levy, impost, fee, compulsory loan, charge or withholding (each a “Tax” and
collectively, “Taxes”)) imposed or levied by or on behalf of any jurisdiction
other than Japan (or any political subdivision or taxing authority of or in such
jurisdiction) (hereinafter a “Taxing Jurisdiction”), unless the withholding or
deduction of such Tax is compelled by law.


(b)If any deduction or withholding for any Tax of a Taxing Jurisdiction shall be
required in respect of any amounts to be paid by a Guarantor under this
Guaranty, such Guarantor will pay to the relevant Taxing Jurisdiction the full
amount required to be withheld, deducted or otherwise paid before penalties
attach thereto or interest accrues thereon and pay to each holder of a Note such
additional amounts as may be necessary in order that the net amounts


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 12
 

--------------------------------------------------------------------------------




paid to such holder pursuant to the terms of this Guaranty after such deduction,
withholding or payment (including any required deduction or withholding of Tax
on or with respect to such additional amount), shall be not less than the
amounts then due and payable to such holder under the terms of this Guaranty
before the assessment of such Tax, provided that no payment of any additional
amounts shall be required to be made for or on account of:


(i)any Tax imposed as a result of any present or former connection between such
holder (or a fiduciary, settlor, beneficiary, member of, or possessor of a power
over, such holder, if such holder is an estate, trust, partnership or any Person
other than the holder to whom the Notes or any amount payable thereon is
attributable for the purposes of such Tax) and the Taxing Jurisdiction, other
than the mere holding of the relevant Note or the receipt of payments thereunder
or in respect thereof or the exercise of remedies in respect thereof, including
such holder (or such other Person described in the above parenthetical) being or
having been a citizen or resident thereof, or being or having been present or
engaged in trade or business therein or having had an establishment, office,
fixed base or branch therein, provided that this exclusion shall not apply with
respect to a Tax that would not have been imposed but for such Guarantor, after
the Closing Day, opening an office in, moving an office to, reincorporating in,
or changing the Taxing Jurisdiction from or through which payments on account of
this Guaranty are made to, the Taxing Jurisdiction imposing the relevant Tax;


(ii)any Tax imposed as a result of the failure by such holder to comply with
Section 13.1(c); or


(iii)any combination of clauses (i) and (ii) above;


provided further that in no event shall such Guarantor be obligated to pay such
additional amounts (x) to any holder not resident in Japan or any other
jurisdiction in which an original Purchaser is resident for tax purposes on the
Closing Day in excess of the amounts that such Guarantor would be obligated to
pay if such holder had been a resident of Japan or such other jurisdiction, as
applicable, for purposes of, and eligible for the benefits of, any double
taxation treaty from time to time in effect between Japan or such other
jurisdiction and the relevant Taxing Jurisdiction, (y) with respect to a Note
registered in the name of a nominee if under the law of the relevant Taxing
Jurisdiction (or the current regulatory interpretation of such law) securities
held in the name of a nominee do not qualify for an exemption from the relevant
Tax that the beneficial owner of the Note would have qualified for and, if such
lack of qualification shall have arisen as a result of an action taken by such
Guarantor, such Guarantor shall have given timely notice of such law or
interpretation to such holder or (z) if the obligation to pay such additional
amounts results from an action or actions taken by a holder of a Note that
result in the holder of a Note ceasing to qualify for an exemption from
withholding tax in the relevant Taxing Jurisdiction to which it had previously
been entitled.


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 13
 

--------------------------------------------------------------------------------




(c)By acceptance of any Note, the holder of such Note agrees that it will from
time to time with reasonable promptness (x) duly complete and deliver to or as
reasonably directed by such Guarantor all such forms, certificates, documents
and returns provided to such holder by such Guarantor (collectively, together
with instructions for completing the same, “Forms”) required to be filed by or
on behalf of such holder in order to avoid or reduce any such Tax pursuant to
the provisions of an applicable statute, regulation or administrative practice
of the relevant Taxing Jurisdiction or of a tax treaty between Japan (or another
applicable jurisdiction) and such Taxing Jurisdiction and (y) provide such
Guarantor with such information with respect to such holder as such Guarantor
may reasonably request in order to complete any such Forms, provided that
nothing in this Section 6.1 shall require any holder to provide information with
respect to any such Form or otherwise if in the opinion of such holder such Form
or disclosure of information would involve the disclosure of tax return or other
information that is confidential or proprietary to such holder or require any
holder to file any Forms if, in such holder’s reasonable judgment, such filing
would impose any unreasonable burden (in time, resources or otherwise) on such
holder, and provided further that each such holder shall be deemed to have
complied with its obligation under this paragraph with respect to any Form if
such Form shall have been duly completed and delivered by such holder to such
Guarantor, or mailed to the appropriate taxing authority, whichever is
applicable, within 30 days following a reasonable written request of such
Guarantor (which request shall be accompanied by copies of such Form and English
translations of any such Form not in the English language) and, in the case of a
transfer of any Note, at least 90 days prior to the relevant interest payment
date. Without limiting the generality of the foregoing (and without regard to
the limitations set forth in the foregoing sentence):
(i)any holder that is a “United States Person” as defined in Section 7701(a)(30)
of the Code (a “U.S. Person”), shall deliver to such Guarantor on or prior to
the date on which such Person becomes such a holder (and from time to time
thereafter upon the reasonable request of such Guarantor) duly executed
originals of IRS Form W-9 certifying that such Person is exempt from U.S.
federal backup withholding tax; and


(ii)any holder that is not a U.S. Person, shall, to the extent it is legally
entitled to do so, deliver to such Guarantor on or prior to the date on which
such Person becomes such a holder (and from time to time thereafter upon the
reasonable request of such Guarantor) whichever of the following is applicable:


(A)in the case of such a Person claiming the benefits of an income tax treaty to
which the United States is a party (x) with respect to payments of interest
under a Note, duly executed originals of IRS Form W-8BEN or W‑8BEN‑E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under a Note, duly executed originals of IRS Form
W-8BEN or W‑8BEN‑E establishing


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 14
 

--------------------------------------------------------------------------------




an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(B)duly executed originals of IRS Form W-8ECI;


(C)in the case of such a Person claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Person is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) duly executed
originals of IRS Form W-8BEN or IRS Form W‑8BEN‑E; or


(D)to the extent such Person is not the beneficial owner, duly executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN,
IRS Form W‑8BEN‑E, a certificate described in clause (C) above, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable,
provided, that if the Person is a partnership and one or more direct or indirect
partners of such Person are claiming the portfolio interest exemption, such
Person may provide such a certificate on behalf of each such direct and indirect
partner.


In each case, the holder agrees that if any Form it previously delivered
pursuant to Section 6.1(c)(i) or (ii) becomes inaccurate in any respect or the
holder receives notice from the Company that such Form will expire or has
expired or will or has become obsolete, it shall update such Form within 30 days
of receipt of such notice, subject to the applicable limitations, if any, under
Section 6.1(c), or promptly notify the Company in writing of its legal inability
to do so.


(d)[Reserved.]


(e)On or before the Closing Day such Guarantor will furnish each Purchaser with
copies of the appropriate Form (and English translation if required as
aforesaid) currently required to be delivered to the Company or filed with an
applicable taxing authority pursuant to Section 6.1(c) and not described in
Section 6.1(c)(i) or (ii), if any, and in connection with the transfer of any
Note such Guarantor will, promptly following receipt of notice of such transfer,
furnish the transferee of such Note with copies of any Form (other than the
Forms described in Section 6.1(c)(i) and (ii)) and English translation then
required.


(f)If any payment is made by such Guarantor to or for the account of the holder
of any Note after deduction for or on account of any Taxes, and increased
payments are made by such Guarantor pursuant to this Section 6.1, then, if such
holder at its sole discretion exercised in good faith determines that it has
received or been granted a refund of such Taxes, such holder shall, to the
extent that it can do so without prejudice to the retention of the amount of
such


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 15
 

--------------------------------------------------------------------------------




refund, reimburse to such Guarantor such amount as such holder shall, in its
sole discretion exercised in good faith, determine to be attributable to the
relevant Taxes or deduction or withholding. Except as provided in Section
6.1(i), nothing herein contained shall interfere with the right of the holder of
any Note to arrange its tax affairs in whatever manner it thinks fit and, in
particular, no holder of any Note shall be under any obligation to claim relief
from its corporate profits or similar tax liability in respect of such Tax in
priority to any other claims, reliefs, credits or deductions available to it or
(other than as otherwise set forth in this Section 6.1) oblige any holder of any
Note to disclose any information relating to its tax affairs or any computations
in respect thereof.


(g)Such Guarantor will furnish the holders of Notes as soon as reasonably
practicable after the date of any payment by such Guarantor of any Tax pursuant
to this Section 6.1, the original tax receipt issued by the relevant taxation or
other authorities involved for all amounts paid as aforesaid or a duly certified
copy of such original tax receipt or any other reasonably satisfactory evidence
of payment, together with such other documentary evidence with respect to such
payments as may be reasonably requested from time to time by any holder of a
Note.


(h)If such Guarantor is required by any applicable law, as modified by the
practice of the taxation or other authority of any relevant Taxing Jurisdiction,
to make any deduction or withholding of any Tax in respect of which such
Guarantor would be required to pay any additional amount under this Section 6.1,
but for any reason does not make such deduction or withholding with the result
that a liability in respect of such Tax is assessed directly against the holder
of any Note, and such holder pays such liability, then such Guarantor agrees to
promptly reimburse such holder for such payment (including any related interest
or penalties to the extent such interest or penalties arise by virtue of a
default or delay by such Guarantor) upon demand by such holder accompanied by an
official receipt (or a duly certified copy thereof or other reasonably
satisfactory evidence of payment) issued by the taxation or other authority of
the relevant Taxing Jurisdiction.


(i)If such Guarantor makes payment to or for the account of any holder of a Note
and such holder is entitled to a refund of the Tax to which such payment is
attributable upon the making of a filing (other than a Form described above),
then such holder shall, as soon as practicable after receiving written request
from such Guarantor (which shall specify in reasonable detail and supply the
refund forms to be filed) use reasonable efforts to complete and deliver such
refund forms to or as directed by such Guarantor, subject, however, to the same
limitations with respect to Forms as are set forth in Section 6.1(c).


(j)The obligations of each Guarantor and the holders of the Notes under this
Section 6.1 shall survive the payment or transfer of any Note and the provisions
of this Section 6.1 shall also apply to successive transferees of the Notes.


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 16
 

--------------------------------------------------------------------------------




6.2.    FATCA Information.


By acceptance of any Note, the holder of such Note agrees that such holder will
with reasonable promptness duly complete and deliver to any Guarantor, or to
such other Person as may be reasonably requested by such Guarantor, from time to
time (i) in the case of any such holder that is a U.S. Person, such holder’s
United States tax identification number or other forms reasonably requested by
such Guarantor necessary to establish such holder’s status as a U.S. Person
under FATCA and as may otherwise be necessary for such Guarantor to comply with
its obligations under FATCA and (ii) in the case of any such holder that is not
a U.S. Person, such documentation prescribed by applicable law (including as
prescribed by section 1471(b)(3)(C)(i) of the Code) and such additional
documentation as may be necessary for such Guarantor to comply with its
obligations under FATCA and to determine that such holder has complied with such
holder’s obligations under FATCA or to determine the amount (if any) to deduct
and withhold from any such payment made to such holder. Nothing in this Section
6.2 shall require any holder to provide information that is confidential or
proprietary to such holder unless such Guarantor is required to obtain such
information under FATCA and, in such event, such Guarantor shall treat any such
information it receives as confidential.


7.
MISCELLANEOUS



7.1.    Successors and Assigns.


(a)Whenever any Guarantor or any of the parties to the Note Purchase Agreement
is referred to, such reference shall be deemed to include the successors and
assigns of such party, and all the covenants, promises and agreements contained
in this Guaranty by or on behalf of such Guarantor shall bind the successors and
assigns of such Guarantor and shall inure to the benefit of each of the
Noteholders from time to time whether so expressed or not and whether or not an
assignment of the rights hereunder shall have been delivered in connection with
any assignment or other transfer of Notes.


(b)Each Guarantor agrees to take such action as may be reasonably requested by
any Noteholder in connection with the purchase by such Noteholder or the
transfer of the Notes of such Noteholder in accordance with the requirements of
the Note Purchase Agreement in connection with providing an executed copy of
this Guaranty to the new Noteholder or Noteholders of such Notes; provided,
however, that no additional obligations of such Guarantor shall thereby be
created (beyond what is provided by this Guaranty).


7.2.    Partial Invalidity.


The unenforceability or invalidity of any provision or provisions hereof shall
not render any other provision or provisions contained herein unenforceable or
invalid.


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 17
 

--------------------------------------------------------------------------------




7.3.    Communications.


All communications hereunder shall be in writing, shall be delivered in the
manner required by the Note Purchase Agreement, and shall be addressed, if to
any Guarantor, at the applicable address set forth on Annex 1 hereto, and if to
any of the Noteholders:


(a)if such Noteholder is a Purchaser, at the address for such Noteholder set
forth on Schedule A to the Note Purchase Agreement, and further including any
parties referred to on such schedules (which are required to receive notices in
addition to such Noteholder, and


(b)if such Noteholder is not a Purchaser, at the address for such Noteholder set
forth in the register for the registration and transfer of Notes maintained
pursuant to Section 14.1 of the Note Purchase Agreement,
or to any such party at such other address as such party may designate by notice
duly given in accordance with this Section 7.3. Notices shall be deemed given
only when actually received.


7.4.    Governing Law.


THIS GUARANTY SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK.


7.5.    Effective Date.


This Guaranty shall be effective as of the date first written above.


7.6.    Benefits of Guaranty Restricted to Noteholders.


Nothing express or implied in this Guaranty is intended or shall be construed to
give to any Person other than each Guarantor and the Noteholders any legal or
equitable right, remedy or claim under or in respect hereof or any covenant,
condition or provision therein or herein contained; and all such covenants,
conditions and provisions are and shall be held to be for the sole and exclusive
benefit of each Guarantor and the Noteholders.


7.7.    Survival of Representations and Warranties.


All representations and warranties contained herein or made in writing by each
Guarantor in connection herewith shall survive the execution and delivery
hereof.


7.8.    Expenses.


(a)Each Guarantor shall pay when billed the reasonable costs and expenses
(including reasonable attorneys’ fees) incurred by the Noteholders in connection
with the consideration, negotiation, preparation or execution of any amendments,
waivers, consents,


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 18
 

--------------------------------------------------------------------------------




standstill agreements and other similar agreements with respect hereto (whether
or not any such amendments, waivers, consents, standstill agreements or other
similar agreements are executed).


(b)At any time when any of the Company or the Guarantors and the Noteholders are
conducting restructuring or workout negotiations in respect hereof, or a Default
or Event of Default exists, each Guarantor shall pay when billed the reasonable
costs and expenses (including reasonable attorneys’ fees of one firm of
attorneys and the reasonable fees of one firm of professional advisors) incurred
by the Noteholders in connection with the assessment, analysis or enforcement of
any rights or remedies that are or may be available to the Noteholders.


(c)If each Guarantor shall fail to pay when due any principal of, or interest
on, or any other amount due in respect of any Note, each Guarantor shall pay to
each Noteholder, to the extent permitted by law, such amounts as shall be
sufficient to cover the costs and expenses, including but not limited to
reasonable attorneys’ fees, incurred by such Noteholder in collecting any sums
due on the Notes.


7.9.    Amendment.


This Guaranty may be amended only in a writing executed by each Guarantor and
each Noteholder.


7.10.    Survival.


So long as the Guarantied Obligations and all payment obligations of each
Guarantor hereunder shall not have been fully and finally performed and
indefeasibly paid, the obligations of each Guarantor hereunder shall survive the
transfer and payment of any Note and the payment in full of all the Notes.


7.11.    Entire Agreement.


This Guaranty constitutes the final written expression of all of the terms
hereof and is a complete and exclusive statement of those terms.


7.12.    Duplicate Originals.


Two or more duplicate counterpart originals hereof may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument.


7.13.    Waiver of Jury Trial; Consent to Jurisdiction; Etc.


(a)Waiver of Jury Trial. THE PARTIES HERETO VOLUNTARILY AND INTENTIONALLY WAIVE
ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS GUARANTY OR ANY OF THE
DOCUMENTS, AGREEMENTS OR TRANSACTIONS CONTEMPLATED HEREBY.


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 19
 

--------------------------------------------------------------------------------




(b)Consent to Jurisdiction. ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS GUARANTY, OR ANY OF THE DOCUMENTS, AGREEMENTS OR TRANSACTIONS
CONTEMPLATED HEREBY OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE
ANY JUDGMENT IN RESPECT OF ANY BREACH UNDER THIS GUARANTY OR ANY DOCUMENT OR
AGREEMENT CONTEMPLATED HEREBY MAY BE BROUGHT BY SUCH PARTY IN ANY FEDERAL
DISTRICT COURT LOCATED IN NEW YORK CITY, NEW YORK, OR ANY NEW YORK STATE COURT
LOCATED IN NEW YORK CITY, NEW YORK AS SUCH PARTY MAY IN ITS SOLE DISCRETION
ELECT, AND BY THE EXECUTION AND DELIVERY OF THIS GUARANTY, THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY SUBMIT TO THE NON-EXCLUSIVE IN PERSONAM
JURISDICTION OF EACH SUCH COURT, AND EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES AND AGREES NOT TO ASSERT IN ANY PROCEEDING BEFORE ANY TRIBUNAL, BY WAY OF
MOTION, AS A DEFENSE OR OTHERWISE, ANY CLAIM THAT IT IS NOT SUBJECT TO THE IN
PERSONAM JURISDICTION OF ANY SUCH COURT IN ADDITION, EACH OF THE PARTIES HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION THAT
IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY OR ANY DOCUMENT,
AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY BROUGHT IN ANY SUCH COURT, AND
HEREBY IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


(c)Service of Process. EACH PARTY HERETO IRREVOCABLY AGREES THAT PROCESS
PERSONALLY SERVED OR SERVED BY U.S. REGISTERED MAIL AT THE ADDRESSES PROVIDED
HEREIN FOR NOTICES SHALL CONSTITUTE, TO THE EXTENT PERMITTED BY LAW, ADEQUATE
SERVICE OF PROCESS IN ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY OR ANY DOCUMENT, AGREEMENT OR TRANSACTION CONTEMPLATED HEREBY,
OR ANY ACTION OR PROCEEDING TO EXECUTE OR OTHERWISE ENFORCE ANY JUDGMENT IN
RESPECT OF ANY BREACH HEREUNDER OR UNDER ANY DOCUMENT OR AGREEMENT CONTEMPLATED
HEREBY. RECEIPT OF PROCESS SO SERVED SHALL BE CONCLUSIVELY PRESUMED AS EVIDENCED
BY A DELIVERY RECEIPT FURNISHED BY THE UNITED STATES POSTAL SERVICE OR ANY
COMMERCIAL DELIVERY SERVICE.


(d)Other Forums. NOTHING HEREIN SHALL IN ANY WAY BE DEEMED TO LIMIT THE ABILITY
OF ANY HOLDER OF NOTES TO SERVE ANY WRITS, PROCESS OR SUMMONSES IN ANY MANNER
PERMITTED BY APPLICABLE LAW OR TO OBTAIN JURISDICTION OVER ANY GUARANTOR IN SUCH
OTHER JURISDICTION, AND IN SUCH OTHER MANNER, AS MAY BE PERMITTED BY APPLICABLE
LAW.


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 20
 

--------------------------------------------------------------------------------




7.14.    Currency Rate Indemnity.


(a)Each payment under this Guaranty shall be made in Japanese Yen. Any
obligation to make payments under this Guaranty in Japanese Yen will not be
discharged or satisfied by any tender in any currency other than Japanese Yen,
except to the extent such tender results in the actual receipt (after deduction
of all reasonable fees and expenses relating to any conversion) by the party to
which payment is owed, acting in a reasonable manner and in good faith in
converting the currency so tendered into Japanese Yen, of the full amount in
Japanese Yen of all amounts due in respect of this Guaranty. If for any reason
the amount in Japanese Yen so received falls short of the amount in Japanese Yen
due in respect of this Guaranty, the each Guarantor will, to the extent
permitted by law, immediately pay such additional amount in Japanese Yen as may
be necessary to compensate for the shortfall.


(b)If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due in respect of this Guaranty in one currency into another
currency, the rate of exchange used shall be that prevailing on the date of
entry of final judgment. The obligation of the each Guarantor in respect of any
such sum due from it hereunder shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than Japanese Yen (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
party to whom such payment is owed of any sum adjudged to be so due in the
Judgment Currency, such party may in accordance with normal procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally adjudged to be
due in the Agreement Currency, each Guarantor agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify such party against such
loss.


[Remainder of page intentionally left blank. Next page is signature page.]


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 21
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed on
each Guarantor’s behalf by a duly authorized officer of each such Guarantor.


[__________]






By:    
Name:
Title:


 
Exhibit 9.6
 
DB1/ 87639059.10
Page 22
 

--------------------------------------------------------------------------------




ANNEX 1


ADDRESSES OF GUARANTORS






 
Exhibit 9.6
 
DB1/ 87639059.10
Page 23
 